EXHIBIT 10 (d) 





















Amended and Restated


Capitol Bancorp Ltd.


Employee Stock Ownership Plan


Effective january 1, 2008





 
 

--------------------------------------------------------------------------------

 

Table of Contents


 
Article 1 [- 1 -]
Definitions [- 1 -]
1.1           Administrator [- 1 -]
1.2           Adopting Employer [- 1 -]
1.3           Affiliated Employer [- 1 -]
1.4           Age [- 1 -]
1.5           Allocation Period [- 1 -]
1.6           Anniversary Date [- 1 -]
1.7           Annual Additions [- 1 -]
1.8           Annuity Starting Date [- 2 -]
1.9           Beneficiary [- 2 -]
1.10         Benefiting Participant [- 2 -]
1.11         Break in Service [- 2 -]
1.12         Code [- 2 -]
1.13         Code §401(a)(17) Compensation Limit [- 2 -]
1.14         Code §414(s) Compensation [- 3 -]
1.15         Code §415(c)(3) Compensation [- 3 -]
1.16         Code §3401 Compensation [- 3 -]
1.17         Committee [- 3 -]
1.18         Company Stock [- 3 -]
1.19         Company Stock Account [- 4 -]
1.20         Compensation [- 4 -]
1.21         Compensation Determination Period [- 4 -]
1.22         Current Obligations [- 4 -]
1.23         Deemed Code §125 Compensation [- 4 -]
1.24         Determination Date [- 4 -]
1.25         Disability [- 4 -]
1.26         Distribution Calendar Year [- 5 -]
1.27         Early Retirement Age [- 5 -]
1.28         Eligible Employee [- 5 -]
1.29         Employee [- 5 -]
1.30         Employer [- 5 -]
1.31         Exempt Loan [- 5 -]
1.32         Fiscal Year [- 5 -]
1.33         Forfeiture [- 5 -]
1.34         Form W-2 Compensation [- 6 -]
1.35         HCE [- 6 -]
1.36         Highly Compensated Employee [- 6 -]
1.37         Hour of Service [- 6 -]
1.38         Immediately Distributable [- 7 -]
1.39         Key Employee [- 7 -]
1.40         Leased Employee [- 7 -]
1.41         Life Expectancy [- 7 -]
1.42         Limitation Year [- 7 -]
1.43         Maternity or Paternity Leave [- 8 -]
1.44         Named Fiduciary [- 8 -]
1.45         NHCE [- 8 -]
1.46         Non-Highly Compensated Employee [- 8 -]
1.47         Non-Key Employee [- 8 -]
1.48         Normal Retirement Age [- 8 -]
1.49         Normal Retirement Date [- 8 -]
1.50         Other Investments Account [- 8 -]
1.51         Otherwise Excludible Participant [- 8 -]
1.52         Participant [- 8 -]
1.53         Participant's Account [- 8 -]
1.54         Participant's Account Balance [- 8 -]
1.55         Permissive Aggregation Group [- 9 -]
1.56         Plan [- 9 -]
1.57         Plan Year [- 9 -]
 

--------------------------------------------------------------------------------


 
1.58         Policy [- 9 -]
1.59         Qualified Domestic Relations Orders [- 9 -]
1.60         Required Aggregation Group [- 9 -]
1.61         Required Beginning Date [- 9 -]
1.62         Regulation [- 9 -]
1.63         Rollover Account [- 9 -]
1.64         Rollover Contribution (or Rollover) [- 9 -]
1.65         Safe Harbor Code §415 Compensation [- 9 -]
1.66         Sponsoring Employer [- 10 -]
1.67         Spouse [- 10 -]
1.68         Statutory Code §415 Compensation [- 10 -]
1.69         Terminated Participant [- 11 -]
1.70         Top Heavy [- 11 -]
1.71         Top Heavy Minimum Allocation [- 11 -]
1.72         Top Heavy Ratio [- 11 -]
1.73         Transfer Contribution [- 13 -]
1.74         Transfer Contribution Account [- 13 -]
1.75         Trustee [- 13 -]
1.76         Trust (or Trust Fund) [- 13 -]
1.77         Unallocated Company Stock Account [- 13 -]
1.78         Valuation Calendar Year [- 13 -]
1.79         Valuation Date [- 13 -]
1.80         Vested Aggregate Account [- 13 -]
1.81         Vested, Vested Interest or Vesting [- 13 -]
1.82         Voluntary Employee Contribution [- 13 -]
1.83         Voluntary Employee Contribution Account [- 13 -]
1.84         Year of Service [- 14 -]
 
Article 2 [- 17 -]
Plan Participation [- 17 -]
2.1           Eligibility and Entry Date Requirements [- 17 -]
2.2           Waiver of Participation [- 17 -]
2.3           Reemployment After Termination [- 18 -]
 
Article 3 [- 19 -]
Contributions and Allocations [- 19 -]
3.1           Employer Contributions [- 19 -]
3.2           Company Stock Account [- 20 -]
3.3           Earnings and Losses [- 22 -]
3.4           Forfeitures and Their Usage [- 22 -]
3.5           Top Heavy Minimum Allocation [- 22 -]
3.6           Failsafe Allocation [- 23 -]
3.7           Rollover Contributions [- 24 -]
3.8           Voluntary Employee Contributions [- 24 -]
 
Article 4 [- 25 -]
Plan Benefits [- 25 -]
4.1           Benefit Upon Normal (or Early) Retirement [- 25 -]
4.2           Benefit Upon Late Retirement [- 25 -]
4.3           Benefit Upon Death [- 25 -]
4.4           Benefit Upon Disability [- 25 -]
4.5           Benefit Upon Termination of Employment [- 25 -]
4.6           Determination of Vested Interest [- 25 -]
 
Article 5 [- 27 -]
Distribution of Benefits [- 27 -]
5.1           Distribution of Benefit Upon Retirement [- 27 -]
5.2           Distribution of Benefit Upon Death [- 27 -]
5.3           Distribution of Benefit Upon Disability [- 28 -]
5.4           Distribution of Benefit Upon Termination of Employment [- 29 -]
5.5           Mandatory Cash-Out of Benefits [- 29 -]
5.6           Restrictions on Immediate Distributions [- 30 -]
5.7           Accounts of Rehired Participants [- 31 -]
5.8           Spousal Consent Requirements [- 33 -]
 
 

--------------------------------------------------------------------------------


 
5.9           Required Minimum Distributions [- 33 -]
5.10         Statutory Commencement of Benefits [- 36 -]
5.11         Post-Termination Earnings [- 36 -]
5.12         Distribution in the Event of Legal Incapacity [- 36 -]
5.13         Missing Payees and Unclaimed Benefits [- 36 -]
5.14         Direct Rollovers [- 37 -]
5.15         Distributions of Stock [- 38 -]
5.16         Cash Dividends on Company Stock [- 38 -]
5.17         Non-Terminable Rights and Protections [- 38 -]
5.18         Required Cash Distribution for Certain Banks [- 38 -]
5.19         Financial Hardship Distributions [- 38 -]
5.20         Pre-Retirement Distributions [- 39 -]
5.21         Distribution of Rollover Contributions [- 39 -]
5.22         Distribution of Voluntary Employee Contributions [- 40 -]
5.23         Distribution of Transfer Contributions [- 40 -]
 
Article 6 [- 41 -]
Code § 415 Limitations [ - 41 -]
6.1           Maximum Annual Additions [- 41 -]
6.2           Adjustments to Maximum Annual Addition [- 41 -]
6.3           Multiple Plans and Multiple Employers [- 42 -]
6.4           Adjustment for Excessive Annual Additions [- 42 -]
 
Article 7 [- 43 -]
Loans, Insurance and Directed Investments [- 43 -]
7.1           Loans to Participants [- 43 -]
7.2           Insurance on Participants [- 43 -]
7.3           Key Man Insurance [- 43 -]
 
Article 8 [- 44 -]
Duties of the Administrator [- 44 -]
8.1           Appointment, Resignation, Removal and Succession [- 44 -]
8.2           General Powers and Duties [- 44 -]
8.3           Functions of Committee [- 44 -]
8.4           Multiple Administrators [- 44 -]
8.5           Correcting Administrative Errors [- 44 -]
8.6           Promulgating Notices and Procedures [- 44 -]
8.7           Employment of Agents and Counsel [- 45 -]
8.8           Compensation and Expenses [- 45 -]
8.9           Claims Procedures [- 45 -]
8.10         Qualified Domestic Relations Orders [- 45 -]
8.11         Appointment of Investment Manager [- 45 -]
 
Article 9 [- 46 -]
Trustee Provisions [- 46 -]
9.1           Appointment, Resignation, Removal and Succession [- 46 -]
9.2           Investment Alternatives of the Trustee [- 46 -]
9.3           Valuation of the Trust [- 48 -]
9.4           Compensation and Expenses [- 48 -]
9.5           Payments From the Trust Fund [- 48 -]
9.6           Payment of Taxes [- 48 -]
9.7           Accounts, Records and Reports [- 48 -]
9.8           Employment of Agents and Counsel [- 48 -]
9.9           Division of Duties and Indemnification [- 49 -]
9.10         Investment Manager [- 50 -]
9.11         Exclusive Benefit Rule [- 50 -]
9.12         Voting Company Stock [- 50 -]
9.13         Application of Cash [- 50 -]
9.14         Restrictions on Company Stock Transactions [- 50 -]
9.15         Exempt Loans [- 50 -]
9.16         Diversification Rights of Qualified Participants [- 51 -]
9.17         Superseding Trust or Custodial Agreement [- 52 -]
 

--------------------------------------------------------------------------------


 
Article 10 [- 53 -]
Adopting Employer Provisions [- 53 -]
10.1         Plan Contributions [- 53 -]
10.2         Plan Amendments [- 53 -]
10.3         Plan Expenses [- 53 -]
10.4         Employee Transfers [- 53 -]
10.5         Multiple Employer Provisions Under Code §413(c) [- 53 -]
10.6         Termination of Adoption [- 53 -]
10.7         Payment of Benefits Upon Termination of Adoption [- 54 -]
 
Article 11 [- 55 -]
Amendment, Termination, Merger and Transfers [- 55 -]
11.1         Plan Amendment [- 55 -]
11.2         Termination By Sponsoring Employer [- 56 -]
11.3         Merger or Consolidation [- 56 -]
 
Article 12 [- 57 -]
Miscellaneous Provisions [- 57 -]
12.1         No Contract of Employment [- 57 -]
12.2         Title to Assets [- 57 -]
12.3         Qualified Military Service [- 57 -]
12.4         Fiduciaries and Bonding [- 57 -]
12.5         Severability of Provisions [- 57 -]
12.6         Interpretation of the Plan [- 57 -]
12.7         Legal Action [- 58 -]
12.8         Qualified Plan Status [- 58 -]
12.9         Mailing of Notices to Administrator, Employer or Trustee [- 58 -]
12.10       Participant Notices and Waivers of Notices [- 58 -]
12.11       No Duplication of Benefits [- 58 -]
12.12       Evidence Furnished Conclusive [- 58 -]
12.13       Release of Claims [- 58 -]
12.14       Multiple Copies of Plan And/or Trust [- 58 -]
12.15       Limitation of Liability and Indemnification [- 58 -]
12.16       Written Elections and Forms [- 59 -]
12.17       Assignment and Alienation of Benefits [- 59 -]
12.18       Exclusive Benefit Rule [- 59 -]
12.19       Dual and Multiple Trusts [- 59 -]



 
 

--------------------------------------------------------------------------------

 

Capitol Bancorp Ltd.
Employee Stock Ownership Plan


This Agreement is made and entered into as of the 1st day of January, 2008,
between Capitol Bancorp Ltd. (hereafter the "Sponsoring Employer") and Cristin
K. Reid, David O'Leary and Bruce A. Thomas (hereafter collectively  the
"Trustee").


Introduction


The Sponsoring Employer previously established an employee stock ownership plan
(hereafter the "Plan") designed to invest primarily in employer securities as
provided in Code §4975(e)(7), effective January 1, 1988, which the Sponsoring
Employer wishes to amend. Therefore, effective January 1, 2008 (except for those
specific provisions that have an earlier effective date), the Sponsoring
Employer hereby amends and restates the Plan to comply with the requirements of
the Employee Retirement Income Security Act of 1974 and the Internal Revenue
Code of 1986, as amended by subsequent legislation, including the Economic
Growth and Tax Relief Act of 2001 and the Job Creation and Workers Assistance
Act of 2002, and certain law changes under the Pension Protection Act of 2006,
and to comply with all applicable rulings and Regulations thereunder.


        Article 1                      
Definitions


1.1  
Administrator.

The term "Administrator" means the Sponsoring Employer unless another
Administrator is appointed under Section 8.1.


1.2  
Adopting Employer.

The term "Adopting Employer" means any entity which adopts this Plan with the
consent of the Sponsoring Employer. In addition to all the other terms and
conditions set forth in the Plan, an Adopting Employer will also be subject to
the terms and conditions set forth in Article 10. An Affiliated Employer is not
considered an Adopting Employer unless it has specifically adopted the Plan. The
method of crediting Years of Service for purposes of eligibility and vesting of
employees of Adopting Employers shall be determined by resolution of the Board
of Directors of Capitol Bancorp Ltd. at the time of approval of the Adopting
Employer’s adoption of the Plan.  Such method of crediting Years of Service
shall be recorded in the administrative procedures of the Plan. A list of the
Adopting Employers is attached hereto as Appendix A.


1.3  
Affiliated Employer.

The term "Affiliated Employer" means any of the following: (1) a controlled
group of corporations as defined in Code §414(b); (2) a trade or business
(whether or not incorporated) under common control as described in Code §414(c);
(3) any organization (whether or not incorporated) which is a member of an
affiliated service group as described in Code §414(m); and (4) any other entity
required to be aggregated as described in Code §414(o). Any Periods of Service
or Years of Service with an Affiliated Employer will only be taken into account
as otherwise provided under the Plan.


1.4  
Age.

    The term "Age" means a Participant's actual attained age unless other
specified under the terms of the Plan.


1.5  
Allocation Period.

The term "Allocation Period" means a period of 12 consecutive months or less for
which (a) an Employer contribution is made and allocated under the terms of the
Plan; (b) Forfeitures are allocated under the terms of the Plan; or (c) earnings
and losses are allocated under the terms of the Plan.


1.6  
Anniversary Date.

    The term "Anniversary Date" means December 31st of each Plan Year.


1.7  
Annual Additions.

The term "Annual Additions" means the sum of the following amounts credited to a
on a Participant's behalf for any Limitation Year: (a) Employer contributions;
(b) Forfeitures; (c) amounts allocated to an individual medical account, as
defined in Code §415(l)(2), which is part of a pension or annuity plan
maintained by the Employer; and (d) amounts derived from contributions paid or
accrued that are attributable to post-retirement medical benefits, allocated to
the separate account of a Key Employee, as defined in Code §419A(d)(3), under a
welfare fund, as defined in Code §419(e), maintained by the Employer. A
Participant's Annual Additions do not include a Participant's Rollover
Contributions, loan repayments,
 
 
- 1 -

--------------------------------------------------------------------------------


 
repayments of prior Plan distributions, direct transfers of contributions from
another plan to this Plan, deductible contributions to a simplified employee
pension plan, or voluntary deductible contributions.


1.8  
Annuity Starting Date.

The term "Annuity Starting Date" means the first day of the first period for
which a benefit is paid as an annuity, or in the case of a benefit not payable
as an annuity, the first day all events have occurred which entitle the
Participant to the benefit. The first day of the first period for which a
benefit is payable because of Disability will be treated as the Annuity Starting
Date only if it is not an auxiliary benefit.


1.9  
Beneficiary.

The term "Beneficiary" means the recipient designated by a Participant to
receive the benefit payable upon the Participant's death, or the recipient
designated by a Beneficiary to receive any benefit payable in the event of the
Beneficiary's death prior to receiving the entire death benefit to which the
Beneficiary is entitled. All Beneficiary designations will be made subject to
the following provisions:
 
(a)  
Beneficiary Designations By a Participant. Subject to the provisions of Section
5.8 regarding the rights of a Participant's Spouse, each Participant may
designate a Beneficiary in writing with the Administrator. If a Participant
designates his or her Spouse and the Participant and his or her Spouse are
legally divorced subsequent to the date of the designation, then the designation
of such Spouse as a Beneficiary hereunder will be deemed null and void unless
the Participant, subsequent to the legal divorce, reaffirms the designation in
writing. In the absence of any other designation, the Participant will be deemed
to have designated the following Beneficiaries in the following order, provided
however, that with respect to clauses (1) and (2) following, such Beneficiaries
are then living: (1) the Participant's Spouse, (2) the Participant's issue per
stirpes; and (3) the Participant's estate.



(b)  
Beneficiary Designations By a Beneficiary. In the absence of a Beneficiary
designation or other directive from a Participant to the contrary, any
Beneficiary may name his or her own Beneficiary in accordance with Section
5.2(d) to receive any benefits payable in the event of the Beneficiary's death
prior to the receipt of all the Participant's death benefits to which the
Beneficiary was entitled.



(c)  
Beneficiaries Considered Contingent Until the Death of the Participant.
Notwithstanding any provision in this Section to the contrary, any Beneficiary
named hereunder will be considered a contingent Beneficiary until the death of
the Participant (or Beneficiary, as the case may be), and until such time will
have no rights granted to Beneficiaries under the Plan.

 
1.10  
Benefiting Participant.

The term "Benefiting Participant" means a Participant who is eligible to receive
an allocation of Employer contributions or Forfeitures as of the last day of an
Allocation Period. The requirements to be a Benefiting Participant are set forth
in Section 3.1(c).


1.11  
Break in Service.

The term "Break in Service" means a 12-month eligibility or Vesting computation
period as set forth in Section 1.84 in which an Employee does not complete more
than 500 Hours of Service. If any computation period is less than 12 months, the
Hours of Service requirement set forth in the preceding sentence will be
proportionately reduced if it is greater than one.


1.12  
Code.

The term "Code" means the Internal Revenue Code of 1986, as amended, and the
Regulations and rulings promulgated thereunder by the Internal Revenue Service.
All citations to sections of the Code and Regulations are to such sections as
they may from time to time be amended or renumbered.


1.13  
Code §401(a)(17) Compensation Limit.

The term "Code §401(a)(17) Compensation Limit" means, for any Plan Year and/or
Limitation Year which begins on or after January 1, 2002, the statutory limit
that applies to each Participant's annual Compensation for a specific
Compensation Determination Period which is taken into account under the Plan;
such annual Compensation will not exceed $200,000. However, the $200,000
statutory limit on annual Compensation will be adjusted for cost-of-living
increases in accordance with Code §401(a)(17)(B). The cost-of-living adjustment
in effect for a calendar year applies to annual Compensation for the
Compensation Determination Period that begins with or within such calendar year.
If a Compensation Determination Period is less than 12 consecutive months, then
the Code §401(a)(17) Compensation Limit will be multiplied by a fraction, the
numerator of which is the number of months in the Compensation Determination
Period, and the denominator of which is 12. If Compensation for any prior
Compensation
 
- 2 -

--------------------------------------------------------------------------------


 
Determination Period is used in determining a Participant's Plan benefits for
the current Plan Year, then the annual Compensation for such prior Compensation
Determination Period is subject to the applicable Code §401(a)(17) Compensation
Limit as in effect for that prior Compensation Determination Period.


1.14  
Code §414(s) Compensation.

The term "Code §414(s) Compensation" means for testing purposes any compensation
that qualifies as a nondiscriminatory definition of compensation under Code
§414(s) and the Regulations thereunder. The Administrator is not bound by any
other definition of compensation in the Plan in determining Code §414(s)
Compensation. The Administrator may determine on an annual basis (and within its
discretion) Code §414(s) Compensation, which will be applied consistently to all
Participants for a Plan Year; to all applicable tests that are administered for
such Plan Year; and to all plans (including this Plan) of the Sponsoring
Employer and Adopting Employers for such Plan Year. Code §414(s) Compensation
may be determined over the Plan Year for which the applicable test is being
performed or the calendar year ending within such Plan Year. In determining Code
§414(s) Compensation, the Administrator within its discretion may take into
consideration only the Compensation received while the Employee is a Participant
under the component of the Plan being tested.


1.15  
Code §415(c)(3) Compensation.

The term "Code §415(c)(3) Compensation" means the following:


(a)  
Top Heavy and Key Employee Determinations. In determining Top Heavy Minimum
Allocations and if a Employee is a Key Employee, the term "Code §415(c)(3)
Compensation means Form W-2 Compensation during the entire Compensation
Determination Period that statutorily applies.



(b)  
Code §415 Limitations. In determining a Participant's Code §415 limitation for
any Limitation Year, Code §415(c)(3) Compensation means Form W-2 Compensation
during the entire Compensation Determination Period that statutorily applies.



(c)  
Highly Compensated Employee Determinations. In determining if a Participant is a
Highly Compensated Employee (or for any other statutory determination not
described in paragraphs (a) and (b) above), Code §415(c)(c) Compensation means
Form W-2 Compensation during the entire Compensation Determination Period that
statutorily applies.



(d)  
Exclusions to Compensation Do Not Apply. Code §415(c)(3) Compensation includes
any amounts that are excluded from Compensation under Section 1.20 of the Plan.



(e)  
Inclusion of Certain Amounts. Code §415(c)(3) Compensation includes (a) elective
deferrals as defined in Code §402(g)(3) and amounts contributed or deferred by
the Employer at the election of the Employee which are not includible in gross
income under Code §125 (including Deemed Code §125 Compensation), Code
§132(f)(4), or Code §457; and (b) effective January 1, 2005, Post-Severance
Compensation.



1.16  
Code §3401 Compensation.

The term "Code §3401 Compensation" means wages within the meaning of Code
§3401(a) that are actually paid or made available in gross income for the
purposes of income tax withholding at the source but determined without regard
to any rules under Code §3401 that limit the remuneration included in wages
based on the nature or location of the employment or the services performed
(such as the exception for agricultural labor in Code §3401(a)(2)).


1.17  
Committee.

The term "Committee" means the administrative/advisory group that the Sponsoring
Employer may establish, to which the Sponsoring Employer may delegate certain of
the Sponsoring Employer's responsibilities as Administrator. The Sponsoring
Employer is permitted to select another name for such administrative/advisory
group. The Sponsoring Employer may appoint one or more members to the Committee.
Members of the Committee need not be Participants or Beneficiaries, and officers
and directors of the Sponsoring Employer are not precluded from serving as
members of the Committee.


1.18  
Company Stock.

The term "Company Stock" means common stock issued by the Employer which is
voting common stock (or preferred stock convertible into voting common stock)
and which qualifies under Code §409(l) as an Employer security.
 
- 3 -

--------------------------------------------------------------------------------


 
1.19  
Company Stock Account.

The term "Company Stock Account" means the account to which is credited a
Participant's share of Company Stock contributed to or acquired by the Plan.


1.20  
Compensation.

The term Compensation means amounts received by an Employee from the Employer
during a Compensation Determination Period, determined in accordance with the
following provisions:


(a)  
Compensation Used to Determine Employer Contributions. In determining Employer
contributions, the term Compensation means a Participant's Form W-2 Compensation
received during the Compensation Determination Period. For purposes of this
paragraph, (1) the Compensation Determination Period is the Plan Year; and (2)
elective deferrals as defined in Code §402(g)(3) and amounts contributed or
deferred by the Employer at the election of the Employee which are not
includible in gross income under Code §125 (including Deemed Code §125
Compensation), Code §132(f)(4), or Code §457 will be included as Compensation.



(b)  
Code §401(a)(17) Compensation Limit. Notwithstanding any provision of this
Section to the contrary, Compensation for any Compensation Determination Period
(or Plan Year) will not exceed the limitation set forth in Code §401(a)(17) as
in effect for that Compensation Determination Period (or Plan Year). The Code
§401(a)(17) limit for Plan Years which begin on or after January 1, 2002 will
not exceed $200,000, as adjusted for cost-of-living increases in accordance with
Code §401(a)(17)(B). The cost-of-living adjustment in effect for a calendar year
applies to annual Compensation for the Compensation Determination Period that
begins with or within such calendar year. If a Compensation Determination Period
is less than 12 consecutive months, then the applicable Code §401(a)(17) limit
will be multiplied by a fraction, the numerator of which is the number of months
in the Compensation Determination Period and the denominator of which is 12. If
Compensation for any prior Compensation Determination Period is used in
determining a Participant's Plan benefits for the current Plan Year, then the
annual Compensation for such prior Compensation Determination Period is subject
to the applicable Code §401(a)(17) limit in effect for that prior Compensation
Determination Period.

 
1.21  
Compensation Determination Period

The term "Compensation Determination Period" means either the Plan Year, the
Fiscal Year ending with or within the Plan Year, or the calendar year ending
with or within the Plan Year, as specifically set forth in the Plan with respect
to a particular component or type of contribution. However, for purposes of a
specific statutory determination (e.g. whether an Employee is a Highly
Compensated Employee), the term "Compensation Determination Period" means the
period stated in the Plan.


1.22  
Current Obligations.

The term "Current Obligations" means obligations of the Trust Find arising from
the extension of credit to the Trust Fund and which are payable in cash within
one year from the date an Employer contribution is made to the Plan.


1.23  
Deemed Code §125 Compensation.

The term "Deemed §125 Compensation" means an excludable amount that is not
available to an Employee in cash in lieu of group health coverage under a Code
§125 arrangement because that Employee is not able to certify that he or she has
other health coverage. An amount is permitted to be treated as Deemed Code §125
Compensation only if the Employer does not request or collect information about
the Employee's other health coverage as part of the enrollment process for the
health plan.


1.24  
Determination Date.

The term "Determination Date" means, for any Plan Year subsequent to the first
Plan Year of the Plan, the last day of the preceding Plan Year. For the first
Plan Year of the Plan, the term "Determination Date" means the last day of that
first Plan Year.
 
1.25  
Disability.

The term "Disability" means a physical or mental condition arising after an
Employee has become a Participant which totally and permanently prevents the
Participant from engaging in any occupation for remuneration or profit. The
determination as to whether a Participant has suffered a Disability will be made
by a physician acceptable to the Administrator. If a difference of opinion
arises between the Participant and the Administrator as to whether the
Participant has suffered a Disability, it will be settled by a majority decision
of three physicians, one to be appointed by the Administrator, one to be
appointed by the Participant, and the third to be appointed by the two
physicians first appointed herein.
 
 
- 4 -

--------------------------------------------------------------------------------


 
1.26  
Distribution Calendar Year.

The term "Distribution Calendar Year" means, for purposes of required minimum
distributions under Section 5.9, a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant's
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year that contains the Participant's Required Beginning
Date. For distributions beginning after the Participant's death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin under Section 5.9(b)(2)(B). The required minimum distribution
for the Participant's first Distribution Calendar Year will be made on or before
the Participant's Required Beginning Date. The required minimum distribution for
other Distribution Calendar Years, including the required minimum distribution
for the Distribution Calendar Year in which the Participant's Required Beginning
Date occurs, will be made on or before December 31 of that Distribution Calendar
Year.


1.27  
Early Retirement Age.

The term "Early Retirement Age" means any date after a Participant reaches 55
and completes at least 10 Years of Service.


1.28  
Eligible Employee.

The term "Eligible Employee" means any Employee who is a member of an eligible
class of Employees and who is not excluded from participating in the Plan. If
the Plan utilizes the failsafe allocation provisions of Section 3.6, then the
term "Eligible Employee" means any Employee who receives a failsafe allocation,
even if such Employee was previously excluded from participating in the Plan.
Furthermore, the Sponsoring Employer may elect at any time to reclassify any
Employee who had been excluded from participating in the Plan (or a component of
the Plan) to be an Eligible Employee through a Plan amendment that is
retroactively applied for one or more prior Plan Years because the Plan (or a
component of the Plan) failed to satisfy for such Plan Year one of the tests set
forth in Code §410(b)(1)(A), (B) or (C), or for any other reason required to
maintain the tax exempt status of the Plan.


1.29  
Employee.

The term "Employee" means (a) any person that is reported on the payroll records
of the Sponsoring Employer as an employee who is deemed by the Sponsoring
Employer to be a common law employee; (b) any person that is reported on the
payroll records of an Affiliated Employer as an employee who is deemed by the
Affiliated Employer to be a common law employee (even if the Affiliated Employer
is not an Adopting Employer), except for purposes of determining eligibility to
participate in the Plan; (c) any Self-Employed Individual who derives Earned
Income from the Employer; and (d) any person who is considered a Leased Employee
but who (1) is not covered by a plan described in Code §414(n)(5), or (2) is
covered by a plan described in Code §414(n)(5) but Leased Employees constitute
more than 20% of the Employer's non-highly compensated workforce. However, the
term "Employee" will not include an Independent Contractor. If an Independent
Contractor is later determined by the Sponsoring Employer, a court, or
governmental agency to be an Employee or to have been an Employee, and so long
as such individual is an Eligible Employee, then such individual will only be
eligible for Plan participation prospectively and will participate in the Plan
as of the later of (a) the date that such determination is made, or (b) the
entry date set forth in Section 2.1(c) that coincides with or next follows such
determination and after such individual has satisfied any eligibility
requirements set forth in Section 2.1.


1.30  
Employer.

The term "Employer" means the Sponsoring Employer and any Adopting Employer.


1.31  
Exempt Loan.

The term "Exempt Loan" means a loan made to the Plan by a disqualified person or
that is guaranteed by a disqualified person and which satisfies the requirements
of Regulation §54.4975-7(b) and Department of Labor regulation §2550.408b-3.


1.32  
Fiscal Year.

The term "Fiscal Year" means the Sponsoring Employer's 12 consecutive month
accounting year beginning January 1st and ending the following the following
December 31st. If the Fiscal Year is changed, a short Fiscal Year is established
beginning the day after the last day of the Fiscal Year in effect before this
change and ending on the last day of the new Fiscal Year.


1.33  
Forfeiture.

The term "Forfeiture" means generally the amount by which a Participant's
Account balance attributable to Employer contributions exceeds his or her Vested
Interest in the Participant's Account balance attributable to Employer
contributions as determined at the time set forth in Section ‎3.4. The term
"Forfeiture" means any amount that is removed from a Participant's Account
pursuant to any Employee Plans
 
- 5 -

--------------------------------------------------------------------------------


 
Compliance Resolution System (EPCRS) program or any other correction guidance
that is issued by the Internal Revenue Service. However, no Forfeitures will
occur solely because a Participant transfers employment from the Sponsoring
Employer to an Affiliated Employer or Adopting Employer (or vice versa).


1.34  
Form W-2 Compensation.

The term "Form W-2 Compensation" means wages within the meaning of Code §3401(a)
and all other payments of compensation actually paid or made available in gross
income to an Employee by the Employer in the course of the Employer's trade or
business for which the Employer is required to furnish the Employee a Form W-2
under Code §6041(d), §6051(a)(3) and §6052. Compensation must be determined
without regard to rules limiting remuneration included in wages based on the
nature or location of employment or services performed (like the exception for
agricultural labor in Code §3401(a)(2)).


1.35  
HCE.

The term "HCE" means a Highly Compensated Employee.


1.36  
Highly Compensated Employee.

The term "Highly Compensated Employee" means any Employee who during the Plan
Year or the look-back year was a 5% owner as defined in Code §416(i)(1), or who
for the look-back year had Code §415 Compensation in excess of $80,000 as
adjusted in accordance with Code §415(d) (except that the base year will be the
calendar quarter ending September 30, 1996). In determining who is a former
Highly Compensated Employee, the rules for determining which Employees are
Highly Compensated Employees for the Plan Year or look-back year for which the
determination is being made (in accordance with temporary Regulation
§1.414(q)-1T, A-4, Notice 97-45, and any subsequent guidance) will be applied. A
former Highly Compensated Employee for the determination year is any former
Employee who, with respect to the Employer, had a separation year (as defined in
temporary Regulation §1.414(q)-1T, A-5) prior to the determination year and was
an active Highly Compensated Employee for either such Employee's separation year
or any determination year ending on or after the Employee's 55th birthday. For
purposes of determining status as a former Highly Compensated Employee, whether
an employee was an active Highly Compensated Employee for a determination year
that ended on or after the Employee's 55th birthday, or that was a separation
year, is based on the rules applicable to determining HCE status as in effect
for that determination year. If the Employer maintains more than one qualified
retirement plan, the definition of Highly Compensated Employee must be
consistently applied to all such plans. In determining if an Employee is a
Highly Compensated Employee based on his or her Compensation, the top paid group
election in Code §414(q)(3) will not be applied by this Plan.


1.37  
Hour of Service.

The term "Hour of Service" means, with respect to any provision of the Plan in
which service is determined by the elapsed time method, each hour for which an
Employee is paid, or is entitled to payment, by the Employer or an Affiliated
Employer for the performance of duties. With respect to any provision of the
Plan in which service is determined by counting an Employee's Hours of Service,
the meaning of the term "Hour of Service" will be determined in accordance with
the following provisions:


(a)  
Determination of Hours. The term Hour of Service means (1) each hour an Employee
is paid, or entitled to payment, for the performance of duties for the Employer
or an Affiliated Employer, which will be credited to the Employee for the
computation period in which the duties are performed; (2) each hour for which an
Employee is paid, or entitled to payment, by the Employer or an Affiliated
Employer on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty or leave of absence, except that no more than 501 Hours of
Service will be credited under this clause (2) for any single continuous period
(whether or not such period occurs in a single computation period); and (3) each
hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by the Employer or an Affiliated Employer, except that the
same hours will not be credited both under clause (1) or clause (2) and under
this clause (3), and these hours will be credited for the computation period or
periods to which the award or agreement pertains rather than the computation
period in which the award, agreement or payment is made. Hours of Service will
be calculated and credited pursuant to DOL Regulation §2530.200b-2(b) and (c),
which are incorporated in this Plan by reference. Hours of Service shall be
determined on the basis of actual hours for which the Employee is paid or
entitled to payment as reflected on the Employee's W-2 form.

 
 
- 6 -

--------------------------------------------------------------------------------


 
(b)  
Maternity or Paternity Leave. In determining if a Break in Service for
participation and Vesting has occurred in a computation period, an individual on
Maternity or Paternity Leave will receive credit for up to 501 Hours of Service
which would otherwise have been credited but for such absence, or in any case in
which such Hours of Service cannot be determined, 8 hours per day of such
absence. Hours  of Service credited for Maternity of Paternity Leave will be
credited in the computation period in which the absence begins if the crediting
is necessary to prevent a Break in Service in that period, or in all other
cases, in the following computation period.



(c)  
Use of Equivalencies. Notwithstanding paragraph (a), the Administrator may elect
for all Employees or for one or more different classifications of Employees
(provided such classifications are reasonable and are consistently applied) to
apply one or more of the following equivalency methods in determining the Hours
of Service of an Employee. Under such equivalency methods, an Employee will be
credited with (1) 190 Hours of Service for each month he or she is paid or
entitled to payment for at least one Hour of Service; or (2) 95 Hours of Service
for each semi-monthly period in which he or she is paid or entitled to payment
for at least one Hour of Service; or (3) 45 Hours of Service for each week he or
she is paid or entitled to payment for at least one Hour of Service; or (4) 10
Hours of Service for each day he or she is paid or entitled to payment for at
least one Hour of Service.



1.38  
Immediately Distributable.

The term "Immediately Distributable" means any part of the Participant's benefit
that could be distributed to the Participant (or the Participant's surviving
Spouse) before the Participant reaches (or would have reached if not deceased)
the later of his or her Normal Retirement Age or Age 62.


1.39  
Key Employee.

The term "Key Employee" means, for Plan Years beginning on or after January 1,
2002, any Employee, former Employee or deceased Employee who at any time during
the Plan Year that includes the Determination Date was (a) an officer of the
Employer having annual Compensation greater than the dollar amount set forth in
Code §416(i)(1), as adjusted for Plan Years beginning after December 31, 2002;
(b) a 5% owner as defined in Code §416(i)(1)(B)(I); or (c) a 1% owner as defined
in Code §416(i)(1)(B)(ii) whose annual Compensation is more than $150,000. The
determination of who is a Key Employee will be made in accordance with Code
§416(i)(1) and the Regulations and other guidance issued thereunder.


1.40  
Leased Employee.

The term "Leased Employee" means, for Plan Years beginning on or after January
1, 1997, any person within the meaning of Code §414(n)(2) and §414(o) who is not
reported on the payroll records of the Employer as a common law employee and who
provides services to the Employer if (a) the services are provided under an
agreement between the Employer and a leasing organization; (b) the person has
performed services for the Employer or for the Employer and related persons as
determined under Code §414(n)(6) on a substantially full time basis for a period
of at least one year; and (c) the services are performed under the primary
direction or control of the Employer. Contributions or benefits provided to a
Leased Employee by the leasing organization which are attributable to services
performed for the Employer will be treated as provided by the Employer. A Leased
Employee will not be considered an Employee of the recipient if he or she is
covered by a money purchase plan providing (a) a non-integrated Employer
contribution rate of at least 10% of Code §415 Compensation, including amounts
contributed by the Employer pursuant to a salary deferral agreement which are
excludible from the Leased Employee's gross income under a cafeteria plan
covered by Code §125 (including Deemed Code §125 Compensation), a cash or
deferred plan under Code §401(k), a SEP under Code §408(k) or a tax-deferred
annuity under Code §403(b), and also including, for Plan Years beginning on or
after January 1, 2001, any elective amounts that are not includible in the gross
income of the Leased Employee because of Code §132(f)(4); (b) immediate
participation; and (c) full and immediate vesting. This exclusion is only
available if Leased Employees do not constitute more than 20% of the recipient's
non-highly compensated work force.


1.41  
Life Expectancy.

The term "Life Expectancy" means, for purposes of required minimum distributions
under Section 5.9, life expectancy as computed by use of the Single Life Table
in Regulation §1.401(a)(9)-9.


1.42  
Limitation Year.

The term "Limitation Year" means the Plan Year.
 
 
- 7 -

--------------------------------------------------------------------------------


 
1.43  
Maternity or Paternity Leave.

The term "Maternity or Paternity Leave" means that an Employee is absent from
work because of the Employee's pregnancy; the birth of the Employee's child; the
placement of a child with the Employee in connection with the adoption of such
child by the Employee; or the need to care for such child for a period beginning
immediately following the child's birth or placement as set forth above.


1.44  
Named Fiduciary.

The term "Named Fiduciary" means the Plan Administrator or other fiduciary named
by the Plan Administrator to control and manage the operation and administration
of the Plan. To the extent authorized by the Plan Administrator, a Named
Fiduciary may delegate its responsibilities to a third party or parties. The
Employer will also be a Named Fiduciary.


1.45  
NHCE.

The term "NHCE" means a Non-Highly Compensated Employee.


1.46  
Non-Highly Compensated Employee.

The term "Non-Highly Compensated Employee" means any Employee who is not a
Highly Compensated Employee.


1.47  
Non-Key Employee.

The term "Non-Key Employee" means any Employee who is not a Key Employee,
including former Key Employees. In making the allocation in Section 3.5, Non-Key
Employee means a Non-Key Employee who either is a Participant or would be a
Participant but for the reasons in Section 3.5(a).


1.48  
Normal Retirement Age.

The term "Normal Retirement Age" means the date a Participant reaches Age 65.
There is no mandatory retirement Age.


1.49  
Normal Retirement Date.

The term "Normal Retirement Date" means the same date a Participant reaches
Normal Retirement Age.


1.50  
Other Investments Account.

The term "Other Investments Account", if any, means the aggregate value of all
of a Participant's accounts (other than the Company Stock Account) to which are
credited a Participant's share of Employer contributions, Forfeitures which are
not used to pay administrative expenses or to reduce Employer contributions,
earnings and losses, and the proceeds of any Policies, if any, purchased on the
Participant's life under Section 7.2. Any purchase of Company Stock will be
debited from one or more of these accounts which together constitute a
Participant's Other Investments Account.


1.51  
Otherwise Excludible Participant.

The term "Otherwise Excludible Participant" means a Participant who has not
satisfied the statutory age and service requirements set forth in Code §410(b).


1.52  
Participant.

The term "Participant" means any Employee who has met the eligibility and
participation requirements of the Plan. However, an individual who is no longer
an Employee will cease to be a Participant if his or her entire Plan benefit (1)
is fully guaranteed by an insurance company and legally enforceable at the sole
choice of such individual against such insurance company, provided that a
contract, Policy, or certificate describing the individual's Plan benefits has
been issued to such individual; (2) is paid in a lump sum distribution which
represents such individual's entire interest in the Plan; or (3) is paid in some
other form of distribution and the final payment thereunder has been made.


1.53  
Participant's Account.

The term "Participant's Account" means the aggregate balance in a Participant's
Company Stock Account and Other Investments Account and any other accounts that
the Administrator may determine necessary from time.


1.54  
Participant's Account Balance.

The term "Participant's Account Balance" means, for required minimum
distributions purposes under Section 5.9, the balance of the Participant's
Account as of the last Valuation Date in the Valuation Calendar Year, increased
by contributions made and allocated or forfeitures allocated to the Account as
of dates in the Valuation Calendar Year after the Valuation Date and decreased
by distributions made in the Valuation Calendar Year after the Valuation Date.
The Participant's Account Balance for the Valuation Calendar Year includes any
amounts rolled over or transferred to the Plan in the Valuation Calendar Year or
the Distribution Calendar Year if distributed or transferred in the Valuation
Calendar Year.
 
- 8 -

--------------------------------------------------------------------------------


 
1.55  
Permissive Aggregation Group.

The term "Permissive Aggregation Group" means a Required Aggregation Group plus
any Employer plan or plans which when considered as a group with the Required
Aggregation Group would continue to satisfy the requirements of Code §401(a)(4)
and §410.


1.56  
Plan.

The term "Plan" means the Capitol Bancorp Ltd. Employee Stock Ownership Plan,
established by the Sponsoring Employer as amended from time to time.


1.57  
Plan Year.

The term Plan Year means the Plan's twelve month accounting year beginning
January 1st and ending the following the following December 31st. If the Plan
Year is changed, a short Plan Year will be established beginning the day after
the last day of the Plan Year in effect before the change and ending on the last
day of the new Plan Year.


1.58  
Policy.

The term "Policy" means an insurance policy or annuity contract purchased
pursuant to Section 7.2.


1.59  
Qualified Domestic Relations Orders.

The term "Qualified Domestic Relations Order" is a signed domestic relations
order issued by a State Court which creates, recognizes or assigns to an
alternate payee(s) right to receive all or part of a Participant's Plan benefit.
An alternate payee is a Spouse, former Spouse, child, or other dependent of a
Participant who is treated as a Beneficiary under the Plan as a result of the
QDRO. Effective as of April 6, 2007,  the term "Qualified Domestic Relations
Order" also includes (a) an order that is issued with respect to another DRO or
QDRO, including an order that revises or amends a prior order; (b) an order
issued after the participant’s annuity starting date or death; or (c) an order
that names as the alternate payee a person deemed financially dependent upon the
participant, provided that the other requirements for a QDRO as set forth in the
Plan’s QDRO procedure and/or as defined in Code §414(p) are satisfied.


1.60  
Required Aggregation Group.

The term "Required Aggregation Group" means (1) each Employer qualified deferred
compensation plan in which at least one Key Employee participates or
participated at any time during the Plan Year containing the Determination Date
or any of the four preceding Plan Years (regardless of whether the plan has
terminated); and (2) any other Employer qualified deferred compensation plan
that enables a plan described in (1) to satisfy Code §401(a)(4) or §410.


1.61  
Required Beginning Date.

The term "Required Beginning Date" means the later of April 1 of the calendar
year following the calendar year age in which a Participant reaches age 70½ or
actual retirement. However, for a Participant who is a 5% owner, the term
Required Beginning Date means April 1st of the calendar year following the later
of the calendar year in which the Participant reaches Age 70½. Notwithstanding
the foregoing to the contrary, if a Participant made a distribution election
prior to January 1, 1984 pursuant to §242(b) of the Tax Equity and Fiscal
Responsibility Act (TEFRA), such Participant's benefit will be distributed at
the time and in the manner set forth in the election provided it has not been
revoked, and further provided that the election provides a method of
distribution of benefits which satisfies the provisions of Code §401(a)(9) as in
effect prior to the enactment of TEFRA.


1.62  
Regulation.

The term "Regulation" means regulations as promulgated by the Secretary of the
Treasury, the Secretary of the Department of Labor, or their delegates, as
amended and/or renumbered from time to time.


1.63  
Rollover Account.

The term "Rollover Account" means account to which a Participant's Rollover
Contributions, if any, are credited.


1.64  
Rollover Contribution (or Rollover).

The terms "Rollover Contribution" and "Rollover" mean an amount eligible for tax
free rollover treatment which is transferred to this Plan from a qualified
retirement plan under Code §401(a); from a qualified annuity plan under Code
§403(a); from a qualified annuity under Code §403(b); from an individual
retirement account under Code §408(a) (without regard to whether the individual
retirement account is a "conduit individual retirement account"); from an
individual retirement annuity under Code §408(b) (without regard to whether the
individual retirement account is a "conduit individual retirement account"); and
from a governmental plan under Code §457(b).
 
1.65  
Safe Harbor Code §415 Compensation.

The "Safe Harbor Code §415 Compensation" means an Employee's compensation as
determined under Regulation §1.415-2(d)(10), to wit: Earned Income, wages,
salaries, fees

- 9 -

--------------------------------------------------------------------------------


 
for professional services and other amounts received (without regard to whether
or not an amount is paid in cash) for personal services actually rendered in the
course of employment with the Sponsoring Employer maintaining the Plan to the
extent that the amounts are includable in gross income (including, but not
limited to, commissions paid salespersons, compensation for services based on a
percentage of profits, commissions on insurance premiums, tips, bonuses, fringe
benefits, and reimbursements, or other expense allowances under a
non-accountable plan as described in Regulation §1.62-2(c)). Safe Harbor Code
§415 Compensation includes amounts paid or made available to the Employee. An
Employee's Safe Harbor Code §415 Compensation will be determined in accordance
with the following provisions:


(a)  
Excluded Amounts. Safe Harbor Code §415 Compensation does not include the
following: (1) Employer contributions made by the Employer to a plan of deferred
compensation to the extent that, before the application of the Code §415
limitations to that plan, the contributions are not includible in the Employee's
gross income for the taxable year in which contributed; Employer contributions
made on behalf of an Employee to a simplified employee pension described in Code
§408(k) for the taxable year in which contributed;  and any distributions from a
plan of deferred compensation for Code §415 purposes, regardless of whether such
amounts are includible in the Employee's gross income when distributed; (2)
Amounts realized from the exercise of a non-qualified stock option, or when
restricted stock (or property) held by an Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture; (3)
Amounts realized from the sale, exchange or other disposition of stock acquired
under a qualified stock option; and (4) Other amounts which receive special tax
benefits, such as premiums for group-term life insurance (but only to the extent
that the premiums are not includible in the gross income of the employee), or
contributions made by an Employer (whether or not under a salary deferral
agreement) towards the purchase of an annuity described in Code §403(b)
(regardless of whether such the contributions are excludible from an Employee's
gross income).



(b)  
Inclusion of Certain Amounts. Code §415(c)(3) Compensation includes (a) elective
deferrals as defined in Code §402(g)(3) and amounts contributed or deferred by
the Employer at the election of the Employee which are not includible in gross
income under Code §125 (including Deemed Code §125 Compensation), Code
§132(f)(4), or Code §457; and (b) effective January 1, 2005, Post-Severance
Compensation.



1.66  
Sponsoring Employer.

The term "Sponsoring Employer" means Capitol Bancorp Ltd. (and any successor
thereto that elects to assume sponsorship of this Plan).


1.67  
Spouse.

The term "Spouse" means the person to whom a Participant is legally married.
Furthermore, a former Spouse will be treated as the Participant's Spouse or
surviving Spouse to the extent provided under a Qualified Domestic Relations
Order.


1.68  
Statutory Code §415 Compensation.

The term "Statutory Code §415 Compensation" means, in applying the Code §415
limits, an Employee's compensation determined as follows under Regulation
§1.415-2(d)(2):


(a)  
Amounts Includable as Statutory Code §415 Compensation. Statutory Code §415
Compensation  includes the following: (1) wages, salaries, fees for professional
services and other amounts received (without regard to whether or not an amount
is paid in cash) for personal services actually rendered in the course of
employment with the Sponsoring Employer maintaining the Plan to the extent that
the amounts are includable in gross income (including, but not limited to,
commissions paid salespersons, compensation for services based on a percentage
of profits, commissions on insurance premiums, tips, bonuses, fringe benefits,
and reimbursements, or other expense allowances under a non-accountable plan as
described in Regulation §1.62-2(c)); (2) in the case of a Self-Employed
Individual, Earned Income; (3) amounts described in Code §104(a)(3), §105(a) and
105(h), but only to the extent these amounts are includible in the gross income
of the Employee; (4) amounts paid or reimbursed by the Employer for moving
expenses incurred by the Employee, but only to the extent that at the time of
the payment it is reasonable to believe that these amounts are not deductible by
the Employee under Code §217; (5) the value of a non-qualified stock option
granted to an Employee by the Employer, but only to the extent that the value of
the option is includible in the gross income of the Employee for the taxable
year in which granted; and (6) the amount includible in the gross income of an
Employee upon

 
 
- 10 -

--------------------------------------------------------------------------------


 
making the election described in Code §83(b). Clauses (1) and (2) above include
foreign earned income (as defined in Code §911(b)), regardless of whether
excludible from gross income under Code §911. Compensation determined under
clause (1) above is to be determined without regard to the exclusions from gross
income in Code §931 and §933. Similar principles are to be applied with respect
to income subject to Code §931 and §933 in determining compensation described in
clause (2). Statutory Code §415 Compensation includes amounts paid or made
available to the Employee.
 
(b)  
Exclusion of Certain Amounts. Statutory Code §415 Compensation does not include
(1) Employer contributions made by the Employer to a plan of deferred
compensation to the extent that, before the application of the Code §415
limitations to that plan, the contributions are not includible in the Employee's
gross income for the taxable year in which contributed; Employer contributions
made on behalf of an Employee to a simplified employee pension described in Code
§408(k) for the taxable year in which contributed;  and any distributions from a
plan of deferred compensation for Code §415 purposes, regardless of whether such
amounts are includible in the Employee's gross income when distributed; (2)
amounts realized from the exercise of a non-qualified stock option, or when
restricted stock (or property) held by an Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture; (3)
amounts realized from the sale, exchange or other disposition of stock acquired
under a qualified stock option; and (4) other amounts which receive special tax
benefits, such as premiums for group-term life insurance (but only to the extent
that the premiums are not includible in the gross income of the employee), or
contributions made by an Employer (whether or not under a salary deferral
agreement) towards the purchase of an annuity described in Code §403(b)
(regardless of whether such the contributions are excludible from an Employee's
gross income).



(c)  
Inclusion of Certain Amounts. Code §415(c)(3) Compensation includes (a) elective
deferrals as defined in Code §402(g)(3) and amounts contributed or deferred by
the Employer at the election of the Employee which are not includible in gross
income under Code §125 (including Deemed Code §125 Compensation), Code
§132(f)(4), or Code §457; and (b) effective January 1, 2005, Post-Severance
Compensation.



1.69  
Terminated Participant.

The term "Terminated Participant" means a Participant who has ceased to be an
Employee for reasons other than retirement, death or Disability.


1.70  
Top Heavy.

The term "Top Heavy" means for any Plan Year beginning after December 31, 1983
that (1) the Top Heavy Ratio exceeds 60% and the Plan is not part of a Required
Aggregation Group or Permissive Aggregation Group; or (2) the Plan is a part of
a Required Aggregation Group but not a Permissive Aggregation Group and the Top
Heavy Ratio for the group exceeds 60%; or (3) the Plan is a part of a Required
Aggregation Group and a Permissive Aggregation Group and the Top Heavy Ratio for
the Permissive Aggregation Group exceeds 60%.


1.71  
Top Heavy Minimum Allocation.

The term "Top Heavy Minimum Allocation" means an amount of Employer
contributions and Forfeitures that is subject to the following rules: (a) if a
defined benefit plan is not part of a Required Aggregation Group or a Permissive
Aggregation Group with this Plan, then the Top Heavy Minimum Allocation equals
an Employee's Code §415(c)(3) Compensation multiplied by the lesser of (1) 3% or
(2) the largest percentage of Employer contributions (including any Elective
Deferrals made on behalf of a Key Employee to a 401(k) Plan maintained by the
Employer) and Forfeitures that are allocated to the Participant's Account of a
Key Employee for that Plan Year, expressed as a percentage of such Key
Employee's Code §415(c)(3) Compensation; (b) elective deferrals that are made on
behalf of a Participant to a 401(k) Plan (and, for Plan Years beginning before
2002, matching contributions) cannot be used to satisfy the Top Heavy Minimum
Allocation; (c) Social Security contributions are disregarded; and (d) to the
extent required to be nonforfeitable under Code §416(b)), the Top Heavy Minimum
Allocation may not be forfeited under Code §411(a)(3)(B) or §411(a)(3)(D).


1.72  
Top Heavy Ratio.

For Plan Years beginning on or after January 1, 2002, in determining if this
Plan is Top Heavy, the "Top Heavy Ratio" will be determined in accordance with
the following provisions:
 
 
- 11 -

--------------------------------------------------------------------------------


 
(a)  
Employer Only Maintains DC Plans. If the Employer maintains one or more defined
contribution plans (including any Simplified Employee Pension Plan) and the
Employer has not maintained any defined benefit plan which during the 5-year
period ending on the Determination Date(s) has or has had accrued benefits, then
the Top Heavy Ratio for this Plan alone, for the Required Aggregation Group, or
for the Permissive Aggregation Group as appropriate is a fraction, the numerator
of which is the sum of the Participant's Account balances of all Key Employees
as of the Determination Date(s) (including any part of any Participant's Account
balance distributed during the 1-year period ending on the Determination
Date(s); however, including any part of any Participant's Account balance
distributed during the 5-year period ending on the Determination Date in the
case of a distribution made for a reason other than severance from employment,
death, or Disability), and the denominator of which is the sum of all
Participant's Account balances (including any part of any Participant's Account
balance distributed in the 1-year period ending on the Determination Date(s);
however, including any part of any Participant's Account balance distributed
during the 5-year period ending on the Determination Date in the case of a
distribution made for a reason other than severance from employment, death, or
Disability), both computed in accordance with Code §416 and the Regulations
thereunder. Both the numerator and denominator of the Top Heavy Ratio are
increased to reflect any contribution that is not actually made as of the
Determination Date, but which is required to be taken into account on that
Determination Date under Code §416 and the Regulations thereunder.



(b)  
Employer Maintains Both DC and DB Plans. If the Employer maintains one or more
defined contribution plans (including any Simplified Employee Pension Plan) and
the Employer maintains or has maintained one or more defined benefit plans which
during the 5-year period ending on the Determination Date(s) has or has had any
accrued benefits, then the Top Heavy Ratio for any Required Aggregation Group or
for any Permissive Aggregation Group as appropriate is a fraction, the numerator
of which is the sum of the Participant's Account balances under the aggregated
defined contribution plan or plans for all Key Employees, determined in
accordance with paragraph (a) above, and the present value of accrued benefits
under the aggregated defined benefit plan or plans for all Key Employees as of
the Determination Date(s), and the denominator of which is the sum of the
Participant's Account balances under the aggregated defined contribution plan or
plans for all Participants, determined in accordance with paragraph (a) above,
and the present value of accrued benefits under the defined benefit plan or
plans for all Participants as of the Determination Date(s), all determined in
accordance with Code §416 and the Regulations thereunder. The accrued benefits
under a defined benefit plan in both the numerator and denominator of the Top
Heavy Ratio are increased for any distribution of an accrued benefit made in the
1-year period ending on the Determination Date (or the 5-year period ending on
the Determination Date in the case of a distribution made for a reason other
than severance from employment, death, or Disability).



(c)  
Value of Participant's Account Balances and the Present Value of Accrued
Benefits. For purposes of paragraphs (a) and (b), the value of the Participant's
Account balances and the present value of accrued benefits will be determined as
of the most recent Valuation Date that falls within or ends with the 12-month
period ending on the Determination Date, except as provided in Code §416 and the
Regulations for the first and second Plan Years of a defined benefit plan. The
Participant's Account balances and accrued benefits will be disregarded for a
Participant (1) who is not a Key Employee during the 12-month period ending on
the Determination Date but was a Key Employee in a prior year, or (2) who has
not been credited with at least one Hour of Service with any Employer
maintaining the Plan at any time during the 1-year period ending on the
Determination Date. The calculation of the Top Heavy Ratio and the extent to
which distributions, Rollover Contributions, and Transfer Contributions are
taken into account will be made in accordance with Code §416 and the Regulations
thereunder. When aggregating plans, the value of the Participant's Account
balances and accrued benefits will be calculated with reference to the
Determination Dates that fall within the same calendar year. The accrued benefit
of a Participant other than a Key Employee will be determined under (1) the
method, if any, that uniformly applies for accrual purposes under all defined
benefit plans maintained by the Employer, or (2) if there is no such method,
then as if such benefit accrued not more rapidly than the slowest accrual rate
permitted under the fractional rule of Code §411(b)(1)(C).

 
 
- 12 -

--------------------------------------------------------------------------------


 
(d)  
Computing Present Values. In establishing the present value of accrued benefits
to compute the Top Heavy Ratio, benefits not in pay status are handled on the
basis that retirement occurs on the automatic vesting date or, if later, the
date of reference. Benefits are discounted only for interest and mortality.



1.73  
Transfer Contribution.

The term "Transfer Contribution" means a non-taxable transfer of a Participant's
benefit directly or indirectly from another qualified plan to this Plan.
Transfer Contributions include assets transferred to this Plan from another plan
as a result of a merger or similar transaction involving this Plan and the other
plan. Any direct or indirect transfer as defined in Code §401(a)(11) of assets
from a defined benefit plan, a money purchase plan, a target benefit plan, a
stock bonus plan, or a profit sharing plan that provided for a life annuity form
of payment to the Participant will be considered a Transfer Contribution.
Elective deferrals (including qualified matching contributions, qualified
matching contributions, and 401(k) safe harbor contributions) which are
transferred to this Plan in a direct or indirect trustee-to-trustee transfer
from another qualified plan and which remain subject to the limitations in
Regulation §1.401(k)-1(d) will be considered a Transfer Contribution. Assets
that are transferred from another qualified plan in a plan-to-plan elective
transfer will also be considered a Transfer Contribution.


1.74  
Transfer Contribution Account.

The term "Transfer Contribution Account" means the account to which a
Participant's Transfer Contributions, if any, are allocated.


1.75  
Trustee.

The term "Trustee" means the persons or entity named as trustee or trustees of
the Trust. The term Trustee will also mean custodian if a custodian is appointed
by the Sponsoring Employer.


1.76  
Trust (or Trust Fund).

The term "Trust" or "Trust Fund" means the assets of the Plan. The term Trust or
Trust Fund will also mean any custodial agreement entered into by the Sponsoring
Employer.


1.77  
Unallocated Company Stock Account.

The term "Unallocated Company Stock Account" means an account containing Company
Stock acquired with the proceeds of an Exempt Loan and which has not been
allocated to the Participants' Company Stock Accounts.
 
1.78  
Valuation Calendar Year.

The term "Valuation Calendar Year" means, for purposes of required minimum
distributions under Section 5.9, the calendar year immediately preceding a
Distribution Calendar Year.


1.79  
Valuation Date.

The term "Valuation Date" means the date when the Trustee determines the value
of the Trust Fund. A Valuation Date of the Trust Fund must occur as of the last
day of each Plan Year. However, the Administrator can value all or any portion
of the assets of the Trust Fund more frequently, including, but not limited to,
semi-annually, quarterly, monthly, or daily; the Administrator may implement any
additional Valuation Dates for any reason. For purposes of calculating the Top
Heavy Ratio, the term "Valuation Date" means the date when the Participant's
Account balances or accrued benefits are valued.


1.80  
Vested Aggregate Account.

The term Vested Aggregate Account means a Participant's Vested Interest in the
aggregate value of his or her Participant's Account and any accounts
attributable to the Participant's own Plan contributions (including rollovers).


1.81 
Vested, Vested Interest or Vesting.

The term "Vested," "Vested Interest" or "Vesting" means a Participant's
nonforfeitable percentage in an account maintained on his or her behalf under
the Plan. A Participant's Vested Interest in his or her Participant's Account
will be determined in accordance with Section 4.6.


1.82  
Voluntary Employee Contribution.

The term Voluntary Employee Contribution means a non-deductible contribution
made to the Plan by a Participant.


1.83  
Voluntary Employee Contribution Account.

The term Voluntary Employee Contribution Account means the sub-account to which
a Participant's Voluntary Employee Contributions, if any, are allocated.
 
 
- 13 -

--------------------------------------------------------------------------------


 
1.84  
Year of Service.

With respect to any provision of the Plan in which service is determined by
counting an Employee's Hours of Service, the term "Year of Service" means a
12-consecutive month computation period during which an Employee (or
Participant) is credited with a specified number of Hours of Service for the
Employer, determined in accordance with the following provisions:


(a)  
Employment Commencement Date. The Employment Commencement Date is the first day
an Employee performs an Hour of Service for an Employer, Affiliated Employer or
Adopting Employer. The Reemployment Commencement Date is the first day following
a Break In Service on which an Employee performs an Hour of Service for an
Employer, Adopting Employer or Affiliated Employer.



(b)  
Year of Service for Eligibility. For any Plan Year in which the eligibility
requirements under Section 2.1 are based on an Employee's Years of Service, a
Year of Service is a 12-consecutive month computation period in which an
Employee is credited with at least 1,000 Hours of Service. An Employee's initial
eligibility computation period will begin on his or her Employment Commencement
Date. The second eligibility computation period will begin on the first day of
the Plan Year which begins prior to the first anniversary of the Employee's
Employment Commencement Date regardless of whether the Employee is credited with
1,000 Hours of Service during the initial computation period. If the Employee is
credited with 1,000 Hours of Service in both the initial eligibility computation
period and in the second eligibility computation period, the Employee will be
credited with two Years of Service for eligibility purposes. If a Plan Year is
less than 12 months, the Hours of Service requirement set forth herein will be
proportionately reduced. In determining eligibility and the applicable entry
date under Section 2.1, an Employee will be deemed to have completed a Year of
Service on the last day of the computation period during which the Employee
completes the applicable Hours of Service requirement.



(c)  
Year of Service for Vesting. For any Plan Year in which a Participant's Vested
Interest under Section 4.6 is based on Years of Service, a Year of Service is a
12-consecutive month computation period in which an Employee is credited with at
least 1,000 Hours of Service. The Vesting computation period is the Plan Year,
and if any Plan Year is less than 12 consecutive months and the Hours of Service
requirement in this paragraph is greater than one, such requirement will be
proportionately reduced.



(d)  
Prior Service Credit. An Employee will receive credit for all Years of Service
with the Employer.



(e)  
Re-employment of an Employee Before a Break In Service and Before Eligibility
Requirements Are Satisfied. If an Employee terminates employment with the
Employer prior to satisfying the eligibility requirements set forth in Section
2.1 and the Employee is subsequently re-employed by the Employer before
incurring a Break in Service, then the Employee's pre-termination Years of
Service (and Hours of Service during the eligibility computation period) will
not be counted in determining the satisfaction of such eligibility requirements,
and for all other purposes other than vesting computation, as applicable, and
the eligibility computation period and the vesting computation period, as
applicable, will remain unchanged.



(f)  
Re-employment of an Employee Before a Break In Service and After Eligibility
Requirements Are Satisfied. If an Employee terminates employment with the
Employer prior to the Employee's entry date under Section 2.1, the Employee had
satisfied the eligibility requirements under Section 2.1 as of the date of such
termination, and the Employee is subsequently re-employed by the Employer before
incurring a Break in Service, then (1) the Employee will become a Participant in
the Plan as of the later of (A) the date the Employee would have entered the
Plan had the Employee not terminated employment with the Employer, or (B) the
Employee's Re-employment Commencement Date; (2) the Employee's pre-termination
Years of Service (and Hours of Service during a computation period) will be
counted for all purposes; and (3) the Vesting computation period will remain
unchanged.



(g)  
Re-employment of a Participant Before a Break In Service. If an Employee
terminates employment  with the Employer after becoming a Participant in the
Plan and is subsequently re-employed by the Employer before incurring a Break in
Service, then (1) the Employee's Years of Service and employment will be deemed
not to have been interrupted; (2) the Employee will recommence Plan

 
 
- 14 -

--------------------------------------------------------------------------------


 
participation immediately upon re-employment; (3) the Employee's pre-termination
Years of Service (and Hours of Service during a computation period) will be
counted for all purposes; and (4) the vesting computation period will remain
unchanged.
 
(h)  
Re-employment of an Employee After a Break In Service and Before Eligibility
Requirements Are Satisfied. If an Employee terminates employment with the
Employer prior to satisfying the eligibility requirements under Section 2.1 and
the Employee is subsequently re-employed by the Employer after incurring a Break
in Service, then the Employee's Year(s) of Service that were completed prior to
the Break in Service will be counted, subject to the following provisions:



(1)  
Determination of Years of Service for Eligibility Using the Rule of Parity. For
any Plan Year in which the eligibility requirements under Section 2.1 are based
on Years of Service, Years of Service completed prior to an Employee's Break(s)
in Service will not be counted if the total number of consecutive Breaks in
Service incurred by the Employee equals or exceeds the greater of five or the
aggregate number of Year of Service credited to the Employee prior to incurring
the Breaks in Service; this rule hereafter is referred to as the "rule of
parity." For purposes of the preceding sentence, the aggregate number of Years
of Service will not include Years of Service previously disregarded under prior
applications of the rule of parity. If such former Employee's Years of Service
are disregarded under the rule of parity, then (A) the rehired Employee will be
treated as a new Employee for purposes of Section 2.1 and (B) the Employee's
eligibility computation period will commence on the Employee's Re-employment
Commencement Date. If such former Employee's Years of Service are not
disregarded under the rule of parity, then the eligibility computation periods
will remain unchanged. However, if this Plan provides that an Employee must
complete more than one Year of Service for eligibility purposes under Section
2.1, and provides that an Employee will have a 100% Vested Interest in his or
her Participant's Account upon becoming a Participant in the Plan, then (A) the
Year of Service (and Hours of Service) of an Employee who incurs a Break in
Service before satisfying such eligibility requirement will not be counted for
eligibility purposes and (B) the Employee's eligibility computation period will
commence on the Employee's Re-employment Commencement Date.



(2)  
Determination of Years of Service for Vesting. For any Plan Year in which a
Vested Interest under Section 4.6 is based on Years of Service, then in
determining an Employee's Vested Interest in his or her Participant's Account,
any Years of Service that were completed prior to an Employee's Break(s) in
Service will not be counted (A) if the Employee is not Vested in any portion of
his or her Participant's Account and (B) if the total number of consecutive
Breaks in Service incurred by the Employee equals or exceeds the greater of five
or the aggregate number of Years of Service credited to the Employee prior to
incurring the Break(s) in Service. For purposes of the preceding sentence, the
aggregate number of Years of Service will not include any Years of Service
previously disregarded under prior applications of the rule of parity.



(i)  
Re-employment of an Employee After a Break In Service, After Eligibility
Requirements Are Satisfied, But Before the Employee's Entry Date. If an Employee
terminates employment with the Employer after satisfying the eligibility
requirements under Section 2.1 (but before the Employee's entry date under
Section 2.1) and the Employee is subsequently re-employed by the Employer after
incurring a Break in Service, then the Employee's Years of Service completed
prior to the Break in Service will be counted , subject to the following:



(1)  
Determination of Years of Service for Eligibility Using the Rule of Parity. For
any Plan Year in which the eligibility requirements under Section 2.1 are based
on Years of Service, Years of Service completed prior to an Employee's Break(s)
in Service will not be counted if the total number of consecutive Breaks in
Service incurred by the Employee equals or exceeds the greater of five or the
aggregate number of Years of Service credited to the Employee prior to incurring
the Break(s) in Service; this rule hereafter is referred to as the "rule of
parity." For purposes of the preceding sentence, the aggregate number of Years
of Service will not include Years of Service previously disregarded under prior
applications of the rule of parity. If such

 
 
- 15 -

--------------------------------------------------------------------------------


 
former Employee's Years of Service are disregarded under the rule of parity,
then (A) the rehired Employee will be treated as a new Employee for purposes of
Section 2.1 and (B) the Employee's eligibility computation period will commence
on the Employee's Re-employment Commencement Date. If such former Employee's
Years of Service are not disregarded under the rule of parity, then the rehired
Employee will enter the Plan under Section 2.1 on the Employee's Re-employment
Commencement Date.

(2)  
Determination of Years of Service for Vesting. For any Plan Year in which a
Vested Interest under Section 4.6 is based on Years of Service, then in
determining an Employee's Vested Interest in his or her Participant's Account,
any Years of Service that were completed prior to an Employee's Break(s) in
Service will not be counted (A) if the Employee is not Vested in any portion of
his or her Participant's Account and (B) if the total number of consecutive
Breaks in Service incurred by the Employee equals or exceeds the greater of five
or the aggregate number of Years of Service credited to the Employee prior to
incurring the Break(s) in Service. For purposes of the preceding sentence, the
aggregate number of Years of Service will not include any Years of Service
previously disregarded under prior applications of the rule of parity.



(j)  
Re-employment of a Participant After a Break In Service. If an Employee (1) was
a Participant in the Plan, (2) terminates employment with the Employer, and (3)
is subsequently re-employed by the Employer after incurring a Break in Service,
then the Employee's Years of Service that were completed prior to the Break in
Service will be counted, subject to the following:



(1)  
Determination of Years of Service for Eligibility Using the Rule of Parity. For
any Plan Year in which the eligibility requirements under Section 2.1 are based
on Years of Service, Years of Service completed prior to an Employee's Break(s)
in Service will not be counted if the total number of consecutive Breaks in
Service incurred by the Employee equals or exceeds the greater of five or the
aggregate number of Years of Service credited to the Employee prior to incurring
the Break(s) in Service; this rule hereafter is referred to as the "rule of
parity." For purposes of the preceding sentence, the aggregate number of Years
of Service will not include Years of Service previously disregarded under prior
applications of the rule of parity. If such former Employee's Years of Service
are disregarded under the rule of parity, then (A) the rehired Employee will be
treated as a new Employee for purposes of Section 2.1 and (B) the Employee's
eligibility computation period will commence on the Employee's Re-employment
Commencement Date. If such former Employee's Years of Service are not
disregarded under the rule of parity, then the rehired Employee will reenter the
Plan as of the Employee's Re-employment Commencement Date.



(2)  
Determination of Years of Service for Vesting. For any Plan Year in which a
Vested Interest under Section 4.6 is based on Years of Service, then in
determining an Employee's Vesting Interest in his or her Participant's Account,
any Years of Service that were completed prior to an Employee's Break(s) in
Service will not be counted (A) if the Employee is not Vested in any portion of
his or her Participant's Account and (B) if the total number of consecutive
Break(s) in Service incurred by the Employee equals or exceeds the greater of
five or the aggregate number of Years of Service credited to the Employee prior
to incurring the Break(s) in Service. For purposes of the preceding sentence,
the aggregate number of Years of Service will not include any Years of Service
previously disregarded under prior applications of the rule of parity.



(k)  
Ignoring Service for Eligibility If Service Requirement for Eligibility Is More
Than 1 Year of Service. Notwithstanding anything in the Plan to the contrary, if
this Plan provides that an Employee must complete more than one Year of Service
for eligibility purposes under Section 2.1, and provides that an Employee will
have a 100% Vested Interest in his or her Participant's Account upon becoming a
Participant in the Plan, then (A) the Years of Service (and Hours of Service) of
an Employee who incurs a Break in Service before satisfying such eligibility
requirement will not be counted for eligibility purposes and (B) the Employee's
eligibility computation period will commence on the Employee's Re-employment
Commencement Date.



 
- 16 -

--------------------------------------------------------------------------------

 


                       Article 2                      
Plan Participation


2.1  
Eligibility and Entry Date Requirements.

An Eligible Employee who was a Participant on December 31, 2007 will continue to
participate in the Plan. Otherwise, an Eligible Employee will become eligible to
enter the Plan as a Participant in accordance with the following provisions:


(a)  
Eligible Employees. All Employees are Eligible Employees except for the
following ineligible classes of Employees: (1) Employees whose employment is
governed by a collective bargaining agreement between Employee representatives
and the Employer in which retirement benefits were the subject of good faith
bargaining unless such agreement expressly provides for; and (2) Employees who
are non-resident aliens who do not receive earned income from the Employer which
constitutes income from sources within the United States.



(b)  
Age and Service Requirements. An Eligible Employee described in Section 2.1(a)
will be eligible to enter the Plan as a Participant on the applicable entry date
set forth in Section 2.1(c) upon reaching Age 21 and being credited with 1 Year
of Service.



(c)  
Entry Date. An Eligible Employee described in Section 2.1(a) will enter the Plan
as a Participant on the January 1st or the July 1st that coincides with or next
follows the date on which the Eligible Employee first satisfies the eligibility
requirements set forth in Section 2.1(b).



(d)  
Participation By Employees Whose Status Changes. If an Employee who is not an
Eligible Employee becomes an Eligible Employee, the Employee will participate in
the Plan immediately if he or she has satisfied the minimum age and service
requirements and would have previously become a Participant had he or she been
an Eligible Employee. The participation of a Participant who ceases to be an
Eligible Employee will be suspended. Upon once again becoming an Eligible
Employee, a suspended Participant will resume eligibility. The Vested Interest
of a Participant who ceases to be an Eligible Employee will continue to increase
in accordance with Section 4.6.



(e)  
Participation By Former Participants. A Participant who terminates employment
with the Employer for any reason but is subsequently reemployed as an Eligible
Employee will again become a Participant in the Plan as provided in the
definition of Year of Service.



2.2  
Waiver of Participation.

An Employee who is otherwise eligible to participate in the Plan may elect to
waive such participation in accordance with the following provisions:


(a)  
Irrevocable Election. An Eligible Employee may make a one-time irrevocable
election to waive participation in the Plan. However, the Administrator may in
its sole discretion elect not to make this option available to one or more
Eligible Employees if the Eligible Employee is not an HCE and is not likely to
become an HCE and if the Administrator determines that such waiver may cause the
Plan for any Plan Year to fail to satisfy one of the tests in Code §410(b)(1)(A)
or Code §410(b)(1)(B) and (C). The Employee's election to waive participation in
the Plan must be in writing and must be delivered to the Administrator.
Notwithstanding the foregoing however, once an Employee has become a Participant
in the Plan, no waiver can be made, except as provided in paragraph (b) below.



(b)  
Election to Waive Allocation. Notwithstanding paragraph (a), and subject to the
Top-Heavy Minimum Allocation requirements set forth in Section 3.5, a
Participant may agree to forego an allocation of Employer contributions to his
or her Participant's Account for all or any Allocation Periods if the
Participant is an HCE for the Allocation Period and such waiver does not have a
direct or indirect impact on the overall remuneration paid to such Participant.



(c)  
Administrative Requirements. An Employee's election to waive participation or
forego an allocation must be in writing and must be delivered to the
Administrator on or before the date the Employee first becomes eligible to
participate in the Plan in the case of a waiver under paragraph (a), and before
the Participant is entitled to an allocation to his or her Participant's Account
in the case of foregoing an

 
 
- 17 -

--------------------------------------------------------------------------------


 
allocation under paragraph (b). The Administrator will furnish any form required
to make an election under this Section, which may include the requirement for
consent by the Employee's Spouse.
 
2.3  
Reemployment After Termination.

If an Employee terminates employment and is subsequently reemployed by the
Employer or an Affiliated Employer, such Employee's Years of Service for
purposes of eligibility (as well as the time such Employee enters or reenters
the Plan as a Participant) will be determined in accordance with the rules
described in the definition of Year of Service.




 
- 18 -

--------------------------------------------------------------------------------

 


                                       Article 3                      
Contributions and Allocations


3.1  
Employer Contributions.

The Employer intends to make contributions to the Plan. The Employer does not
guarantee either the making of the contributions or the payment of the benefits
under the Plan. The Employer reserves the right to reduce, suspend or
discontinue contributions for any reason at any time, but if the Plan is deemed
to be terminated as a result of such reduction, suspension or discontinuance,
the provisions of Article 9 will become effective. All contributions will be
determined in accordance with the following provisions:


(a)  
Amount of Contribution. The Employer in its sole discretion may make a
contribution to the Plan. The amount will be determined by the Employer, and the
Employer's determination will be binding on the Trustee, the Administrator and
all Participants, and cannot be reviewed in any manner.



(b)  
Allocation of Contribution. Each Benefiting Participant's share of Employer
contributions will be allocated to his or her Participant's Account in
accordance with the following provisions:



(1)  
Company Stock. Subject to the requirements of Section 3.2, Company Stock
contributed to the Plan will be allocated to each Benefiting Participant's
Company Stock Account in the ratio that each Benefiting Participant's
Compensation for the Allocation Period bears to the total Compensation of all
Benefiting Participants for the Allocation Period. However, Company Stock
acquired by the Plan with the proceeds of an Exempt Loan will only be allocated
to each Participant's Company Stock Account upon release from the Unallocated
Company Stock Suspense Account as provided in Section 3.2(b). Company Stock
acquired with the proceeds of an Exempt Loan will be an asset of the Trust Fund
and maintained in the Unallocated Company Stock Suspense Account. Company Stock
which has been released from the Unallocated Company Stock Account during the
Plan Year will be allocated on the annual Valuation Date to each Benefiting
Participant's Company Stock Account in the same ratio as described above.



(2)  
Other Contributions. Each Benefiting Participant's share of cash or property,
other than Company Stock and dividends attributable thereto, will be allocated
to his or her Other Investments Account in the ratio that the Compensation of
each Benefiting Participant for the Allocation Period bears to the total
Compensation of all Benefiting Participants for the Allocation Period.



(3)  
Cash Dividends.  Cash dividends received by the Plan that are attributable to
Company Stock allocated to a Participant's Company Stock Account and that are
not currently distributed under Section 5.16 will be reinvested in Company
Stock.



(c)  
Benefiting Participants. A Participant will be a Benefiting Participant for any
Allocation Period in accordance with the following provisions:



(1)  
Participants Employed on the Last Day of the Allocation Period. Any Participant
who is an Employee on the last day of the Allocation Period and who at any time
during the Allocation Period was in an eligible class of Employees as set forth
in Section 2.1(a) will be a Benefiting Participant for that Allocation Period
only if he or she is credited with at least 1,000 Hours of Service during the
Allocation Period (or is credited with the proportionate equivalent if the
Allocation Period is less than 12 consecutive months).



(2)  
Participants Who Terminate Before the Last Day of the Allocation Period. Any
Participant who terminates employment with the Employer before the last day of
the Allocation Period: (A) a Participant who terminates because of his or her
retirement on or after Normal Retirement Age will be a Benefiting Participant
regardless of the number of Hours of Service with which he or she is credited
during the Allocation Period; (B) a Participant who terminates because of his or
her death will be a Benefiting Participant regardless of the number of Hours of
Service with which he or she is credited during the Allocation Period; (C) a
Participant who terminates because of his or her Disability will be a Benefiting
Participant regardless of the number of

 
 
- 19 -

--------------------------------------------------------------------------------


 
Hours of Service with which he or she is credited during the Allocation Period;
and (D) a Participant who terminates for reasons other than retirement on or
after Normal Retirement Age, death or Disability will not be a Benefiting
Participant.
 
(d)  
Limitations on Contributions. Notwithstanding any provision of this Article, no
Employer contribution will be made for any Participant who is not a Benefiting
Participant for an Allocation Period unless otherwise required by the Top Heavy
Minimum Allocation provisions in Section 3.5.



(e)  
Allocation Period. Any contribution made under the terms of the Plan may, at the
election of the Employer, be contributed (1) each payroll period; (2) each
month; (3) each Plan quarter; (4) on an annual basis; or (5) on any other less
than annual Allocation Period basis as determined by the Employer, provided such
Allocation Period does not discriminate in favor of HCEs. The Employer may elect
a different Allocation Period for each type of contribution. Contributions will
be allocated to Benefiting Participants as of the last day of an applicable
contribution period.



(f)  
Form of Contribution. To the extent the Employer's contribution is not used to
reduce an obligation or liability of an Employer to the Plan, and the
contribution is unencumbered and discretionary, then the contribution may
consist of (1) Company Stock; (2) cash; (3) cash equivalencies; (4) qualifying
employer real property and/or qualifying employer securities as defined in ERISA
§407(d)(4) and ERISA §407(d)(5), provided the acquisition of such qualifying
employer real property and/or qualifying employer securities satisfies the
requirements of ERISA §408(e); or (5) any other property that is not prohibited
under Code §4975 and is acceptable to the Trustee.



(g)  
Refund of Contributions for All Plans. Contributions made to the Plan by the
Employer can only be returned to the Employer in accordance with the following
provisions:



(1)  
Failure of Plan to Initially Qualify. If the Plan fails to initially satisfy the
requirements of Code §401(a) and the Employer declines to amend the Plan to
satisfy such requirements, contributions made prior to the date such
qualification is denied must be returned to the Employer within 1 year of the
date of such denial, but only if the application for the qualification is made
by the time prescribed by law for filing the Employer's tax return for the
taxable year in which the Plan is adopted, or by such later date as the
Secretary of the Treasury may prescribe.



(2)  
Contributions Made Under a Mistake of Fact. If a contribution is attributable in
whole or in part to a good faith mistake of fact, including a good faith mistake
in determining the deductibility of the contribution under Code §404, an amount
may be returned to the Employer equal to the excess of the amount contributed
over the amount that would have been contributed had the mistake not occurred.
Earnings attributable to an excess contribution will not be returned, but losses
attributable to the excess contribution will reduce the amount so returned. Such
amount will be returned within one year of the date the contribution was made or
the deduction disallowed, as the case may be.



(3)  
Nondeductible Contributions. Except to the extent an Employer may intentionally
make a nondeductible contribution, for example in order to correct an
administrative error or restore a Forfeiture, any contribution by the Employer
is conditioned on its deductibility and will otherwise be returned to the
Employer.



3.2  
Company Stock Account.

Company Stock allocable to a Benefiting Participant's Company Stock Account, or
Company Stock released from the Unallocated Company Stock Account during an
Allocation Period, will be allocated to a Benefiting Participant's Company Stock
Account in accordance with the following:


(a)  
Company Stock. A Benefiting Participant's Company Stock Account will be credited
with his or her allocable share of Company Stock (including fractional shares)
purchased and paid for by the Plan or contributed in kind by the Employer,
except that Company Stock acquired with the proceeds of an Exempt Loan must be
added to and maintained in the Unallocated Company Stock Suspense Account. Such
Company Stock will be released and withdrawn from that account as if all Company
Stock in that

 
 
 
- 20 -

--------------------------------------------------------------------------------


 
account were encumbered. In the case of an Employer that is an electing small
business corporation, the Plan may not use dividends on any allocated Company
Stock to pay an Exempt Loan that was used to purchase Company Stock. Cash
dividends paid on Company Stock in a Participant's Company Stock Account will,
in the sole discretion of the Administrator, either be credited to the
Participant's Account or will be used to repay an Exempt Loan. However, (1) when
cash dividends are used to repay an Exempt Loan, Company Stock will be released
from the Unallocated Company Stock Suspense Account and will be allocated to
each Benefiting Participant's Company Stock Account in the ratio that each
Benefiting Participant's Compensation for the Allocation Period bears to the
total Compensation of all Benefiting Participants for the Allocation Period; and
(2) Company Stock allocated to a Participant's Company Stock Account will have a
fair market value not less than the amount of cash dividends which would have
been allocated to such Participant's Account for the Allocation Period.
 
(b)  
Unallocated Company Stock Account. Any Company Stock which is acquired with an
Exempt Loan and is in the Unallocated Company Stock Account will only be
withdrawn and allocated to Participants' Accounts in accordance with the
following provisions:



(1)  
Method of Withdrawing Stock. For each Allocation Period during the duration of
an Exempt Loan, the number of shares of Company Stock released from the
Unallocated Company Stock Account will equal the number of shares held therein
immediately before release for the current Allocation Period multiplied by a
fraction, the numerator of which is the amount of principal and interest paid
for the Allocation Period and the denominator of which is the sum of the
numerator plus the principal and interest to be paid for all future Allocation
Periods. The number of future Allocation Periods must be definitely
ascertainable and must be determined without taking into account any possible
extensions or renewal periods. If the interest rate under the Exempt Loan is
variable, the interest to be paid in future Allocation Periods must be computed
by using the interest rate applicable as of the end of the Allocation Period.



(2)  
Alternative Method of Withdrawing Stock. Notwithstanding subparagraph (1), the
number of shares of Company Stock released from the Unallocated Company Stock
Account may be determined in the same manner described in subparagraph (1)
except that the number will be based solely on the amount of principal paid for
the Allocation Period in relation to the sum of such amount plus the principal
to be paid for all future Allocation Periods, provided that (1) the Exempt Loan
must provide for annual payments of principal and interest at a cumulative rate
that is not less rapid at any time than level annual payments of such amounts
for 10 years; (2) interest in any payment is disregarded only to the extent it
would be determined to be interest under standard loan amortization tables; and
(3) the alternative described in this subparagraph is not applicable from the
time that, by reason of a renewal, extension or refinancing, the sum of the
expired duration of the Exempt Loan, the renewal period, the extension period,
and the duration of a new Exempt Loan exceeds 10 years.



(3)  
Method of Allocating Withdrawn Stock to Participants. The Plan must consistently
allocate to each Participant's Account, in the same manner as Employer
contributions under Section 3.1 are allocated, non-monetary units (shares and
fractional shares of Company Stock) representing each Participant's interest in
Company Stock withdrawn from the Unallocated Company Stock Suspense Account.
However, Company Stock released from the Unallocated Company Stock Account with
cash dividends under paragraph (a) will be allocated to each Benefiting
Participant's Company Stock Account in the same proportion that each such
Participant's number of shares of Company Stock sharing in such cash dividends
bears to the total number of shares of all Benefiting Participants' Company
Stock sharing in such cash dividends.

 
 
- 21 -

--------------------------------------------------------------------------------


 
(4)  
Allocation of Income. Income earned on Company Stock in the Unallocated Company
Stock Account will be used, at the discretion of the Administrator, to repay the
Exempt Loan used to purchase such Company Stock. Company Stock released from the
Unallocated Company Stock Account with such income, and any income which is not
so used, will be allocated on the annual Valuation Date in the same proportion
that each Benefiting Participant's Compensation for the Plan Year bears to the
total Compensation of all Benefiting Participants for the Plan Year.



3.3  
Earnings and Losses.

As of each Valuation Date, amounts in Participants' accounts/sub-accounts which
have not been segregated from the general Trust Fund for investment purposes and
which have not been distributed since the prior Valuation Date will have the net
income of the Trust Fund that has been earned since the prior Valuation Date
allocated in accordance with such rules and procedures that are established by
the Administrator and that are applied in a uniform and nondiscriminatory manner
based upon the investments of the Trust Fund and the Participants'
accounts/sub-accounts to which the net income is allocated. Participants'
accounts which have been segregated from the general Trust Fund for investment
purposes will only have the net income earned thereon allocated thereto. Policy
dividends or credits will be allocated to the Participant's Account for whose
benefit the Policy is held. For purposes of this Section, the term "net income"
means the net of any interest, dividends, unrealized appreciation and
depreciation (other than the unrealized appreciation or depreciation of the
Company Stock allocated to the Participants' Company Stock Accounts), capital
gains and losses, and investment expenses of the Trust Fund as determined on
each Valuation Date. Net income does not include (1) the interest paid under any
installment contract for the purchase of Company Stock by the Plan or the
interest paid on any loan used by the Plan to purchase Company Stock; or (2)
income received by the Trust Fund with respect to Company Stock acquired with an
Exempt Loan to the extent such income is used to repay the loan. All income
received by the Trust Fund from Company Stock acquired with the proceeds of an
Exempt Loan may, at the discretion of the Administrator, be used to repay such
loan.


3.4  
Forfeitures and Their Usage.

Forfeitures will be determined and applied in accordance with the following:


(a)  
When Forfeitures Occur. A Forfeiture will occur upon the earlier to occur of (1)
the date the Participant receives a distribution of his or her Vested Interest
under Article 5; or (2) the date the Participant incurs five consecutive Breaks
in Service after termination of employment.



(b)  
Usage and Allocation of Forfeitures. On each annual Valuation Date, the
Administrator may elect to use all or any portion of the Forfeiture Account to
pay administrative expenses incurred by the Plan. The portion of the Forfeiture
Account that is not used to pay administrative expenses will be used first to
restore previous Forfeitures of Participants' Accounts pursuant to Section 5.7
and/or to restore missing Participants' Accounts pursuant to Section 5.13. The
portion of the Forfeiture Account that is not used to pay administrative
expenses and is not used to satisfy the provisions of the previous sentence will
then be used to reduce the Employer’s contribution for the current Plan Year or
a future Plan Year.



3.5  
Top Heavy Minimum Allocation.

In any Top Heavy Plan Year in which a Key Employee receives an allocation of
Employer contributions or Forfeitures, each Employee who is described in
paragraph (a) below will receive the Top Heavy Minimum Allocation, determined in
accordance with the following provisions:


(a)  
Participants Who Must Receive the Top Heavy Minimum Allocation. The Top Heavy
Minimum Allocation, or such lesser amount as may be permitted under paragraph
(b), will be made for each Participant who is a Non-Key Employee and who is
employed by an Employer on the last day of the Plan Year, even if such
Participant (1) fails to complete any minimum Hours of Service/Period of Service
required to receive an allocation of Employer contributions or Forfeitures for
the Plan Year; (2) fails to make Elective Deferrals to the Plan in the case of a
401(k) plan; or (3) receives Compensation that is less than a stated amount.



(b)  
Participation in Multiple Defined Contribution Plans. If (1) this Plan is not
part of a Required Aggregation Group or a Permissive Aggregation Group with a
defined benefit plan, (2) this Plan is part of a Required Aggregation Group or a
Permissive Aggregation Group with one or more defined

 
 
- 22 -

--------------------------------------------------------------------------------


 
contribution plans, (3) a Participant who is described in paragraph (a)
participates in this Plan and in one or more defined contribution plans that are
part of the Required Aggregation Group or the Permissive Aggregation Group, and
(4) the allocation of Employer contributions and Forfeitures of each plan that
is part of the Required Aggregation Group or the Permissive Aggregation Group
(when each plan is considered separately) is insufficient to satisfy the Top
Heavy Minimum Allocation requirement with respect to such Participant, the Top
Heavy Minimum Allocation requirement will nevertheless be satisfied if the
aggregate allocation of Employer contributions and Forfeitures that are made on
behalf of such Participant under this Plan and all other defined contribution
plans that are part of the Required Aggregation Group or the Permissive
Aggregation Group (and any other defined contribution plan that is sponsored by
the Employer) is sufficient to satisfy the Top Heavy Minimum Allocation
requirement. However, if the aggregate allocation of Employer contributions and
Forfeitures that are made on behalf of a Participant under this Plan and all
other defined contribution plans that are part of the Required Aggregation Group
or the Permissive Aggregation Group (and any other defined contribution plan
that is sponsored by the Employer) is not sufficient to satisfy the Top Heavy
Minimum Allocation requirement, then the Employer will make an additional
contribution on behalf of such Participant to this Plan and/or to one or more
defined contribution plans that are part of the Required Aggregation Group or
the Permissive Aggregation Group (or any other defined contribution plan that is
sponsored by the Employer) in order that the aggregate allocation of Employer
contributions and Forfeitures that are made on behalf of such Participant under
this Plan and all defined contribution plans that are part of the Required
Aggregation Group or the Permissive Aggregation Group (and any other defined
contribution plan that is sponsored by the Employer) satisfies the Top Heavy
Minimum Allocation requirement.
 
(c)  
Contributions That Can Be Used to Satisfy Top Heavy Minimum. All Employer
contributions to this Plan will used in determining if the Employer has
satisfied the Top Heavy minimum benefit and/or Top Heavy Minimum Allocation
requirements of this Section. Employer contributions that are made on behalf of
a Participant to a 401(k) plan by the Employer may also be used.



3.6  
Failsafe Allocation.

For any Plan Year in which the Plan fails to satisfy the average benefit
percentage test under Code §410(b)(2) or the average benefits test under
Regulation §1.401(a)(4) (or if the Administrator is unable to or elects not to
perform such tests), the Administrator may make allocations under this paragraph
to the extent necessary to insure that the Plan for any such Plan Year satisfies
one of the tests under either Code §410(b)(1)(A) (in which the Plan initially
fails to benefit at least 70% of NHCEs), or in Code §410(b)(1)(B) (in which the
Plan initially fails to benefit a percentage of NHCEs that is at least 70% of
the percentage of HCEs who benefit under the Plan). In such event in order to
satisfy such test(s) for any Plan Year affected, an additional Employer
contribution may be made and allocated for certain Employees who did not receive
an allocation for the Plan Year, subject to the following provisions:


(a)  
Group Order of Allocation. Any allocation made under this section will be made
in the following order: (1) first, an allocation may be made to that group of
Employees who were Participants for the Plan Year but did not receive an
allocation for the Plan Year with respect to the contribution source that is not
in compliance with Code §410(b); (2) next, an allocation may be made to that
group of Employees who have not yet satisfied the eligibility requirements under
Section 2.1 and are not members of an ineligible class of Employee as described
in Section 2.1; (3) next, an allocation may be made to that group of Employees
who have satisfied the eligibility requirements under Section 2.1 except that
they are members of an ineligible class of Employees as described in Section 2.1
with respect to that contribution source; and (4) finally, an allocation may be
made to that group of Employees who have not yet satisfied the eligibility
requirements under Section 2.1 and are members of an ineligible class of
Employees as described in Section 2.1.



(b)  
Priority of Allocation Within Each Group. Only those Employees who are required
to benefit under the Plan for the Plan Year to satisfy the above tests will be
entitled to an allocation. To determine each Employee's priority within each
group for this purpose, individuals will first be ranked by Hours of Service
during the Plan Year with the highest number first. Then, before making an
allocation under this Section, Employees will be further ranked beginning with
those Employees who are employed on the last day of the Plan Year.

 
 
- 23 -

--------------------------------------------------------------------------------


 
3.7  
Rollover Contributions.

Subject to any procedures adopted by the Administrator pursuant to Section 8.6,
any Employee who was a former Employee, experienced a termination of employment
with the Employer and received a distribution of his or her benefit hereunder is
permitted to make Rollover Contributions to the Plan. Rollover Contributions
will be allocated to an Employee's Rollover Contribution Account in which the
Employee will have a 100% Vested Interest. The Administrator may choose for
investment purposes either to segregate Rollover Contribution Accounts into
separate interest bearing accounts or to invest Rollover Contribution Accounts
as part of the general Trust Fund.


3.8  
Voluntary Employee Contributions.

Voluntary Employee Contributions are not permitted.




 
- 24 -

--------------------------------------------------------------------------------

 


                      Article 4                      
Plan Benefits


4.1  
Benefit Upon Normal (or Early) Retirement.

Every Participant who has reached Normal (or Early) Retirement Age will be
entitled upon subsequent termination of employment to receive his or her Vested
Aggregate Account balance determined as of the most recent Valuation Date
coinciding with or immediately preceding the date of distribution. Distribution
will be made in accordance with Section 5.1.


4.2  
Benefit Upon Late Retirement.

A Participant who has reached Normal Retirement Age may elect to remain employed
and retire at a later date. Such Participant will continue to participate in the
Plan and his or her Participant's Account will continue to receive allocations
under Article 3. Upon actual retirement, the Participant will be entitled to his
or her Vested Aggregate Account balance determined as of the most recent
Valuation Date coinciding with or immediately preceding the date of
distribution. Distribution will be made in accordance with Section 5.1.


4.3  
Benefit Upon Death.

Upon the death of a Participant prior to termination of employment, or upon the
death of a Terminated Participant prior to distribution of his or her Vested
Aggregate Account, his or her Beneficiary will be entitled to the Participant's
Vested Aggregate Account balance determined as of the most recent Valuation Date
coinciding with or immediately preceding the date of distribution. If any
Beneficiary who is living on the date of the Participant's death dies prior to
receiving his or her entire death benefit, the portion of such death benefit
will be paid in a lump sum to the estate of such deceased Beneficiary. The
Administrator's determination that a Participant has died and that a particular
person has a right to receive a death benefit will be final. Distribution will
be made in accordance with Section 5.2.


4.4  
Benefit Upon Disability.

If a Participant suffers a Disability prior to termination of employment, or if
a Terminated Participant suffers a Disability prior to distribution of his or
her Vested Aggregate Account balance, he or she will be entitled to his or her
Vested Aggregate Account balance determined as of the most recent Valuation Date
coinciding with or immediately preceding the date of distribution. Distribution
will be made in accordance with Section 5.3.


4.5  
Benefit Upon Termination of Employment.

A Terminated Participant will be entitled to his or her Vested Aggregate Account
balance as of the most recent Valuation Date coinciding with or immediately
preceding the date of distribution. Distribution to a Terminated Participant who
does not die prior to distribution or who does not suffer a Disability prior to
distribution will be made under Section 5.4.


4.6  
Determination of Vested Interest.

A Participant's Vested Interest in his or her Participant's Account will be
determined in accordance with the following provisions:


(a)  
Vesting Upon Retirement, Death or Disability. A Participant will have a 100%
Vested Interest in his or her Participant's Account upon reaching Normal
Retirement Age prior to termination of employment. A Participant will also have
a 100% Vested Interest therein upon his or her retirement at Early Retirement;
upon his or her Disability prior to termination of employment; and upon his or
her death prior to termination of employment.



(b)  
Vesting of Employer Contributions. A Participant's Vested Interest in his or her
Participant's Account will be determined by the vesting schedule following this
paragraph based on the Participant's credited Years of Service on the date the
determination is made. All Years of Service will be counted in determining a
Participant's Vested Interest under this paragraph.



            1 Year of Service.............0% Vested
 
            2 Years of Service.........20% Vested
 
            3 Years of Service.........40% Vested
 
            4 Years of Service.........60% Vested
 
            5 Years of Service.........80% Vested
 
            6 Years of Service.......100% Vested
 
 
- 25 -

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing vesting schedule, if a Participant is discharged
for “just cause” before he or she has three Years of Service for vesting
purposes, the entire amount of the Participant’s Account shall be forfeited.  No
such forfeiture shall occur, however, on or after the date a Participant reaches
Normal Retirement Age.  For purposes of this paragraph, “just cause” shall mean
theft, fraud, embezzlement or willful misconduct causing significant property
damage to the Employer or personal injury to any other Employee or other acts
that the Employer deems to be “just cause.”


(c)  
Amendments to the Vesting Schedule. No amendment to the Plan may directly or
indirectly reduce a Participant's Vested Interest in his or her Participant's
Account. If the Plan is amended in any way that directly or indirectly affects
the computation of a Participant's Vested Interest in his or her Participant's
Account, or the Plan is deemed amended by an automatic change to or from a Top
Heavy Vesting schedule, then the following provisions will apply:



(1)  
Participant Election. Any Participant with at least three Years of Service may,
by filing a written request with the Administrator, elect to have the Vested
Interest in his or her Participant's Account computed by the Vesting schedule in
effect prior to the amendment. A Participant who fails to make an election will
have the Vested Interest computed under the new schedule. The period in which
the election may be made will begin on the date the amendment is adopted or is
deemed to be made and will end on the latest of (1) 60 days after the amendment
is adopted; (2) 60 days after the amendment becomes effective; or (3) 60 days
after the Participant is issued written notice of the amendment by the Employer
or Administrator.



(2)  
Preservation of Vested Interest. Notwithstanding the foregoing to the contrary,
if the vesting schedule is amended, then in the case of an Employee who is a
Participant as of the later of the date such amendment is adopted or the date it
becomes effective, the Vested Interest in his or her Participant's Account
determined as of such date will not be less than his or her Vested Interest
computed under the Plan without regard to such amendment.





 
- 26 -

--------------------------------------------------------------------------------

 


                                        Article 5                      
Distribution of Benefits


5.1  
Distribution of Benefit Upon Retirement.

Unless a cash-out occurs under Section 5.5, the retirement benefit a Participant
is entitled to receive under Section 4.1 or 4.2 will be distributed in the
following manner:


(a)  
Form of Distribution. A Participant may elect to have his or her benefit
distributed by one of the following methods: (1) in one lump-sum; or (2) in
substantially equal monthly, quarterly, semi-annual, or annual installments over
a 5-year period (unless the Participant elects a longer period). If the
Participant's Account balance exceeds $935,000, the 5-year period will be
extended 1 additional year (but not more than 5 additional years) for each
$935,000 or fraction thereof by which the Participant's Account balance exceeds
$935,000. These dollar limits will be adjusted at the same time and in the same
manner as provided in Code §415(d).



(b)  
Partial Distributions. If a Participant receives a distribution of less than
100% of his or her Vested Aggregate Account balance, the Administrator will
determine the portion (including zero) of the distribution that will be made
from each of the Participant's sub-accounts, provided that any such
determination is made in a uniform nondiscriminatory manner.



(c)  
Time of Distribution. Distribution will be made within a reasonable time after
the Participant terminates employment on or after his or her Normal (or Early)
Retirement Date, but distribution must begin no later than the Required
Beginning Date. Notwithstanding the foregoing, distribution of a Participant's
Company Stock Account will begin no later than one year after the close of the
Plan Year in which the Participant terminates employment on or after his or her
Normal (or Early) Retirement Date unless the Participant otherwise elects.
However, to the extent permitted by law, Company Stock acquired with an Exempt
Loan will be excluded from any such distribution until the close of the Plan
Year in which the Exempt Loan is repaid in full.



5.2  
Distribution of Benefit Upon Death.

Unless a cash-out occurs under Section 5.5, the benefit a deceased Participant's
Beneficiary is entitled to receive under Section 4.3 will be distributed in the
following manner:


(a)  
Surviving Spouse. If a Participant is married on the date of his or her death,
the Participant's surviving Spouse will be entitled to receive a death benefit
determined in accordance with the following:



(1)  
Form of Distribution. Notwithstanding any other Beneficiary designation by a
Participant, if a Participant is married on the date of death, the surviving
Spouse will be entitled to receive 100% of the Participant's death benefit
unless the surviving Spouse has waived that right under Section 5.8. The benefit
will be distributed at the surviving Spouse's election by one of the following
methods: (1) in one lump-sum; or (2) in substantially equal monthly, quarterly,
semiannual, or annual installments over a 5-year period (unless the surviving
Spouse elects a longer period). If the Participant's Account balance exceeds
$935,000, the 5-year period will be extended 1 additional year (but not more
than 5 additional years) for each $185,000 or fraction thereof by which the
Participant's Account balance exceeds $935,000. These dollar limits will be
adjusted at the same time and in the same manner as provided in Code §415(d).



(2)  
Time of Distribution. The surviving Spouse may elect to (1) have any death
benefit to which he or she is entitled distributed within a reasonable time
after the death of the Participant; or (2) defer distribution of the death
benefit, but distribution may not be deferred beyond December 31st of the
calendar year in which the deceased Participant would have attained Age 70½.
Notwithstanding the foregoing, distribution of a Participant's Company Stock
Account will begin no later than one year after the close of the Plan Year in
which the Participant dies unless the Spouse otherwise elects. However, to the
extent permitted by law, Company Stock acquired with an Exempt Loan will be
excluded from any such distribution until the close of the Plan Year in which
the Exempt Loan is repaid in full. If the surviving Spouse dies before
distribution begins, then distribution will be made as if the surviving Spouse
were the Participant.

 
 
- 27 -

--------------------------------------------------------------------------------


 
Distribution will be considered as having commenced when the deceased
Participant would have reached Age 70½ even if payments have been made to the
surviving Spouse before that date.
 
(b)  
Non-Spouse Beneficiary. Any death benefit a non-Spouse Beneficiary is entitled
to receive will be distributed at the surviving Spouse's election by one of the
following methods: (1) in one lump-sum; or (2) in substantially equal monthly,
quarterly, semiannual, or annual installments over a 5-year period (unless the
surviving Spouse elects a longer period). If the Participant's Account balance
exceeds $935,000, the 5-year period will be extended 1 additional year (but not
more than 5 additional years) for each $185,000 or fraction thereof by which the
Participant's Account balance exceeds $935,000. These dollar limits will be
adjusted at the same time and in the same manner as provided in Code §415(d).
Distribution to a non-Spouse Beneficiary will be made within a reasonable time
after the death of the Participant, but distribution of a lump sum must be made
by December 31st of the calendar year which contains the 5th anniversary of the
date of the Participant's death, or installments must begin no later than
December 31st of the calendar year immediately following the calendar year the
Participant died. Notwithstanding the foregoing, distribution of a Participant's
Company Stock Account will begin no later than one year after the close of the
Plan Year in which the Participant dies unless the Beneficiary otherwise elects.
However, to the extent permitted by law, Company Stock acquired with an Exempt
Loan will be excluded from any such distribution until the close of the Plan
Year in which the Exempt Loan is repaid in full.



(c)  
Distribution If the Participant or Other Payee Is In Pay Status. If a
Participant or Beneficiary who has begun receiving distribution of a benefit
dies before the entire benefit is distributed, the balance will be distributed
to the Participant's Beneficiary (or Beneficiary's beneficiary) at least as
rapidly as under the method of distribution being used on the date of the
Participant's or Beneficiary's death.



(d)  
Payments to a Beneficiary. In the absence of a Beneficiary designation or other
directive from the deceased Participant to the contrary, any Beneficiary may
name his or her own Beneficiary to receive any benefits payable in the event of
the Beneficiary's death prior to receiving the entire death benefit to which the
Beneficiary is entitled; and if a Beneficiary has not named his or her own
Beneficiary, the Beneficiary's estate will be the Beneficiary. If any benefit is
payable under this paragraph to a Beneficiary of the deceased Participant's
Beneficiary or to the estate of the deceased Participant's Beneficiary, or to
any other Beneficiary or the estate thereof, subject to the limitations
regarding the latest dates for benefit payment in paragraphs (a) and (c) above,
the Administrator may (1) continue to pay the remaining value of such benefits
in the amount and form already commenced, or pay such benefits in any other
manner permitted under the Plan for a Participant or Beneficiary, and (2) if
payments have not already commenced, pay such benefits in any other manner
permitted under the Plan. Distribution to the Beneficiary of a Beneficiary must
begin no later than the date distribution would have been made to the
Participant's Beneficiary. The Administrator's determination under this
paragraph will be final and will be applied in a non-discriminatory manner that
does not discriminate in favor of Highly Compensated Employees.



(e)  
Partial Distributions. If a Participant's Beneficiary receives a distribution of
less than 100% of the Participant's Vested Aggregate Account balance, the
Administrator will determine the portion (including zero) of the distribution
that will be made from each of the Participant's sub-accounts, provided that any
such determination is made in a uniform nondiscriminatory manner.



5.3  
Distribution of Benefit Upon Disability.

Unless a cash-out occurs under Section 5.5, the Disability benefit a Participant
is entitled to receive under Section 4.4 will be distributed in the following
manner:


(a)  
Form of Distribution. A Participant may elect to have his or her benefit
distributed by one of the following methods: (1) in one lump-sum; or (2) in
substantially equal monthly, quarterly, semi-annual, or annual installments over
a 5-year period (unless the Participant elects a longer period). If the
Participant's Account balance exceeds $935,000, the 5-year period will be
extended 1 additional year (but not more than 5 additional years) for each
$185,000 or fraction thereof by which the Participant's

 
- 28 -

--------------------------------------------------------------------------------


Account balance exceeds $935,000. These dollar limits will be adjusted at the
same time and in the same manner as provided in Code §415(d).
 
(b)  
Partial Distributions. If a Participant receives a distribution of less than
100% of his or her Vested Aggregate Account balance, the Administrator will
determine the portion (including zero) of the distribution that will be made
from each of the Participant's sub-accounts, provided that any such
determination is made in a uniform nondiscriminatory manner.



(c)  
Time of Distribution. Distribution will be made within an administratively
reasonable time after the date on which a Participant who suffers a Disability
terminates employment, but not later than the Participant's Required Beginning
Date. Notwithstanding the foregoing, distribution of a Participant's Company
Stock Account will begin no later than one year after the close of the Plan Year
in which the Participant terminates employment because of the Disability unless
the Participant otherwise elects. However, to the extent permitted by law,
Company Stock acquired with an Exempt Loan will be excluded from any such
distribution until the close of the Plan Year in which the Exempt Loan is repaid
in full.



5.4  
Distribution of Benefit Upon Termination of Employment.

Unless a cash-out occurs under Section 5.5 or a prior distribution has been made
under Section 5.2 or 5.3, the benefit a Terminated Participant is entitled to
receive under Section 4.5 will be distributed in the following manner:


(a)  
Form of Distribution. A Participant may elect to have his or her benefit
distributed by one of the following methods: (1) in one lump-sum; or (2) in
substantially equal monthly, quarterly, semi-annual, or annual installments over
a 5-year period (unless the Participant elects a longer period). If the
Participant's Account balance exceeds $935,000, the 5-year period will be
extended 1 additional year (but not more than 5 additional years) for each
$185,000 or fraction thereof by which the Participant's Account balance exceeds
$935,000. These dollar limits will be adjusted at the same time and in the same
manner as provided in Code §415(d).



(b)  
Partial Distributions. If a Participant receives a distribution of less than
100% of his or her Vested Aggregate Account balance, the Administrator will
determine the portion (including zero) of the distribution that will be made
from each of the Participant's sub-accounts, provided that any such
determination is made in a uniform nondiscriminatory manner.



(c)  
Time of Distribution. Distribution will be made within an administratively
reasonable time after a Terminated Participant requests payment, but in no event
later than the Required Beginning Date. Notwithstanding the foregoing, if a
Terminated Participant is not reemployed by the Employer at the end of the fifth
Plan Year following the Plan Year of his or her termination of employment,
distribution of his or her Company Stock Account must begin not later than one
year after the close of the fifth Plan Year following the Plan Year in which the
Participant incurs such termination; but if a Terminated Participant is
reemployed by the Employer as of the last day of the fifth Plan Year following
the Plan Year of such termination of employment, distribution of his or her
Company Stock Account will be postponed until the Participant is otherwise
entitled to a distribution under the Plan. However, to the extent permitted by
law, Company Stock acquired with an Exempt Loan will be excluded from such
distribution until the close of the Plan Year in which the Exempt Loan is repaid
in full.



5.5  
Mandatory Cash-Out of Benefits.

Effective March 28, 2005, the Vested Aggregate Account of a terminated
Participant who satisfies the requirements of this Section will be mandatorily
distributed (a "cash-out") without the Participant's consent in accordance with
the provisions  set forth below. Cash-outs prior to March 28, 2005 are governed
by the terms of the Plan (including amendments) as in effect prior to such date.


(a)  
Cashout Threshold. The Administrator can only make a distribution under this
Section if a Participant's Vested Aggregate Account on the date of distribution
does not exceed $5,000 (excluding the Participant's Rollover Account) (such
amount hereafter referred to as the "Cashout Threshold"). If a Participant would
have received a distribution under the preceding sentence but for the fact that
the

 
 
 
- 29 -

--------------------------------------------------------------------------------


 
Participant's Vested Aggregate Account exceeded the Cashout Threshold when the
Participant terminated employment, and if at a later time the Participant's
Vested Aggregate Account is reduced to an amount not greater than the Cash-out
Threshold in effect at that later time, then the Administrator will distribute
such amount or remaining amount in a lump sum without the Participant’s consent.
Any portion of the Participant's Account which is not Vested will be treated as
a Forfeiture.
 
(b)  
Time and Form of Distribution. Any distribution under this Section will be made
as soon as administratively feasible after the Participant terminates employment
(or, if applicable, as soon as administratively feasible after a terminated
Participant's Vested Aggregate Account no longer exceeds the Cash-out
Threshold). Distribution will, at the election of the Participant, be made in
the form of a lump sum cash payment or as a direct rollover under Section 5.14.
However, if the Participant fails to make a timely election and the amount of
the distribution is $1,000 or less (including the Participant's Rollover
Account), distribution will made in the form of a lump sum cash payment not less
than 30 days and not more than 90 days (or such other time as permitted by law)
after the Code §402(f) notice is provided to the Participant. If the Participant
fails to make a timely election and the amount of the distribution exceeds
$1,000 (including the Participant's Rollover Account), the Administrator will
pay the distribution in an automatic direct rollover to an individual retirement
plan designated by the Administrator. Such individual retirement plan, as
defined in Code §7701(a)(37), may be either an individual retirement account
within the meaning of Code §408(a) or an individual retirement annuity within
the meaning of Code §408(b) (either of which is hereafter referred to as an
IRA). The Administrator will establish the IRA at a qualified financial
institution by selecting an IRA trustee, custodian or issuer that is unrelated
to the Employer or the Administrator, and will make the initial investment
choices for the IRA. Any automatic direct rollover will occur not less than 30
days and not more than 90 days (or such other time as permitted by law) after
the Code §402(f) notice with the explanation of the automatic direct rollover is
provided to the Participant.



5.6  
Restrictions on Immediate Distributions.

If a Participant's Vested Aggregate Account balance exceeds the amount set forth
in paragraph (a) of this Section and is Immediately Distributable, such account
can only be distributed in accordance with the following provisions:


(a)  
General Rule. If (1) the Vested Aggregate Account balance (effective January 1,
2002, determined before taking into account the Participant's Rollover
Contribution Account) of a terminated Participant exceeds $5,000, or if there
are remaining payments to be made with respect to a particular distribution
option that previously commenced, and (2) such amount is Immediately
Distributable, then the Participant must consent to any distribution of such
amount. If (1) the Vested Aggregate Account balance (effective January 1, 2002,
determined before taking into account the Participant's Rollover Contribution
Account) of a terminated Participant does not exceed $5,000, but (if applicable)
exceeds the cash-out threshold set forth in Section 5.5(a), and (2) such amount
is Immediately Distributable, then only the Participant (or where the
Participant has died, the Participant's Spouse or Beneficiary) must consent to
any distribution of such amount.



(b)  
Definition of Immediately Distributable. A Participant's benefit is immediately
distributable if any part could be distributed to the Participant (or the
Participant's surviving Spouse) before the Participant reaches (or would have
reached if not deceased) the later of Normal Retirement Age or Age 62.



(c)  
Consent Requirement. The consent of the Participant to any benefit that is
immediately distributable must be obtained in writing within the 180-day period
ending on the Annuity Starting Date. The Participant is not required to consent
to a distribution that is required by Code §401(a)(9) or §415.



(d)  
Notification Requirement. The Administrator must notify the Participant of the
right to defer any distribution until it is no longer immediately distributable.
Notification will include a general explanation of the material features and
relative values of the optional forms of benefit, if any, available in a manner
that would satisfy the notice requirements of Code §417(a)(3); and will be
provided no less than 30 days or more than 180 days prior to the Annuity
Starting Date. However, distribution of a Participant's benefit may begin less
than 30 days after the such notice is given if (1) the Administrator clearly
informs the Participant that the Participant has a right to a period of at least

 
- 30 -

--------------------------------------------------------------------------------


 
30 days after receiving notice to consider the decision of whether or not to
elect a distribution; (2) the Participant, after receiving the notice,
affirmatively elects a distribution or a particular distribution option.
 
(e)  
Consent Not Needed on Plan Termination. If upon Plan termination neither the
Employer nor an Affiliated Employer maintains another defined contribution plan
other than (1) an employee stock ownership plan (ESOP) as defined in Code
§4975(e)(7) or §409(a), (2) a simplified employee pension (SEP) as defined in
Code §408(k), (3) a SIMPLE IRA plan as defined in Code §408(p), (4) a plan or
contract that satisfies the requirements of Code§ 403(b), or (5) a plan that is
described in Code §457(b) or Code §457(f), then the Participant's benefit will,
without the Participant's consent, be distributed to the Participant. If the
Employer or an Affiliated Employer maintains another defined contribution plan
other than an ESOP, a SEP, a SIMPLE IRA, a 403(b) plan/contract, or a 457(b) or
457(f) plan, then the Participant's benefit will, without the Participant's
consent, be transferred to the other plan if the Participant does not consent to
an immediate distribution under this Section.



5.7  
Accounts of Rehired Participants.

If a Participant who is not 100% Vested in his or her Participant's Account
terminates employment with the Employer, a Forfeiture of all or a portion of the
Participant's Account of the terminated Participant may have occurred, and the
Participant is subsequently reemployed by the Employer, then his or her
Participant's Account will be administered in accordance with the following:


(a)  
Reemployment of a Participant After 5 Consecutive Breaks in Service. If the
Participant is reemployed by the Employer after incurring five consecutive
Breaks in Service, then any previous Forfeiture of the Participant's Account
will not be restored under the terms of this Plan.



(b)  
Reemployment of a Non-Vested Participant Before 5 Consecutive Breaks in Service.
If a Participant's Vested Interest in the entire Participant's Account balance
attributable to Employer contributions is 0% on the date that the Participant
terminates employment, the Participant is deemed to have received a distribution
of such Vested Interest on the date of such termination of employment pursuant
to the Section 3.4(a)(1), a Forfeiture of the Participant's Account balance
attributable to Employer contributions occurs on the date of such termination of
employment pursuant to Section 3.4(a)(1), and the Participant is subsequently
reemployed by the Employer before incurring five consecutive Breaks in Service,
then the previous Forfeiture of such Participant's Account balance attributable
to Employer contributions will be restored, calculated as of the date that the
Forfeiture occurred (unadjusted by subsequent gains and losses). Such
restoration of the previous Forfeiture of such Participant's Account balance
attributable to Employer contributions will occur in the Plan Year that such
Participant is reemployed by the Employer.



(c)  
Reemployment of a Vested Participant Before 5 Consecutive Breaks in Service. If
a Participant's Vested Interest in the Participant's Account balance
attributable to Employer contributions is less than 100% (but greater than 0%)
on the date that the Participant terminates employment, a Forfeiture of the
non-Vested portion of the Participant's Account balance attributable to Employer
contributions of the terminated Participant may have occurred, and the
Participant is subsequently reemployed by the Employer before incurring five
consecutive Breaks in Service, then the following provisions apply:



(1)  
Distribution Has Occurred But No Forfeiture Has Occurred. If a Forfeiture of the
non-Vested portion of the Participant's Account balance attributable to Employer
contributions has not occurred but a distribution of all or a portion of the
Participant's Account of the terminated Participant has occurred, then a
separate bookkeeping account will be established for the Participant's Account
at the time of distribution; the Participant's Vested Interest in the separate
bookkeeping account at any relevant time will be an amount ("X") determined
according to the following formula: X = P(AB + (R x D) - (R x D)). In applying
the formula, "P" is the Vested Interest at the relevant time, "AB" is the
respective account balance at the relevant time, "D" is the amount of the
distribution, and "R" is the ratio of the respective account balance at the
relevant time to the respective account balance after the distribution.

 
 
- 31 -

--------------------------------------------------------------------------------


 
(2)  
No Distribution Has Occurred But Forfeiture Has Occurred. If a Forfeiture of the
non-Vested portion of the Participant's Account balance attributable to Employer
contributions has occurred and the terminated Participant is reemployed by the
Sponsoring Employer or an Affiliated Employer before incurring five consecutive
Breaks in Service and before receiving a distribution of the Vested Interest in
his or her Participant's Account balance attributable to Employer contributions,
then the previous Forfeiture of such Participant's Account balance attributable
to Employer contributions will be restored, calculated as of the date that the
Forfeiture occurred (unadjusted by subsequent gains and losses). Such
restoration of the previous Forfeiture of such Participant's Account balance
attributable to Employer contributions will occur in the Plan Year that such
Participant is reemployed by the Employer.



(3)  
Both Distribution and Forfeiture Have Occurred. If a distribution of all or a
portion of the Vested Interest in the Participant's Account of a terminated
Participant has occurred and a Forfeiture of the non-Vested portion of the
Participant's Account attributable to Employer contributions has occurred (which
may not necessarily occur at the same time that the distribution occurs), then
the previous Forfeiture of such Participant's Account balance attributable to
Employer contributions will be restored, calculated as of the date the
Forfeiture occurred (unadjusted by subsequent gains and losses) and based upon
the Sponsoring Employer's decision whether the Participant is required to repay
the full amount of all distributions attributable to Employer contributions.
With respect to such decision of the Sponsoring Employer whether the Participant
is required to repay to the Plan the full amount of all distributions
attributable to Employer contributions, in order to have the previous Forfeiture
of such Participant's Account balance attributable to Employer contributions be
restored, the following provisions will apply:



(A)  
Precedent Established. Once such a decision by the Sponsoring Employer is made,
it will establish precedence for the Plan and cannot be changed, altered or
modified.



(B)  
Time of Restoration If Repayment Is Not Required. If, based upon the Sponsoring
Employer's decision, the Participant is not required to repay to the Plan the
full amount of all distributions which were attributable to Employer
contributions in order to have the previous Forfeiture of such Participant's
Account balance attributable to Employer contributions be restored, then such
restoration will occur in the Plan Year in which the Participant is reemployed
by the Employer.



(C)  
Time of Restoration If Repayment Is Required. If, based upon the Sponsoring
Employer's decision, the Participant is required to repay to the Plan the full
amount of all distributions which were attributable to Employer contributions in
order to have the previous Forfeiture of such Participant's Account attributable
to Employer contributions be restored, then such repayment by the Participant
must be made before the earlier of (i) five years after the Participant's
Reemployment Commencement Date, or (ii) the date on which the Participant incurs
five consecutive Breaks in Service following the date of distribution of either
the entire or the remaining Vested Interest in the Participant's Account. Such
restoration of the previous Forfeiture of such Participant's Account balance
attributable to Employer contributions will occur in the Plan Year that the
Participant repays to the Plan the full (or any remaining) amount of the
distribution which was attributable to Employer contributions.



(d)  
Sources for Restoration. The sources to restore a previous Forfeiture of the
non-Vested portion of the Participant's Account balance attributable to Employer
contributions pursuant to this Section will be made first by using available
Forfeitures to restore the previous Forfeiture and, if such available
Forfeitures are insufficient to restore the previous Forfeiture, by the Employer
making a special Employer contribution to the Plan to the extent necessary to
restore the previous Forfeiture.

 
 
- 32 -

--------------------------------------------------------------------------------


 
5.8  
Spousal Consent Requirements.

A surviving Spouse's election not to receive a death benefit under Section 5.2
will not be effective unless (1) the election is in writing; (2) the election
designates a specific Beneficiary or form of benefit that cannot be changed
without spousal consent (or the Spouse's consent expressly permits designations
by the Participant without any requirement of further spousal consent); and (3)
the Spouse's consent acknowledges the effect of the election and is witnessed by
the Administrator or a notary public.


5.9  
Required Minimum Distributions.

All distributions will be determined and made in accordance with the final and
temporary Regulations issued by the Internal Revenue Service under Code
§401(a)(9) on April 17, 2002. Pursuant to those Regulations, all distributions
will be determined in accordance with the following:


(a)  
General Rules. All distributions hereunder will be made in accordance with these
general rules: (1) the provisions of this Section will apply in determining
required minimum distributions for calendar years beginning with the 2003
calendar year; (2) the requirements of this Section will take precedence over
any inconsistent Plan provisions and prior Plan amendments; (3) all
distributions required under this Section will be determined and made in
accordance with the Regulations under Code §401(a)(9); and (4) notwithstanding
the other provisions of this Section, distributions may be made under a
designation made before January 1, 1984, in accordance with Tax Equity and
Fiscal Responsibility Act (TEFRA) §242(b)(2) and the provisions of the Plan that
relate to TEFRA §242(b)(2).



(b)  
Time and Manner of Distribution. All required minimum distributions will be made
from the Plan in the following time and in the following manner:



(1)  
Required Beginning Date. The Participant's entire interest will be distributed,
or begin to be distributed, to the Participant no later than the Participant's
Required Beginning Date.



(2)  
Death of Participant Before Distributions Begin. If the Participant dies before
distribution begins, the Participant's entire interest will be distributed (or
begin to be distributed) not later than set forth in the following provisions:



(A)  
5-Year Rule Applies to All Distributions to Designated Beneficiaries. If the
Participant dies before distributions begin and there is a Designated
Beneficiary, the Participant's entire interest will be distributed to the
Designated Beneficiary by December 31 of the calendar year containing the fifth
anniversary of the Participant's death. If the Participant's surviving Spouse is
the Participant's sole Designated Beneficiary and the surviving Spouse dies
after the Participant but before distributions to either the Participant or the
surviving Spouse begin, this subparagraph will apply as if the surviving Spouse
were the Participant. This subparagraph also applies to all distributions.



(B)  
Life Expectancy Rule. Notwithstanding subparagraph (b)(2)(A), a Participant (or,
if no election has been made by the Participant prior to the Participant's
death, then the Participant's Designated Beneficiary) may elect on an individual
basis whether the Life Expectancy rule applies to distributions after the death
of a Participant who has a Designated Beneficiary. The election must be made no
later than September 30th of the calendar year in which distribution would be
required to begin under this subparagraph (b)(2)(B). If neither the Participant
nor the Beneficiary makes an election under this subparagraph (or the election
is received later than September 30th of the calendar year in which distribution
would be required to begin under this subparagraph (b)(2)(B)), then
distributions will be made in accordance with the 5-Year rule of subparagraph
(b)(2)(A) above. The following relate to the Life Expectancy rule under this
subparagraph:



 
(i)
Surviving Spouse Is Sole Designated Beneficiary. If the Participant's surviving
Spouse is the sole Designated Beneficiary, distributions to the surviving Spouse
will begin by the later of [a] December 31 of the calendar year immediately
following the calendar year in which the Participant died, or [b] December 31 of
the calendar year in which the Participant would have attained age 70½.

 
 
- 33 -

--------------------------------------------------------------------------------


 
 
(ii)
Surviving Spouse Is Not Sole Designated Beneficiary. If the Participant's
surviving Spouse is not the sole Designated Beneficiary, then distributions to
the Designated Beneficiary will begin by December 31 of the calendar year
immediately following the calendar year in which the Participant died.



 
(iii)
No Beneficiary Is Designated. If there is no Designated Beneficiary as of
September 30 of the year following the year of the Participant's death, then the
Participant's entire interest will be distributed by December 31 of the calendar
year containing the fifth anniversary of the Participant's death.



 
(iv)
Surviving Spouse Dies Before Distributions Begin. If the Participant's surviving
Spouse is the Participant's sole Designated Beneficiary and the surviving Spouse
dies after the Participant but before distributions to the surviving Spouse
begin, then this subparagraph (b)(2)(B), other than subparagraph (b)(2)(B)(i),
will apply as if the surviving Spouse were the Participant.



 
(v)
Election to Allow Designated Beneficiary Receiving Distributions Under 5-Year
Rule to Elect Life Expectancy Distributions. A Designated Beneficiary who is
receiving payments under the 5-Year rule may make a new election to receive
payments under the Life Expectancy rule until December 31, 2003, provided that
all amounts that would have been required to be distributed under the Life
Expectancy rule for all Distribution Calendar Years before 2004 are distributed
by the earlier of December 31, 2003 or the end of the 5-Year period.



(C)  
Date Distributions Are Deemed To Begin. For purposes of this subparagraph (b)(2)
and paragraph (d), unless subparagraph (b)(2)(B)(iv) above applies,
distributions are considered to begin on the Participant's Required Beginning
Date. If subparagraph (b)(2)(B)(iv) above applies, distributions are considered
to begin on the date distributions are required to begin to the surviving Spouse
under subparagraph (b)(2)(B)(i) above. If distributions under an annuity
purchased from an insurance company irrevocably commence to the Participant
before the Participant's Required Beginning Date (or to the Participant's
surviving Spouse before the date distributions are required to begin to the
surviving Spouse under subparagraph (b)(2)(B)(i)), then the date distributions
are considered to begin is the date distributions actually commence.



(3)  
Forms of Distribution. Unless the Participant's interest is distributed as an
annuity purchased from an insurance company or in a single sum on or before the
Required Beginning Date, as of the first Distribution Calendar Year
distributions will be made in accordance with paragraphs (c) and (d). If the
Participant's interest is distributed as an annuity purchased from an insurance
company, distributions thereunder will be made in accordance with the
requirements of Code §401(a)(9) and the Regulations.



(c)  
Required Minimum Distributions During the Participant's Lifetime. The amount of
required minimum distributions during a Participant's lifetime will be
determined as follows:



(1)  
Amount of Required Distribution Each Distribution Calendar Year. During the
Participant's lifetime, the minimum amount that will be distributed each
Distribution Calendar Year is the lesser of (A) the quotient obtained by
dividing the Participant's Account Balance by the distribution period in the
Uniform Lifetime Table set forth in Regulation §1.401(a)(9)-9, using the
Participant's age as of the Participant's birthday in the Distribution Calendar
Year; or (B) if the Participant's sole Designated Beneficiary for the
Distribution Calendar Year is the Participant's Spouse, then the quotient
obtained by dividing the Participant's Account Balance by the number in the
Joint and Last Survivor Table set forth in Regulation §1.401(a)(9)-9, using the
Participant's and Spouse's attained ages as of the Participant's and Spouse's
birthdays in the Distribution Calendar Year.

 
 
- 34 -

--------------------------------------------------------------------------------


 
(2)  
Required Minimum Distributions Continue Through Year of Participant's Death.
Required minimum distributions will be determined under this paragraph (c)
beginning with the first Distribution Calendar Year and up to and including the
Distribution Calendar Year that includes the Participant's date of death.



(d)  
Required Minimum Distributions After the Participant's Death. Required minimum
distributions will be made after a Participant's death in accordance with the
following provisions:



(1)  
Death On or After Distributions Begins. If a Participant dies on or after the
date distribution begins, then the amount of a required minimum distribution
will be determined as follows:



(A)  
Participant Survived by Designated Beneficiary. If the Participant dies on or
after the date distributions begin and there is a Designated Beneficiary, then
the minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant's death is the quotient obtained by dividing
the Participant's Account Balance by the longer of the remaining Life Expectancy
of the Participant or the remaining Life Expectancy of the Designated
Beneficiary, determined in accordance with the following:



 
(i)
Calculation of Participant's Remaining Life Expectancy. The Participant's
remaining Life Expectancy is calculated using the age of the Participant in the
year of death, reduced by one for each subsequent year.



 
(ii)
Surviving Spouse Is Sole Designated Beneficiary. If the Participant's surviving
Spouse is the Participant's sole Designated Beneficiary, then the remaining Life
Expectancy of the surviving Spouse is calculated for each Distribution Calendar
Year after the year of the Participant's death using the surviving Spouse's age
as of the Spouse's birthday in that Distribution Calendar Year. For Distribution
Calendar Years after the year of the surviving Spouse's death, the remaining
Life Expectancy of the surviving Spouse is calculated using the age of the
surviving Spouse as of the Spouse's birthday in the calendar year of the
Spouse's death, reduced by one for each subsequent calendar year.



 
(iii)
Surviving Spouse Is Not Sole Designated Beneficiary. If the Participant's
surviving Spouse is not the Participant's sole Designated Beneficiary, then the
Designated Beneficiary's remaining Life Expectancy is calculated using the age
of the Beneficiary in the year following the year of the Participant's death,
reduced by one for each subsequent calendar year.



(B)  
No Beneficiary Is Designated. If the Participant dies on or after the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year after the year of the Participant's death, then the minimum amount that
will be distributed for each Distribution Calendar Year after the year of the
Participant's death is the quotient obtained by dividing the Participant's
Account Balance by the Participant's remaining Life Expectancy calculated using
the age of the Participant in the year of death, reduced by one each subsequent
year.



(2)  
Death Before the Date Distribution Begins. If a Participant dies before the date
distribution begins, then the amount of a required minimum distribution will be
determined as follows:



(A)  
Participant Survived by Designated Beneficiary. If (i) a Participant (or, if no
election is made by the Participant prior to the Participant's death, then the
Participant's Designated Beneficiary) is permitted to elect the Life Expectancy
rule of subparagraph (b)(2)(B); (ii) the Participant dies before the date
distributions begin; and (iii) there is a Designated Beneficiary, then the
minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant's death is the quotient obtained by dividing

 
 
- 35 -

--------------------------------------------------------------------------------


 
the Participant's Account Balance by the remaining Life Expectancy of the
Participant's Designated Beneficiary, determined as provided in subparagraph
(d)(1).
 
(B)  
No Beneficiary Is Designated. If the Participant dies before the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Participant's death, then distribution of the
Participant's entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant's death.



(C)  
Death of Surviving Spouse Before Distributions to Surviving Spouse Are Required
to Begin. If (i) a Participant (or, if no election has been made by the
Participant prior to the Participant's death, then the Participant's Designated
Beneficiary) is permitted to elect the Life Expectancy rule of subparagraph
(b)(2)(B); (ii) the Participant dies before the date distributions begin; (iii)
the Participant's surviving Spouse is the Participant's sole Designated
Beneficiary; and (iv) the surviving Spouse dies before distributions are
required to begin to the surviving Spouse under subparagraph (b)(2)(B)(i), then
this subparagraph (d)(2) will apply as if the surviving Spouse were the
Participant.



5.10  
Statutory Commencement of Benefits.

Unless the Participant otherwise elects, distribution of a Participant's benefit
must begin no later than the 60th day after the latest of the close of the Plan
Year in which the Participant (1) reaches the earlier of Age 65 or Normal
Retirement Age; (2) reaches the 10th anniversary of the year he or she began
Plan participation; or (3) terminates service with the Employer. However, the
failure of a Participant to consent to a distribution while a benefit is
immediately distributable within the meaning of Section 5.6(b) will be deemed to
be an election to defer commencement of payment of any benefit sufficient to
satisfy this Section. In addition, if this Plan provides for early retirement, a
Participant who satisfied the service requirement (if any) set forth in the
definition of Early Retirement Age in Section 1.27 prior to termination of
employment will be entitled to receive his or her Vested Aggregate Account
balance (if any) upon satisfaction of the age requirement (if any) set forth in
the definition of Early Retirement Age.


5.11  
Post-Termination Earnings.

As of the Valuation Date coinciding with or next following the date a
Participant terminates employment with the Employer for any reason, the
Administrator will, until a distribution is made to the Participant or the
Participant's Beneficiary in accordance with Sections 5.1, 5.2, 5.3, 5.4, or
5.5, direct the Trustee in a uniform nondiscriminatory manner to either (a)
invest the Participant's Vested Aggregate Account balance determined as of such
Valuation Date in a separate interest bearing account; or (b) leave the
Participant's Vested Aggregate Account balance as part of the general Trust
Fund. If the Participant's Vested Aggregate Account balance remains as part of
the general Trust Fund, then such account will either (a) share in the
allocation of net earnings and losses under Section 3.3 as a non-segregated
account, or (b) be granted interest at a rate consistent with the interest
bearing investments of the Trust Fund.


5.12  
Distribution in the Event of Legal Incapacity.

If any person entitled to benefits (the "Payee") is under any legal incapacity
by virtue of age or mental condition, payments may be made in one or more of the
following ways as directed by the Administrator: (a) to the Payee directly; (b)
to a court-appointed guardian of the Payee; (c) to the person or entity holding
a valid power of attorney of the Payee or the Payee's estate; (d) any other
person or entity authorized under State (or Commonwealth) law to receive
benefits on behalf of the Payee; or (e) if the Payee is a minor, to the
authorized person or entity of the Payee (e.g., custodian or guardian) under any
Uniform Transfers to Minors Act or Uniform Gifts to Minors Act.


5.13  
Missing Payees and Unclaimed Benefits.

With respect to a Participant or Beneficiary who has not claimed any benefit
(the "missing payee") to which such missing payee is entitled, and with respect
to any Participant or Beneficiary who has not satisfied the administrative
requirements for benefit payment, the Administrator may elect to either (1) to
segregate the benefit into an interest bearing account, in which event an annual
maintenance fee as may be set from time to time in a written administrative
policy established by the Sponsoring Employer may be assessed against the
segregated account; (2) subject to a written administrative policy established
by the Administrator, distribute the benefit at any time in any manner which is
sanctioned by the Internal Revenue Service and/or the Department of Labor; or
(3) treat the entire benefit as a Forfeiture. If a missing payee whose benefit
has been forfeited is located, or if a payee whose benefit has been forfeited
 
- 36 -

--------------------------------------------------------------------------------


 
for failure to satisfy the administrative requirements for benefit payment
subsequently satisfies such administrative requirements and claims his or her
benefit, and if the Plan has not terminated (or if the Plan has terminated, all
benefits have not yet been paid), then the benefit will be restored. The
Administrator, on a case by case basis, may elect to restore the benefit by the
use of earnings from non-segregated assets of the Fund, by Employer
contributions, or by any combination thereof. However, if any such payee has not
been located (or satisfied the administrative requirements for benefit payment)
by the time the Plan terminates and all benefits have been distributed from the
Plan, the Forfeiture of such unpaid benefit will be irrevocable.
 
5.14  
Direct Rollovers.

This Section applies to distributions made after December 31, 2001.
Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a distributee's election, a distributee may elect, at the time and in the
manner prescribed by the Plan, to have any portion of an eligible rollover
distribution paid directly to an eligible retirement plan specified by the
distributee in a direct rollover.


(a)  
Eligible Rollover Distribution. The term "eligible rollover distribution" means
any distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include (1)
any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expectancies)
of the distributee and the distributee's designated beneficiary, or for a
specified period of ten years or more; (2) any distribution to the extent such
distribution is required under Code §401(a)(9); (3) the portion of any
distribution that is not includible in gross income (determined without regard
to the exclusion for net unrealized appreciation with respect to Employer
securities); (4) the portion of any distribution which is attributable to a
financial hardship distribution; and (5) any other distribution that is
reasonably expected to total less than $200 during a year.



(b)  
Eligible Retirement Plan. For distributions made after December 31, 2001, the
term "eligible retirement plan" means an individual retirement account described
in Code §408(a); an individual retirement annuity described in Code §408(b); an
annuity plan described in Code §403(a); an annuity contract described in Code
§403(b); a qualified trust described in Code §401(a); or an eligible deferred
compensation plan under Code §457(b) which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state and which agrees to separately account for amounts
transferred into such plan from this Plan. This definition of eligible
retirement plan will also apply in the case of a distribution to a surviving
Spouse, or to a Spouse or former Spouse who is the alternate payee under a
qualified domestic relation order, as defined in Code §414(p); such distribution
will be made in the same manner as if the Spouse was the Employee. If any
portion of an eligible rollover distribution is attributable to payments or
distributions from an individual's Roth elective deferral account (or the
segregated portion of an individual's Rollover Contribution Account that is
attributable to Roth elective deferrals), then an eligible retirement plan with
respect to such portion will only be either another plan's designated Roth
account of the individual from whose account the payments or distributions were
made, or such individual's Roth IRA.



(c)  
Definition of Distributee. For purposes of this Section, the term "distributee"
means an Employee or former Employee. In addition, an Employee's or former
Employee's surviving Spouse and an Employee's or former Employee's Spouse or
former Spouse who is the alternate payee under a qualified domestic relations
order as defined in Code §414(p), are distributees with regard to the interest
of the Spouse or former Spouse. With respect to any portion of a distribution
that is made after December 31, 2006 from an eligible retirement plan of a
deceased Employee, a distributee for purposes of a direct trustee-to trustee
transfer will include an individual who is the Designated Beneficiary of the
Employee and who is not the surviving Spouse of the Employee.



(d)  
Definition of Direct Rollover. The term "Direct Rollover" means a payment by the
Plan to the eligible retirement plan that is specified by the distributee.



(e)  
Non-Spouse Beneficiary Rollover Right. Effective January 1, 2008, a Beneficiary
(other than the Participant’s Spouse) who is considered to be a "designated
beneficiary" under Code §401(a)(9)(E) may establish an IRA into which all or a
portion of a death benefit distribution from this Plan to which such non-spouse
designated beneficiary is entitled can be transferred directly. Notwithstanding
the

 
 
- 37 -

--------------------------------------------------------------------------------


 
above, any amount payable to a non-Spouse designated beneficiary that is deemed
to be a required minimum distribution may not be transferred into such IRA. If a
Participant dies before his or her Required Beginning Date, the non-Spouse
designated beneficiary may deposit into such IRA all or any portion of the
distribution that is deemed to be an eligible rollover distribution. In
determining the portion of such distribution that is considered to be a required
minimum distribution that must be made from the IRA, the beneficiary may elect
to use either the 5-year rule or the life expectancy rule, pursuant to
Regulation §1.401(a)(9)-3, Q&A-4(c). Any distribution made pursuant to this
Section 7.4 is not subject to the direct rollover requirements of Code
§401(a)(31), the notice requirements of Code §402(f), or the mandatory
withholding requirements of Code §3405(c). If a non-Spouse designated
beneficiary receives a distribution from the Plan, then the distribution is not
eligible for the "60-day" rollover rule, which is available to a Spousal
Beneficiary. If the Participant's Beneficiary is a trust, then the Plan may make
a direct rollover to an IRA on behalf of the trust if the trust satisfies the
requirements to be a designated beneficiary within the meaning of Code
§401(a)(9)(E).
 
5.15  
Distributions of Stock.

All distributions made under the other provisions of this Article 5 will be in
the form of Company Stock, subject to the following provisions:


(a)  
Distribution in the Form of Company Stock. Benefits will be distributed solely
in Company Stock. The Participant's Vested Aggregate Account will be distributed
in the form of Company Stock to the extent it is allocated to the Participant's
Company Stock Account, and the balance, if any, of the Vested Aggregate Account
will be distributed in cash.



(b)  
Stock Must Be Distributed In Whole Shares. Distribution will be made entirely in
whole shares of Company Stock. Any balance in a Participant's Account, if any,
not attributable to Company Stock will be applied by the Trustee to acquire for
distribution the maximum number of whole shares of Company Stock at the then
fair market value. Any unexpended balance in the Participant's Account will be
distributed in cash. If the Trustee is unable to purchase the Company Stock
required for the distribution, the Trustee will make distribution in cash within
one year after the date the distribution was to have been made, except in the
case of a retirement distribution which must be made within 60 days after the
close of the Plan Year in which retirement occurs.



(c)  
Multiple Classes of Company Stock Acquired With Exempt Loan. If Company Stock
which was acquired with an Exempt Loan and which is available for distribution
consists of more than one class of stock, a Participant's or Beneficiary's
distribution must receive substantially the same proportion of each such class
of such stock.



5.16  
Dividends on Company Stock.

Cash dividends received on Company Stock allocated to Participants' Company
Stock Accounts will be reinvested in Company Stock.


5.17  
Non-Terminable Rights and Protections.

No Company Stock acquired with an Exempt Loan may be subject to a put, call, or
other option, or buy-sell or similar arrangement when held by and distributed
from the Plan, whether or not the Plan is then an Employee Stock Ownership Plan
(ESOP). The rights and protections granted in this Section are non-terminable
and will continue to exist under the terms of the Plan as long as any Company
Stock acquired with an Exempt Loan is held by the Plan or by any Participant or
any other person for whose benefit such protections and rights have been
created, and neither the repayment of such loan nor the failure of the Plan to
be an ESOP, nor any amendment of the Plan, will cause a termination of the
protections and rights.


5.18  
Required Cash Distribution for Certain Banks.

If the Employer is a bank as defined in Code §581 which is prohibited by law
from redeeming or purchasing its own securities, the Employer may distribute a
Participant's Plan benefit solely in the form of cash notwithstanding a
Participant's right as otherwise set forth in the Plan to receive a distribution
of Company Stock.


5.19  
Financial Hardship Distributions.

Subject to rules and procedures established by the Administrator in an
administrative policy regarding hardship distributions, a Participant may
request in writing to the Administrator that up to 50% (or such other percentage
as specified in the aforementioned administrative
 
- 38 -

--------------------------------------------------------------------------------


 
policy) of the Vested Interest of one or more of the Participant's accounts
(calculated as of the date of the hardship request) as permitted in the
administrative policy be distributed to the Participant because of his or her
immediate and heavy financial hardship. However, notwithstanding any rules and
procedures set forth in the administrative policy, no hardship distribution can
be made with respect to Transfer Contributions (including post-transfer earnings
thereon) and liabilities from a money purchase plan or target benefit plan
qualified under Code §401(a) (other than any portion of those assets and
liabilities attributable to Voluntary Employee Contributions).
 
An application for withdrawal shall be made in writing on a form approved by the
Administrator.  Withdrawals shall be approved only on account of an immediate
and heavy financial need and shall be approved only up to the amount that is
necessary to satisfy such financial need.  Hardship withdrawals may only be made
from a Participant’s Vested Interest which has been held by the Plan for at
least two years.  The determination of the existence of an immediate and heavy
financial need and of the amount necessary to meet such need is to be made in a
nondiscriminatory and objective manner on the basis of all relevant facts and
circumstances.  The determination of the Administrator as to justification of
the withdrawal and the amount thereof shall be final.


For purposes of this section, the term “financial hardship” shall mean the
financial inability of the Participant to provide the necessary funds for:  (a)
deductible medical expenses incurred or necessary (within the meaning of Code
§213(d) of the Participant, the Participant’s spouse, children or dependents;
(b) the purchase (excluding mortgage payments) of a principal residence for the
Participant; (c) payment of tuition for the next 12 months of post secondary
education for the Participant, the Participant’s spouse, children or dependents;
(d) the need to prevent the eviction of the Participant from, or a foreclosure
on the mortgage of, the Participant’s principal residence; (e) payments for
burial or funeral expenses for the Participant’s deceased parent, spouse,
children or dependents (as defined Code §152 and, for taxable years beginning on
or after January 1, 2005, without regard to Code §153(d)(1)(B); and (f) expenses
for the repair of damage to the Participant’s principal residence that would
qualify for the casualty deduction under Code §165 (determined without regard to
whether the loss exceeds 10% of adjusted gross income).


5.20  
Pre-Retirement Distributions.

Except as may otherwise be permitted under Section 4.2 or Section 5.19, no
distributions are permitted before a Participant terminates employment with the
Employer.


5.21  
Distribution of Rollover Contributions.

 An Employee's Rollover Contribution Account will be distributed from the Plan
in accordance with the following provisions:


(a)  
Time of Distribution. An Employee may request in writing a withdrawal of all or
any portion of his or her Rollover Contribution Account at any time prior to
becoming a Participant, and thereafter upon the earlier of (1) the date the
Employee is entitled to a distribution of his or her Participant's benefits
under the provisions of Article 5, or (2) the soonest possible administratively
practical date after the Participant's termination of employment. The
Administrator may require advance notice of a reasonable period not to exceed 60
days prior to the requested date of withdrawal. Any amount withdrawn  can only
be redeposited to the Employee's Rollover Contribution Account if the withdrawn
amount continues to be deemed a Rollover despite the fact that the amount
originated from this Plan. A withdrawal of all or any portion of an Employee's
Rollover Contribution Account will not prevent an Employee from accruing any
future benefit attributable to Employer contributions. The Administrator may
establish additional rules or procedures regarding withdrawals from an
Employee's Rollover Contribution Account.



(b)  
Spousal Consent Requirements Upon Withdrawal. All or any portion of an
Employee's Rollover Contribution Account can be withdrawn from the Plan without
the consent of the Employee's Spouse.

 
 
- 39 -

--------------------------------------------------------------------------------


 
(c)  
Form of Distribution. Distribution of all or any portion of an Employee's
Rollover Contribution Account prior to the time that the Employee is entitled to
a distribution of his or her Participant Account will only be in the form of a
single payment. Any amount remaining in an Employee's Rollover Contribution
Account at the time the Employee is entitled to a distribution of his or her
Participant Account will be distributed, at the election of the Participant, in
a lump-sum or in the same manner as the Participant Account under the other
provisions of this Article 5.



5.22  
Distribution of Voluntary Employee Contributions.

Voluntary Employee Contributions are not permitted.


5.23  
Distribution of Transfer Contributions.

A Participant's Transfer Contribution Account will be distributed from the Plan
at the same time and in the same manner as the Participant's Account is
distributed under Section 5.1, 5.2, 5.3, or 5.4, subject to the following rules:


(a)  
Spousal Consent Requirements Upon Withdrawal. If a Transfer Contribution was a
direct or indirect transfer as defined in Code §401(a)(11) from a defined
benefit plan, a money purchase plan, a target benefit plan, a stock bonus plan,
or a profit sharing plan that provided for a life annuity form of payment to the
Participant, then a withdrawal of all or any portion of a Participant's Transfer
Contribution Account will be subject to the Spousal consent requirements set
forth in Section 5.8. However, if a Transfer Contribution was not a direct or
indirect transfer as defined in Code §401(a)(11) from a defined benefit plan; a
money purchase plan; a target benefit plan; or a stock bonus plan or a profit
sharing plan that provided for a joint and survivor annuity or a life annuity
form of payment to the Participant, then all or any portion of an a
Participant's Transfer Contribution Account can be withdrawn without the consent
of the Participant's Spouse.



(b)  
Form of Distribution. Notwithstanding anything in this Section to the contrary,
if the Transfer Contribution was a direct or indirect transfer as defined in
Code §401(a)(11) from a defined benefit plan; a money purchase plan; a target
benefit plan; or a stock bonus plan or a profit sharing plan that provided for a
joint and survivor annuity or a life annuity form of payment to the Participant,
then regardless of the Normal Form of Distribution, a withdrawal of all or any
portion of a Participant's Transfer Contribution Account will be subject to the
Qualified Joint and Survivor Annuity (QJSA) and Qualified Preretirement Survivor
Annuity (QPSA) requirements set forth in Code §401(a)(11). A withdrawal of all
or any portion of a Participant's Transfer Contribution Account may also be made
in the same manner as the Participant's Account under the other provisions of
this Article 5, subject to the Spousal consent requirements set forth in
paragraph (a)(1).



(c)  
Special Rule for Withdrawal of Elective Deferral Transfers. Notwithstanding
anything in this Section to the contrary, if the Transfer Contributions are
elective contributions as defined in Regulation 1.401(k)-1(g)(3) (including any
qualified non-elective contributions, qualified matching contributions, and ADP
safe harbor contributions) which are transferred to this Plan in a direct or
indirect trustee-to-trustee transfer from another qualified plan and which are
subject to the limitations in Regulation §1.401(k)-1(d), then the distribution
of such Transfer Contributions (including post-transfer earnings thereon) will
be subject to the limitations in Regulation §1.401(k)-1(d).



 
- 40 -

--------------------------------------------------------------------------------

 


                                    Article 6                      
Code § 415 Limitations


6.1  
Maximum Annual Additions.

The maximum Annual Addition made to a Participant's various accounts maintained
under the Plan for any Limitation Year will not exceed the lesser of the Dollar
Limitation in Section 6.1(a) or the Compensation Limitation Section 6.1(b)
below, as follows:


(a)  
Dollar Limitation. For Limitation Years beginning on or after January 1, 2008,
the Dollar Limitation is $46,000 as adjusted in accordance with Code §415(d).



(b)  
Compensation Limitation. For Limitation Years beginning on or after January 1,
2002, the Compensation Limitation is an amount equal to 100% of the
Participant's Compensation for the Limitation Year. However, this limitation
will not apply to any contribution made for medical benefits within the meaning
of Code §401(h) or Code §419A(f)(2) after termination of employment which is
otherwise treated as an Annual Addition under Code §415(l)(1) or Code
§419A(d)(2).



(c)  
Annual Additions. Annual Additions are the sum of the following amounts credited
to a Participant's Account for the Limitation Year: (1) Employer contributions;
(2) Forfeitures; (3) amounts allocated, after March 31, 1984, to an individual
medical account, as defined in Code §415(l)(2), which is part of a pension or
annuity plan maintained by the Employer; and (4) amounts derived from
contributions paid or accrued after December 31, 1985, in taxable years ending
after such date, that are attributable to post-retirement medical benefits,
allocated to the separate account of a Key Employee, as defined in Code
§419A(d)(3), under a welfare fund, as defined in Code §419(e), maintained by the
Employer. However, a Participant's Annual Additions do not include Rollover
Contributions, Transfer Contributions, loan repayments, repayments of prior Plan
distributions or prior distributions of mandatory contributions, deductible
contributions to a SEP, or voluntary deductible contributions.



(d)  
Special ESOP Rules. For purposes of this Section, (1) in determining the amount
of the Employer's contribution for purposes of paragraph (a) and (b) above, the
amount of Employer contributions will be determined based upon the lesser of (A)
the fair market value of the Company Stock allocated to the Participant's
Account from Employer contributions to the Plan (determined at the time of the
contribution by the most recent valuation) plus any contributions which are not
used to purchase Company Stock or pay on an Exempt Loan; and (B) the amount of
the Employer's cash contribution to the Plan; and (2) in any Plan Year in which
the Employer is not an S Corporation as defined in Code §1361, if no more than
one-third of Employer contributions for that Plan Year that are deductible under
Code §404(a)(9) are allocated to HCEs, the limitations of this Section will not
apply to Forfeitures of Company Stock that was acquired with an Exempt Loan or
to Employer contributions that are deductible under Code §404(a)(9)(B) and are
charged against a Participant's Account.



6.2  
Adjustments to Maximum Annual Addition.

In applying the limitation on Annual Additions set forth in Section 6.1 the
following adjustments must be made:


(a)  
Short Limitation Year. In a Limitation Year of less than 12 months, the Defined
Contribution Dollar Limitation in Section 6.1(a) will be adjusted by multiplying
it by the ratio that the number of months in the short Limitation Year bears to
12.



(b)  
Participation in Multiple Employer-Sponsored Defined Contribution Plans. If a
Participant participates in multiple defined contribution plans sponsored by the
Employer which have different Anniversary Dates, the maximum Annual Addition in
this Plan for the Limitation Year will be reduced by the Annual Additions
credited to the Participant's accounts in the other defined contribution plans
during the Limitation Year. If a Participant participates in multiple defined
contribution plans sponsored by the Employer which have the same Anniversary
Date, then (1) if only one of the plans is subject to Code §412, Annual
Additions will first be credited to the Participant's accounts in the plan
subject to Code §412; and (2) if none of the plans are subject to Code §412, the
maximum Annual Addition in this Plan for a given Limitation Year will either (A)
equal the product of (i) the maximum Annual Addition for such Limitation Year
minus any other Annual Additions previously credited to

 
 
- 41 -

--------------------------------------------------------------------------------


 
the Participant's account(s), multiplied by (ii) a fraction, the numerator of
which is the Annual Additions which would be credited to a Participant's
accounts hereunder without regard to the Annual Additions limitation of Section
6.1 and the denominator of which is the Annual Additions for all plans described
in this paragraph, or (B) be reduced by the Annual Additions credited to the
Participant's accounts in the other defined contribution plans for such
Limitation Year.
 
6.3  
Multiple Plans and Multiple Employers.

All defined benefit plans (whether terminated or not) sponsored by the Employer
will be treated as one defined benefit plan, and all defined contribution plans
(whether terminated or not) sponsored by the Employer will be treated as one
defined contribution plan. In addition, all Affiliated Employers will be
considered a single Employer.


6.4  
Adjustment for Excessive Annual Additions.

If for any Limitation Year the Annual Additions allocated to a Participant's
Account exceeds the maximum amount permitted under Section 6.1 because of an
allocation of Forfeitures, a reasonable error in estimating a Participant's
Compensation, a reasonable error in determining the amount of elective
contributions (within the meaning of Code §402(g)(3)), or because of other
limited facts and circumstances that the Commissioner finds justify the
availability of the rules set forth in this Section, then such Participant's
Account will be adjusted as follows to reduce the excess Annual Additions:


(a)  
Reduce Employer Contributions If Participant Is Still Covered By The Plan.
First, if the Participant is covered by the Plan at the end of the Limitation
Year, the excess in the Participant's Account plus applicable earnings thereon,
if any, will be used to reduce Employer contributions (including any allocation
of Forfeitures) for such Participant in the next Limitation Year, and in each
succeeding Limitation Year if necessary.



(b)  
Reduce Employer Contributions If Participant Is Not Covered By The Plan. If the
Participant is not covered by the Plan at the end of a Limitation Year, the
excess amount, plus applicable earnings thereon, if any, will be held
unallocated in a suspense account. The suspense account will be applied to
reduce future Employer contributions (including the allocation of any
Forfeitures) for all remaining Participants in the next Limitation Year, and in
each succeeding Limitation Year if necessary.



(c)  
Suspense Account. If a suspense account is in existence at any time during a
Limitation Year pursuant to this Section, such suspense account will not
participate in the allocation of the Trust's investment gains and losses. If a
suspense account is in existence at any time during a particular Limitation
Year, all amounts in the suspense account must be allocated and reallocated to
Participants' Accounts before any Employer Contributions may be made to the Plan
for that Limitation Year. Excess amounts may not be distributed to Participants
or former Participants.





 
- 42 -

--------------------------------------------------------------------------------

 


                                       Article 7                      
Loans, Insurance and Directed Investments


7.1  
Loans to Participants.

Loans to Participants are not permitted.


7.2  
Insurance on Participants.

The purchase of Policies on the life of a Participant is not permitted except as
otherwise provided in Section 7.3 with regard to "key man" insurance.


7.3  
Key Man Insurance.

The Administrator may instruct the Trustee to purchase insurance Policies on the
life of any Participant whose employment is deemed to be key to the Employer's
financial success. Such "key man" Policies will be deemed an investment of the
Trust and will be payable to the Trust as the beneficiary. The Trustee may
exercise any and all rights under the Policies. Neither the Trustee, Employer,
Administrator, nor any fiduciary will be responsible for the validity of any
such Policy or the failure of any insurer to make payments thereunder, or for
the action of any person that may delay payment or render a Policy void in whole
or in part. No insurer will be deemed a party to this Plan for any purpose or to
be responsible for its validity; nor will it be required to look into the terms
of the Plan nor to question any action of the Trustee. The obligations of the
insurer will be determined solely by the Policy's terms and any other written
agreements between it and the Trustee. The insurer will act only at the written
direction of the Trustee, and will be discharged from all liability with respect
to any amount paid to the Trustee. The insurer will not be obligated to see that
any money paid to the Trustee or any other person is properly distributed or
applied.




 
- 43 -

--------------------------------------------------------------------------------

 


                                      Article 8                      
Duties of the Administrator


8.1  
Appointment, Resignation, Removal and Succession.

Each Administrator appointed will continue until his death, resignation, or
removal , and any Administrator may resign by giving 30 days written notice to
the Sponsoring Employer. If an Administrator dies, resigns, or is removed , his
successor will be appointed as promptly as possible, and such appointment will
become effective upon its acceptance in writing by such successor. Pending the
appointment and acceptance of any successor Administrator, any then acting or
remaining Administrator will have full power to act.


8.2  
General Powers and Duties.

The powers and duties of the Administrator will include (a) appointing the
Plan's attorney, accountant, actuary, or any other party needed to administer
the Plan; (b) directing the Trustees with respect to payments from the Trust
Fund; (c) deciding if a Participant is entitled to a benefit; (d) communicating
with Employees regarding their Plan participation and benefits, including the
administration of all claims procedures; (e) filing any returns and reports with
the Internal Revenue Service, Department of Labor, or other governmental agency;
(f) reviewing and approving any financial reports, investment reviews, or other
reports prepared by any party under (e) above; (g) establishing a funding policy
and investment objectives consistent with the purposes of the Plan and ERISA;
(h) construing and resolving any question of Plan interpretation; and (i) making
any findings of fact the Administrator deems necessary to proper Plan
administration. Notwithstanding any contrary provision of this Plan, benefits
under this Plan will be paid only if the Administrator decides in its discretion
that the applicant is entitled to them. The Administrator's interpretation of
Plan provisions, and any findings of fact, including eligibility to participate
and eligibility for benefits, are final and will not be subject to "de novo"
review unless shown to be arbitrary and capricious.


8.3  
Functions of Committee.

If a Committee is established, a member of the Committee will serve until his or
her death, disability, removal by the Sponsoring Employer, or resignation. If a
vacancy arises from the death, disability, removal, or resignation of a member
of the Committee, the Sponsoring Employer may, but is not required to, appoint a
successor to serve in his or her place. The Committee will act by majority vote.
The proper expenses of the Committee, and the compensation of its agents, if
any, that are appointed pursuant to Section 8.7, will be paid directly by the
Employer.


8.4  
Multiple Administrators.

If more than one Administrator has been appointed by the Sponsoring Employer,
the Administrators may delegate specific responsibilities among themselves,
including the authority to execute documents unless the Sponsoring Employer
revokes such delegation. The Sponsoring Employer and Trustee will be notified in
writing of any such delegation of responsibilities, and the Trustee thereafter
may rely upon any documents executed by the appropriate Administrator.


8.5  
Correcting Administrative Errors.

The Administrator will take such steps as it considers necessary and appropriate
to remedy administrative or operational errors, including, but not be limited
to, the following: (a) any action pursuant to (1) any Employee Plans Compliance
Resolution System (EPCRS) that is issued by the Internal Revenue Service, (2)
any asset management or fiduciary conduct error correction program that is
issued by the Department of Labor, or (3) any other correction program issued by
any Department or governmental agency; (b) a reallocation of Plan assets; (c) an
adjustment in the amount of future payments to any Participant, Beneficiary or
Alternate Payee; and (d) the institution, prosecution, and/or settlement of
legal actions to recover benefit payments made in error or on the basis of
incorrect or incomplete information.


8.6  
Promulgating Notices and Procedures.

The Sponsoring Employer and Administrator are given the power and responsibility
to promulgate certain written notices, policies and/or procedures under the
terms of the Plan and disseminate them to Participants, and the Administrator
may satisfy such responsibility by the preparation of any such notice, policy
and/or procedure in a written form which can be published and communicated to a
Participant in one or more of the following ways: (a) by distribution in hard
copy; (b) through distribution of a summary plan description or summary of
material modifications thereto which sets forth the policy or procedure with
respect to a right, benefit or feature offered under the Plan; (c) by e-mail,
either to a Participant's personal e-mail address or his or her
Employer-maintained e-mail address; and (d) by publication on a web-site
accessible by the Participant, provided the Participant is notified of said
web-site publication. Any notice, policy and/or procedure provided through an
electronic medium will only be valid if
 
- 44 -

--------------------------------------------------------------------------------


 
the electronic medium which is used is reasonably designed to provide the
notice, policy and/or procedure in a manner no less understandable to the
Participant than a written document, and under such medium, at the time the
notice, policy and/or procedure is provided, the Employee may request and
receive the notice, policy and/or procedure on a written paper document at no
charge.
 
8.7  
Employment of Agents and Counsel.

The Administrator may appoint actuaries, accountants, custodians, counsel,
agents, consultants, service companies and other persons deemed necessary or
desirable in the administration and operation of the Plan. Any person or company
so appointed will exercise no discretionary authority over investments or the
disposition of Trust assets, and their services and duties will be ministerial
only and will be to provide the Plan with those things required by law or by the
terms of the Plan without in any way exercising any fiduciary authority or
responsibility under the Plan. The duties of a third party Administrator will be
to safe-keep the records for all Participants and to prepare all required
actuarial services and disclosure forms under the supervision of the
Administrator and any Fiduciaries of the Plan. It is expressly stated that the
third party Administrator's services are only ministerial in nature and that
under no circumstances will such third party Administrator (a) exercise any
discretionary authority whatsoever over Plan Participants, Plan investments, or
Plan benefits; or (b) be given any authority or discretion concerning the
management and operation of the Plan that would cause them to become Fiduciaries
of the Plan.


8.8  
Compensation and Expenses.

The Administrator may receive such compensation as agreed upon between the
Sponsoring Employer and the Administrator, but any person who already receives
full-time pay from the Employer may not receive any fees from the Plan for
services to the Plan as Administrator or in any other capacity, except for
reimbursement for expenses actually and properly incurred. The Sponsoring
Employer will pay all "settlor" expenses (as described in DOL Advisory Opinion
2001-01-A) incurred by the Administrator, the Committee or any party appointed
under Section 8.7 in the performance of their duties. The Sponsoring Employer
may, but is not required to pay, all "non-settlor" expenses incurred by the
Administrator, the Committee, or any party appointed under Section 8.7 in the
performance of their duties. Any "non-settlor" expenses incurred by the
Administrator, the Committee or any party appointed under Section 8.7 that the
Sponsoring Employer elects not to pay will be reimbursed from Trust Fund assets.
Any expenses paid from the Trust Fund will be charged to each Adopting Employer
in the ratio that each Adopting Employer's Participants' Accounts bears to the
total of all the Participants' Accounts maintained by this Plan, or in any other
reasonable method elected by the Administrator.


8.9  
Claims Procedures.


The claims procedure required under §503 of ERISA and the regulations thereunder
is set forth in a written policy established by the Administrator. Such policy
will be the sole and exclusive remedy for an Employee, Participant or
Beneficiary ("Claimant") to make a claim for benefits under the Plan.
 
8.10  
Qualified Domestic Relations Orders.

A Qualified Domestic Relations Order, or QDRO, is a signed domestic relations
order issued by a State or a Commonwealth court which creates, recognizes or
assigns to an alternate payee(s) the right to receive all or part of a
Participant's Plan benefit. An alternate payee is a Spouse, former Spouse,
child, or other dependent of a Participant who is treated as a Beneficiary under
the Plan as a result of the QDRO. The Administrator will determine if a domestic
relations order received by the Plan is a Qualified Domestic Relations Order
based on an administrative policy regarding Qualified Domestic Relations Orders
that is promulgated under Section 8.6 by the Administrator.


8.11  
Appointment of Investment Manager.

The Administrator, with the consent of the Employer, may appoint an Investment
Manager to manage and control the investment of all or any portion of the Trust.
Each Investment Manager will be a person (other than the Trustee) who (a) has
the power to manage, acquire, or dispose of Plan assets, (b) is an investment
adviser, a bank, or an insurance company as described in ERISA §3(38)(B), and
(c) acknowledges fiduciary responsibility to the Plan in writing. The
Administrator will enter into an agreement with the Investment Manager
specifying the duties and compensation of the Investment Manager and specifying
any other terms and conditions under which the Investment will be retained. The
Trustee is not liable for any act or omission of an Investment Manager and is
not liable for following an Investment Manager's advice with respect to duties
delegated by the Administrator to the Investment Manager. The Administrator can
determine the portion of the Plan's assets to be invested by a designated
Investment Manager and can establish investment objectives and guidelines for
the Investment Manager to follow.


 
- 45 -

--------------------------------------------------------------------------------

 


                                          Article 9                      
Trustee Provisions


9.1  
Appointment, Resignation, Removal and Succession.

This Plan will have one or more individual Trustees, a corporate Trustee, or any
combination thereof, appointed as follows:


(a)  
Appointment. Each Trustee will be appointed and will serve until a successor has
been named or until such Trustee's resignation, death, incapacity, or removal,
in which event the Sponsoring Employer will name a successor Trustee. The term
Trustee will include the original and any successor Trustees.



(b)  
Resignation. A Trustee may resign at any time by giving written notice to the
Sponsoring Employer, unless such notice is waived by the Sponsoring Employer.
The Sponsoring Employer may remove a Trustee at any time by giving such Trustee
written notice. Such removal may be with or without cause. Unless waived in
writing by the Sponsor, if any Trustee who is an Employee or an elected or
appointed official resigns or terminates employment with the Sponsoring Employer
or an Adopting Employer, such termination will constitute an immediate
resignation as a Trustee of the Plan.



(c)  
Successor Trustee. Each successor Trustee will succeed to the title to the Trust
by accepting the appointment in writing and by filing such acceptance with the
former Trustee and the Sponsoring Employer. The former Trustee, upon receipt of
such acceptance, will execute all documents and perform all acts necessary to
vest the Trust Fund's title of record in any successor Trustee. No successor
Trustee will be personally liable for any act or failure to act of any
predecessor Trustee.



(d)  
Merger. If a corporate Trustee, before or after qualification, changes its name,
consolidates or merges with another corporation, or otherwise reorganizes, any
resulting corporation which succeeds to the fiduciary business of such Trustee
will become a Trustee hereunder in lieu of such corporate Trustee.



9.2  
Investment Alternatives of the Trustee.

The Trustee will implement an investment program designed to invest primarily in
Company Stock and to accomplish the Employer's other investment objectives. In
addition to powers given by law, the Trustee is expressly permitted to do the
following:


(a)  
Property. The Trustee may invest in any form of property, including common and
preferred stocks, exchange covered call options, bonds, money market
instruments, mutual funds, savings accounts, certificates of deposit, Treasury
bills, insurance policies and contracts, or in any other property, real or
personal, foreign or domestic, having a ready market including securities issued
by an institutional Trustee and/or affiliate of such Trustee. An institutional
Trustee may invest in its own deposits that bear a reasonable interest rate. The
Trustee may retain, manage, operate, repair, improve and mortgage or lease for
any period on such terms as it deems proper any real estate or personal property
held by the Trustee, and may demolish any building or other improvements in
whole or part. The Trustee may erect buildings or other improvements, make
leases that extend beyond the term of this Trust, and foreclose, extend, renew,
assign, release or partially release and discharge mortgages or other liens.



(b)  
Cash Reserves. The Trustee may retain in cash as much of the Trust Fund as the
Trustee may deem advisable to satisfy the liquidity needs of the Plan and to
deposit any cash held in the Trust Fund in a bank account without liability for
the highest rate of interest available. If a bank is acting as Trustee, such
Trustee is specifically given authority to invest in deposits of such Trustee.
The Trustee may also hold cash un-invested at any time and from time to time and
in such amount or to such extent as the Trustee deems prudent, and the Trustee
will not be liable for any losses which may be incurred as the result of the
failure to invest same, except to the extent that may otherwise be provided
herein.



(c)  
Other Investments. The Trustee may accept and retain for such time as the
Trustee deems advisable any securities or other property received or acquired as
Trustee, whether or not such securities or property would normally be purchased
as investments hereunder.

 
 
- 46 -

--------------------------------------------------------------------------------


 
(d)  
Registration of Securities. The Trustee may cause any property of the Trust to
be issued, held, or registered in its own name or in the name of a nominee,
provided, however, that the nominee is (a) a bank or trust company that is
subject to supervision by the United States or a State, or a nominee of such
bank or trust company; (b) a broker or dealer registered under the Securities
Exchange Act of 1934, or a nominee or such broker or dealer; or (c) a clearing
agency as defined in section 3(a)(23) of the Securities Exchange Act of 1934, or
its nominee. The Trustee may also hold any investments in bearer form if the
Trustee at all times shows such investments as part of the Trust.



(e)  
Pooled Funds. The Trustee may transfer any assets of the Trust Fund to a
collective trust established to permit the pooling of funds of separate pension
and profit-sharing trusts or to any other common, collective, or commingled
trust fund which has been or may hereafter be established and maintained by the
Trustee and/or affiliates of an institutional Trustee. Such commingling of
assets of the Fund with assets of other qualified trusts is specifically
authorized, and to the extent of the investment of the Trust Fund in such a
group or collective trust, the terms of the instrument establishing the group or
collective trust will be a part hereof as though set forth herein.



(f)  
Reorganizations. The Trustee may join in or oppose the reorganization,
recapitalization, consolidation, sale or merger of corporations or properties,
upon such terms as the Trustee deems wise.



(g)  
Proxies. The Trustee may vote proxies and if appropriate pass them on to any
investment manager which may have directed the investment in the equity giving
rise to the proxy.



(h)  
Ownership. The Trustee may exercise all ownership rights with respect to any
assets held in the Trust.



(i)  
Loans to the Trust. The Trustee may borrow or raise money for purposes of the
Plan in such amounts, and upon such terms and conditions, as the Trustee deems
advisable; and for any sum so borrowed, the Trustee may issue a promissory note
as Trustee, and secure repayment of the loan by pledging all, or any part, of
the Trust Fund as collateral. No person lending money to the Trustee will be
bound to see to the application of the money lent or to inquire into the
validity or propriety of any borrowing.



(j)  
Agreements With Banks. The Trustee may with the consent of the Sponsoring
Employer and upon such terms as they in their discretion deem necessary, enter
into an agreement with a bank or trust company providing for (a) the deposit of
all or part of the funds and property of the Trust with such bank or trust
company, (b) the appointment of such bank or trust company as the agent or
custodian of the Trustees for investment purposes, with such discretion in
investing and reinvesting the funds of the Trust as the Trustees deem it
necessary or desirable to delegate.



(k)  
Litigation. The Trustee may begin, maintain, or defend any litigation necessary
in connection with the administration of the Plan, except that the Trustee will
not be obliged or required to do so unless indemnified to its satisfaction.



(l)  
Claims, Debts and Damages. The Trustee may settle, compromise, or submit to
arbitration any claims, debts, or damages due or owing to or from the Plan.



(m)  
Margin Accounts, Options and Commodities. The Trustee may borrow on margin, buy
options, write covered options, options spreads/straddles, and engage in
future/commodities trading.



(n)  
Miscellaneous. The Trustee may do all such acts and exercise all such rights,
although not specifically mentioned herein, as the Trustee deems necessary to
carry out the purposes of the Plan. The Trustee will not be restricted to
securities or other property of the character expressly authorized by applicable
law for trust investments, subject to the requirement that the Trustee discharge
his duties with the care, skill, prudence, and diligence, under the
circumstances then prevailing, that a prudent man acting in a like capacity and
familiar with such matters would use in the conduct of an enterprise of similar
character and with similar aims by diversifying the investments to minimize the
risks of large losses unless under the circumstances it is clearly prudent not
to do so.

 
 
- 47 -

--------------------------------------------------------------------------------


 
9.3  
Valuation of the Trust.

On each Valuation Date, the Trustee will determine the net worth of the Trust
Fund. The fair market value of securities listed on a registered stock exchange
will be the prices at which they were last traded on such exchange preceding the
close of business on the Valuation Date. If the securities were not traded on
the Valuation Date, or if the exchange on which they are traded was not open for
business on the Valuation Date, the securities will be valued at the prices at
which they were last traded prior to the Valuation Date. An unlisted security
will be valued at its bid price next preceding the close of business on the
Valuation Date, which bid price will be obtained from a registered broker or an
investment banker. To determine the fair market value of Company Stock for which
trading or bid prices cannot be obtained, the Trustee must use an independent
appraiser who meets the requirements of regulations prescribed under Code
§170(a)(1). To determine the fair market value of assets other than securities
for which trading or bid prices can be obtained, the Trustee may use any
reasonable method to determine the value of such assets, or may elect to employ
one or more appraisers for that purpose and rely on the values established by
such appraiser or appraisers.


9.4  
Compensation and Expenses.

The Trustee will be reimbursed for all of its expenses, either from the Trust
Fund or the Sponsoring Employer, and will be paid reasonable compensation as
agreed upon from time to time with the Sponsoring Employer; but no person who
receives full-time pay from the Employer will receive any fees for services to
the Plan as Trustee or in any other capacity, except for reimbursement of
expenses properly and actually incurred. Any expenses paid from the Trust will
be charged to each Adopting Employer in the ratio that each Adopting Employer's
Participants' Accounts bears to the total of all the Participants' Accounts
maintained by this Plan, or in any other reasonable method elected by the
Administrator.


9.5  
Payments From the Trust Fund.

The Trustee will pay Plan benefits and other payments as the Administrator
directs, and the Trustee will not be responsible for the propriety of such
payments. Any payment made to a Participant, or a Participant's legal
representative or Beneficiary in accordance with the terms of the Plan will, to
the extent of such payment, be in full satisfaction of all claims arising
against the Trust, the Trustee, the Employer, and the Plan Administrator. Any
payment or distribution made from the Trust is contingent on the recipient
executing a receipt and release acceptable to the Trustee, Administrator, or
Employer.


9.6  
Payment of Taxes.

The Trustee will pay all taxes of the Trust Fund, including property, income,
transfer and other taxes which may be levied or assessed upon or in respect of
the Trust Fund or any money, property or securities forming a part of the Trust
Fund. The Trustee may withhold from distributions to any payee such sum as the
Trustee may reasonably estimate as necessary to cover federal and state taxes
for which the Trustee may be liable, which are, or may be, assessed with regard
to the amount distributable to such payee. Prior to making any payment, the
Trustee may require such releases or other documents from any lawful taxing
authority and may require such indemnity from a payee or distributee as the
Trustee deems necessary.


9.7  
Accounts, Records and Reports.

The Trustee will keep accurate records reflecting its administration of the
Trust and will make them available to the Administrator for review and audit. At
the request of the Administrator, the Trustee will, within 90 days of such
request, file with the Administrator an accounting of its administration during
such period or periods as the Administrator determines. The Administrator will
review the accounting and notify the Trustee within 90 days if the report is
disapproved, providing the Trustee with a written description of the items in
question. The Trustees will have 60 days to provide the Administrator with a
written explanation of the items in question. If the Administrator again
disapproves of the report, the Trustee will file its accounting in a court of
competent jurisdiction for audit and adjudication.


9.8  
Employment of Agents and Counsel.

The Trustee may employ such agents, counsel, consultants, or service companies
as it deems necessary and may pay their reasonable expenses and compensation.
The Trustee will not be liable for any action taken or omitted by the Trustee in
good faith pursuant to the advice of such agents and counsel. Any agent,
counsel, consultant, service company and/or its successors will exercise no
discretionary authority over investments or the disposition of Trust assets, and
their services and duties will be ministerial only and will be to provide the
Plan with those things required by law or by the terms of the Plan without in
any way exercising any fiduciary authority or responsibility under the Plan.
 
- 48 -

--------------------------------------------------------------------------------




9.9  
Division of Duties and Indemnification.

The division of duties and the indemnification of the Trustees of this Plan will
be governed by the following provisions:


(a)  
No Guarantee Against Loss. The Trustees will have the authority and discretion
to manage and control the Trust Fund to the extent provided in this instrument,
but they do not guarantee the Trust Fund in any manner against investment loss
or depreciation in asset value, or guarantee the adequacy of the Fund to meet
and discharge all or any liabilities of the Plan. Furthermore, the Trustees will
not be liable for the making, retention or sale of any investment or
reinvestment made by it, as herein provided, or for any loss to or diminution of
the Trust Fund, or for any other loss or damage which may result from the
discharge of its duties hereunder, except to the extent it is judicially
determined that the Trustees have failed to exercise the care, skill, prudence
and diligence under the circumstances then prevailing that a prudent person
acting in a like capacity and familiar with such matters would use in the
conduct of an enterprise of a like character and like aims.



(b)  
Representations of the Sponsoring Employer. The Sponsoring Employer warrants
that all directions issued to the Trustees by it or the Plan Administrator will
be in accordance with the terms of the Plan.



(c)  
Directions by Others. The Trustees are not answerable for an action taken
pursuant to any direction, consent, certificate, or other paper or document on
the belief that the same is genuine and signed by the proper person. All
directions by the Sponsoring Employer, a Participant or Administrator must be in
writing. The Administrator will deliver to the Trustee (1) certificates
evidencing the individual or individuals authorized to act as the Administrator
and (2) specimens of their signatures.



(d)  
Duties and Obligations Limited by the Plan. The duties and obligations of the
Trustee are limited to those expressly imposed upon it by the Plan or
subsequently agreed upon by the parties. Responsibility for administrative
duties required under the Plan or applicable law not expressly imposed upon or
agreed to by the Trustee, will rest solely with the Sponsoring Employer and
Administrator.



(e)  
Indemnification of the Trustees. The Trustees will be indemnified and saved
harmless from and against any and all liability to which the Trustees may be
subjected, including all expenses reasonably incurred in its defense, for any
action or failure to act resulting from compliance with the instructions of the
Sponsoring Employer, the employees or agents of the Sponsoring Employer, the
Plan Administrator, or any other fiduciary to the Plan, and for any liability
arising from the actions or non-actions of any predecessor Trustees or other
fiduciary of the Plan.



(f)  
Trustees Not Responsible for Application of Payments. The Trustees will not be
responsible in any way for the application of any payments it is directed to
make or for the adequacy of the Fund to meet and discharge any and all
liabilities under the Plan.



(g)  
Multiple Trustees. If more than one Trustee is appointed, any single Trustee may
act independently in undertaking any act and/or transaction on behalf of the
Trustees, including signing documents or checks, unless the Sponsoring Employer
requires that all acts and/or transactions taken on behalf of the Trust,
including signing documents or checks, must have the consent of a majority of
the Trustees. The Sponsoring Employer may from time to time also place other
restrictions on the Trustees.



(h)  
Trustees as Participants or Beneficiaries. Trustees will not be prevented from
receiving any benefits to which they may be entitled as Participants or
Beneficiaries as long as the benefits are computed and paid on a basis
consistent with the terms of the Plan as applied to other Participants and
Beneficiaries.



(i)  
Limitation of Liability. No Trustee will be liable for the act of any other
Trustee or fiduciary unless the Trustee has knowledge of such act.

 
 
- 49 -

--------------------------------------------------------------------------------


 
(j)  
No Self-Dealing. The Trustees will not (1) deal with the assets of the Trust in
their own interest or for their own account; (2) in their individual or in any
other capacity, act in any transaction involving the Trust on behalf of a party
(or represent a party) whose interests are adverse to the interests of the Plan,
or its Participants or Beneficiaries; or (3) receive any consideration for their
own personal accounts from any party dealing with the Plan in connection with a
transaction involving assets of the Trust.



9.10  
Investment Manager.

The Trustee is not liable for acts or omissions of an Investment Manager
appointed by the Administrator under Section 8.11, and the Trustee is not liable
for following the advice of an Investment Manager with respect to any duties
delegated by the Administrator to the Investment Manager.


9.11  
Exclusive Benefit Rule.

All contributions made by the Employer to the Trust Fund will be used for the
exclusive benefit of the Participants and their Beneficiaries and will not be
used for nor diverted to any other purpose except the payment of the costs of
maintaining the Plan.


9.12  
Voting Company Stock.

The Trustee will vote all Company Stock held by it at such time and in such
manner as the Trustee decides, subject to the following provisions:


(a)  
Company Stock Pledged As Security. If any agreement entered into by the Trustee
provides for voting of any Company Stock pledged as security for any obligation
of the Plan, such Company Stock will be voted in accordance with such agreement.



(b)  
Registration-Type Stock. Notwithstanding paragraph (a), each Participant may
direct the Trustee as to the manner in which Company Stock allocated to his or
her Company Stock Account is to be voted provided such Company Stock is a
registration-type class of security (as defined in section 12 of the Securities
Exchange Act of 1934).



(c)  
Non-Registration-Type Stock. With respect to Company Stock that is not a
registration-type class of security, each Participant may direct the Trustee as
to the manner in which Company Stock which is allocated to his or her Company
Stock Account is to be voted on any corporate matter which involves the voting
of such stock with respect to the approval or disapproval of any corporate
merger or consolidation, recapitalization, reclassification, liquidation,
dissolution, sale of substantially all assets of a trade or business, or such
similar transaction as may be prescribed in Treasury regulations.



(d)  
Failure of Participant to Give Directions. If a Participant has the right to
direct the Trustee as to the manner in which Company Stock allocated to his
Company Stock Account is to be voted and such Participant fails or refuses to
give the Trustee timely instructions (or such instructions are invalidated for
any reason) as to how to vote any Company Stock as to which the Trustee
otherwise has the right to vote, the Trustee may not exercise its power to vote
such Company Stock.



9.13  
Application of Cash.

Employer contributions made to the Plan in cash and other cash received by the
Trustee will first be applied to pay Current Obligations.


9.14  
Restrictions on Company Stock Transactions.

The Plan may not obligate itself to acquire Company Stock from a particular
holder thereof at an indefinite time determined upon the happening of an event
such as the death of the holder. Furthermore, the Plan may not obligate itself
to acquire Company Stock under a put option binding upon the Plan. However, the
Plan may be given an option to assume, at the time a put option is exercised,
the rights and obligations of the Employer under a put option binding upon the
Employer. In addition, all purchases of Company Stock will be made at a price
which, in the judgment of the Administrator, does not exceed the fair market
value thereof. All sales of Company Stock will be made at a price which, in the
judgment of the Admin­istrator, is not less than the fair market value thereof.


9.15  
Exempt Loans.

All loans to the Plan made or guaranteed by a disqualified person must satisfy
all requirements applicable to Exempt Loans set forth in regulation
§54.4975-7(b)(4) to §54.4975-7(b)(7),  regulation §54.4975-7(b)(13), and
Department of Labor regulation §2550.408b-3, and all provisions of those
regulations applicable to Company Stock purchased with the proceeds of an Exempt
Loan or which is used as collateral for an Exempt Loan must be complied with,
including, but not limited to, the following provisions:
 
 
- 50 -

--------------------------------------------------------------------------------


 
(a)  
Definition of "Disqualified Person." For purposes of this Section, a
"disqualified person" is any person who is a disqualified person or party in
interest under ERISA.



(b)  
Types of Loans and Guarantees. A loan for purposes of this Section includes a
direct loan of cash, a purchase-money transaction, or an assumption of the
obligation of the Trust. A guarantee for purposes of this Section includes an
unsecured guarantee and the use of assets of a disqualified person as collateral
for a loan, even though the use of assets may not be a guarantee under
applicable state law.



(c)  
Interest Rate. An Exempt Loan must provide for a reasonable rate of interest.
However, the interest rate and the price of the Company Stock purchased with the
proceeds of an Exempt Loan must not be such that Plan assets can be drained off.



(d)  
Loan Must Primarily Benefit Participants and Beneficiaries. An Exempt Loan must
primarily be for the benefit of Plan Participants and their Beneficiaries.



(e)  
Use of Proceeds. The proceeds of an Exempt Loan must be used within a reasonable
time to acquire Company Stock, to repay the Exempt Loan, or to repay prior
Exempt Loans. The proceeds of a new loan used to repay a prior Exempt Loan must
also satisfy the other requirements of this Section.



(f)  
Put Option. No Company Stock acquired with the proceeds of an Exempt Loan may be
subject to a put, call or other option, or a buy-sell or other arrangement while
held by, or when distributed, from the Plan, whether or not the Plan has
continued to operate as an employee stock ownership plan.



(g)  
Liability of Plan to Loan Payee. No person who is entitled to payment under an
Exempt Loan will have any right to (1) the assets of the Plan, other than to the
collateral given for the Exempt Loan; (2) any contributions, other than
contributions of Company Stock, made to the Plan to repay the Exempt Loan; and
(3) earnings attributable to such collateral and the investment of such
contributions.



(h)  
Maximum Annual Repayment. Payments made during the Plan Year with respect to an
Exempt Loan cannot exceed an amount equal to the sum of the contributions and
earnings received during or prior to the Plan Year, less such payments made in
prior Plan Years. In addition, such contributions and earnings must be accounted
for separately until such time as the Exempt Loan is repaid in full.



(i)  
Default. In the event of a default on an Exempt Loan, the value of Plan assets
transferred in satisfaction of the loan cannot exceed the amount of default. If
a lender is a "disqualified person," an Exempt Loan must provide for a transfer
of Plan assets upon default only upon and to the extent of the failure of the
Plan to meet the payment schedule of the loan. For purposes hereof, the making
of a guarantee does not make a person a lender.



9.16  
Diversification Rights of Qualified Participants.

Notwithstanding any provision in the Plan to the contrary, a Qualified
Participant will be permitted to direct the Trustee as to the investment of
amounts credited to his or her Company Stock Account in accordance with the
following provisions:


(a)  
Definitions. For purposes of this Section, the term Qualified Election Period
means the six-Plan Year period beginning with the Plan Year in which the
Participant first becomes a Qualified Participant (or the first Plan Year
beginning after December 31, 1986); and the term Qualified Participant means a
Participant who has attained Age 55 and who has been a Participant in the Plan
for at least ten years.



(b)  
Method of Direction. The Participant's direction will be provided to the
Administrator in writing, and will be effective no later than 180 days after the
close of the Plan Year to which the direction applies.



(c)  
Determining the Amount Subject to Diversification. A Qualified Participant may
elect within 90 days after the close of each Plan Year in the Qualified Election
Period to direct the Trustee as to the investment of 25% of the balance in his
or her Company Stock Account attributable to Company Stock

 
 
- 51 -

--------------------------------------------------------------------------------


 
acquired by the Plan after December 31, 1986 (to the extent such portion exceeds
the amount to which a prior election under this paragraph applies). Within 90
days after the close of the last Plan Year in a Participant's Qualified Election
Period, a Qualified Participant may direct the investment of 50% of the balance
in his or her Company Stock Account attributable to Company Stock acquired by
the Plan after December 31, 1986 (to the extent such portion exceeds the amount
to which a prior election under this paragraph applies). The portion of a
Participant's Company Stock Account which is attributable to Company Stock
acquired by the Plan after December 31, 1986 will be determined by multiplying
the number of shares of such stock held in the Participant's Account by a
fraction, the numerator of which is the number of such shares acquired after
December 31, 1986 and allocated to Participants' Company Stock Accounts (not to
exceed the number of shares held by the Plan on the date of distribution) and
the denominator of which is the total number of such shares of Company Stock
held by the Plan on the date the individual becomes a Qualified Participant.
Company Stock not readily tradable must be valued by an independent appraiser
before diversification. Any such independent appraiser must meet the
requirements prescribed under Code §170(a)(1).
 
(d)  
Exception For Small Accounts. Notwithstanding paragraph (b), if the fair market
value of a Qualified Participant's Company Stock Account is $500 or less on the
Valuation Date immediately preceding the first day the Qualified Election
Period, then such Company Stock Account will not be subject to the
diversification rights under this Section. In determining if the fair market
value exceeds $500, Company Stock held in all employee stock ownership plans and
tax credit employee stock ownership plans maintained by the Employer or any
Affiliated Employer will be considered as held by the Plan.



(e)  
Investment Options. Subject to a written policy adopted the Administrator, the
portion of a Qualified Participant's Company Stock Account covered by the
diversification election in this Section will either (1) be distributed to the
Qualified Participant within 90 days after the last day of the period in which
the election can be made, but the entire such distribution, if it is in excess
of $5,000, will be subject to the consent requirements under Section 5.8; (2) be
transferred no later than 90 days after the last day of the period in which the
election can be made to another qualified defined contribution plan of the
Employer that accepts such transfers, provided such plan permits
Employee-directed investments in at least three distinct investment options and
does not invest in Company Stock to a substantial degree; or (3) be invested, at
the election of the Qualified Participant, in one or more alternative
investments, provided that if the Administrator elects to offer this option as
part of the written policy adopted hereunder, the Plan must provide at least
three distinct investment options.



9.17  
Superseding Trust or Custodial Agreement.

If any Trust assets are invested in a separate trust or custodial account
maintained by a Trustee or custodian, the provisions of the separate trust or
custodial agreement will supersede all provisions of this Article with respect
such assets except, in the absence of a specific provision in such separate
trust or custodial agreement regarding the valuation of securities held by the
Trust, Section 9.3. If such separate trust or custodial account should for any
reason fail, be found invalid or terminate prior to the termination of this Plan
and the distribution of all the assets hereof, this Article 10 will be deemed to
have again become effective immediately prior to such failure, invalidity or
termination.






 
- 52 -

--------------------------------------------------------------------------------

 


                                         Article 10                      
Adopting Employer Provisions


10.1  
Plan Contributions.

Unless otherwise agreed to by the parties, or unless otherwise required by law,
no Employer will have any obligation to make contributions to this Plan for or
on behalf of the Employees of any other Employer. If an Employee is employed by
more than one Employer, any contributions made on his or her behalf will be
prorated between those Employers on the basis of Compensation received from each
Employer. If any Employer is unable to make a contribution for any Plan Year,
any Employer which is an Affiliated Employer of such Employer may make an
additional contribution to the Plan on behalf of any Employee of the
non-contributing Employer.


10.2  
Plan Amendments.

Any amendment to this Plan that is adopted by the Sponsoring Employer, at any
time, will be deemed to be accepted by any Adopting Employer.


10.3  
Plan Expenses.

Any expenses paid from the Trust will be charged to each Adopting Employer in
the ratio that each Adopting Employer's Participants' Accounts bears to the
total of all the Participants' Accounts maintained by this Plan, or in any other
reasonable method elected by the Administrator.


10.4  
Employee Transfers.

An Employee's transfer to or from an Employer or Adopting Employer will not
affect his or her Participant's Account balance and total Years of Service or
Periods of Service.


10.5  
Multiple Employer Provisions Under Code §413(c).

Notwithstanding any other provision in the Plan, unless the Plan is a
collectively bargained plan under Regulation §1.413-1(a), the following
provisions apply to any Adopting Employer that is not also an Affiliated
Employer:


(a)  
Instances of Separate Employer Testing. Employees of any such Adopting Employer
will be treated separately for testing under Code §401(a)(4), §401(k), §401(m)
and, if the Sponsoring Employer and the Adopting Employer do not share
Employees, Code §416. Furthermore, the terms of Code §410(b) will be applied
separately on an employer-by-employer basis by the Sponsoring Employer(and the
Adopting Employers which are part of the Affiliated Group which includes the
Sponsoring Employer) and each Adopting Employer that is not an Affiliated
Employer of the Sponsoring Employer, taking into account the generally
applicable rules described in Code §401(a)(5), §414(b) and §414(c).



(b)  
Instances of Single Employer Testing. Employees of the Adopting Employer will be
treated as part of a single Employer plan for purposes of eligibility to
participate under Article 2 and under the provisions of Code §410(a).
Furthermore, the terms of Code §411 relating to Vesting will be applied as if
all Employees of all such Adopting Employers and the Sponsoring Employer were
employed by a single Employer, except that the rules regarding Breaks in Service
will be applied under such Regulations as may be prescribed by the Secretary of
Labor.



(c)  
Common Trust. Contributions made by any such Adopting Employer will be held in a
common Trust Fund with contributions made by the Sponsoring Employer, and all
such contributions will be available to pay the benefits of any Participant (or
Beneficiary thereof) who is an Employee of the Sponsoring Employer or any such
Adopting Employer.



(d)  
Common Disqualification Provision. The failure of either the Sponsoring Employer
or any such Adopting Employer to satisfy the qualification requirements under
the provisions of Code §401(a), as modified by the provisions of Code §413(c),
will result in the disqualification of the Plan for all such Employers
maintaining the Plan.



10.6  
Termination of Adoption.

An Adopting Employer may terminate participation in the Plan by delivering
written notice to the Sponsoring Employer, to the Administrator and to the
Trustee (but in accordance with Article 11, only the Sponsoring Employer can
terminate the Plan). Upon any such termination of adoption by an Adopting
Employer, the Adopting Employer may request a transfer of Trust Fund assets
attributable to its Employees from this Plan to any successor qualified
retirement plan maintained by the Adopting Employer or its successor. If such
request is not made, or if the Administrator refuses to make the transfer
because in its
 
 
- 53 -

--------------------------------------------------------------------------------


 
considered opinion such transfer would operate to the detriment of any
Participant, jeopardize the continued qualification of the Plan, or not comply
with any requirements of the Internal Revenue Service, Participants who are no
longer Employees because an Adopting Employer terminates its Plan participation
will only be entitled to the commencement of their benefits in accordance with
Section 10.7 below.
 
10.7  
Payment of Benefits Upon Termination of Adoption.

If Plan assets attributable to a terminated Adopting Employer are not
transferred to another qualified retirement plan for any of the reasons
described in Section 10.6, Participants who are no longer Employees because of
such termination of adoption will only be entitled to the commencement of their
benefits as follows: (1) in the case of Participants who are no longer Employees
and the terminated Adopting Employer is an Affiliated Employer of the Sponsoring
Employer, in accordance with Article 5 after their retirement, death, Disability
or other termination of employment from the Adopting Employer or former Adopting
Employer; and (2) in the case of Participants who are no longer Employees and
the terminated Adopting Employer is not an Affiliated Employer of the Sponsoring
Employer, within a reasonable time thereafter as if the Plan had been terminated
under Section 11.2.




 
- 54 -

--------------------------------------------------------------------------------

 


                                   Article 11                      
Amendment, Termination, Merger and Transfers


11.1  
Plan Amendment.

The Plan can be amended at any time in accordance with the following provisions:


(a)  
Manner of Amendment. Any amendments can be made by either (1) substituting pages
with the new elections (or new addendum) and executing an "Amendment By Page
Substitution" and attaching it as part of the Plan; (2) by executing an
"Amendment By Section Replication" in which the section or sections (or addendum
or addendums) to be changed are reproduced with the new elections indicated, and
attaching it as part of the Plan; or (3) by executing a properly worded
corporate resolution and attaching it as part of the Plan.



(b)  
General Requirements. An amendment must be in writing. However, no amendment or
modification (1) can increase the responsibilities of the Trustee or
Administrator without their written consent; (2) can deprive any Participant or
Beneficiary of the benefits to which he is entitled from the Plan; (3) can
result in a decrease in the amount of any Participant's Account except as may be
permitted under the terms of Code §412(c)(8) if applicable; or (4) can, except
as otherwise provided, permit any part of the Trust Fund (other than as required
to pay taxes and administration expenses) to be used for or diverted to purposes
other than the exclusive benefit of the Participants or their Beneficiaries, or
cause or permit any portion of the Trust Fund to revert to or become the
property of the Employer. In addition, unless the provisions of paragraph (c)
below are satisfied, no amendment to the Plan will have the effect of
eliminating or restricting the ability of a Participant or other payee to
receive payment of his or her Account balance or benefit entitlement under a
particular optional form of benefit provided under the Plan. Any amendment to
the Plan by the Sponsoring Employer under this Section also applies to any
Affiliated Employer that participates under the Plan as an Adopting Employer.
The Sponsoring Employer's amendment of the Plan from one type of defined
contribution plan (e.g., a money purchase plan) into another type of defined
contribution plan (e.g., a profit sharing plan) will not result in a partial
termination or any other event that would require full vesting of some or all
Plan Participants.



(c)  
Elimination of Optional Forms of Benefit. No Plan amendment will be effective to
eliminate or restrict an optional form of benefit. However, the preceding
sentence will not apply to a Plan amendment that eliminates or restricts the
ability of a Participant to receive payment of the Participant's Account under a
particular optional form of benefit (including annuities and installments) if
the amendment provides a single-sum distribution form that is otherwise
identical to the optional form of benefit being eliminated or restricted. For
this purpose, a single-sum distribution form is otherwise identical only if the
single-sum distribution form is identical in all respects to the eliminated or
restricted optional form of benefit (or would be identical except that it
provides greater rights to the Participant) except with respect to the timing of
payments after commencement.



(d)  
Certain Corrective Amendments. In order to satisfy the minimum coverage
requirements of Code §410(b), the nondiscriminatory amount requirement of
Regulation §1.401(a)(4)-1(b)(2) or the nondiscriminatory plan amendment
requirement of Regulation §1.401(a)(4)-1(b)(4), a corrective amendment or change
of the choice of options in the Plan may retroactively increase allocations for
Employees who benefited under the Plan during the Plan Year being corrected, or
may grant allocations to Employees who did not benefit under the Plan during the
Plan Year being corrected. To satisfy the nondiscriminatory current availability
requirement of Regulation §1.401(a)(4)-4(b) for benefits, rights or features, a
corrective amendment or change of the choice of options in Plan may make a
benefit, right or feature available to Employees to whom it was previously not
available. A corrective amendment or change of the choice of options in the Plan
will not be effective prior to the date of adoption unless it satisfies the
applicable requirements of Regulation §1.401(a)(4)-11(g)(3)(ii) through (vii),
including the requirement that, in order to be effective for the preceding Plan
Year, such amendment or change of the choice of options in the Plan must be
adopted by the 15th day of the 10th month after the close of the preceding Plan
Year.

 
 
- 55 -

--------------------------------------------------------------------------------


 
11.2  
Termination By Sponsoring Employer.

The Sponsoring Employer at any time can terminate the Plan and Trust in whole or
in part in accordance with the following provisions:


(a)  
Termination of Plan. The Sponsoring Employer can terminate the Plan and Trust by
filing written notice thereof with the Administrator and Trustee and by
completely discontinuing contributions to the Plan. Upon any such termination,
the Trust Fund will continue to be administered until complete distribution has
been made to the Participants and other payees, which distribution must occur as
soon as administratively feasible after the termination of the Plan, and must be
made in accordance with the provisions of Article 5 of the Plan. However, the
Administrator may elect not to distribute the Accounts of Participants and other
payees upon termination of the Plan but instead to transfer the entire Trust
Fund assets and liabilities attributable to this terminated Plan to another
qualified plan maintained by the Employer or its successor.



(b)  
Vesting Requirement Upon Plan Termination. Upon a complete discontinuance of
contributions under the Plan, then (1) any Participant who is affected by such
complete termination or, if applicable, such complete discontinuance of
contributions; (2) any Participant who has not terminated employment with the
Employer; (3) any Participant who has terminated employment with the Employer
and has not received a complete distribution of the Participant's Vested
Aggregate Account balance; and (4) any Participant who has terminated employment
but has not incurred five consecutive Breaks in Service, will have a 100% Vested
Interest in his or her unpaid Participant's Account.



(c)  
Vesting Requirement Upon Partial Termination. Upon a partial termination of the
Plan, only a Participant whose employment has been terminated because of the
event which causes the partial termination but who has not incurred five
consecutive Breaks in Service will have a 100% Vested Interest in his or her
unpaid Participant's Account as of the date of partial termination.



(d)  
Discontinuance of Contributions. The Sponsoring Employer may at any time
completely discontinue contributions to the Plan but continue the Plan in
operation in all other respects, in which event the Trust will continue to be
administered until eventual distribution of all benefits has been made to the
Participants and other payees in accordance with Article 5 after their death,
retirement, Disability or other termination of employment. Any discontinuance of
contributions without a notice of termination from the Sponsoring Employer to
the Administrator and Trustee will not constitute a Plan termination.



11.3  
Merger or Consolidation.

This Plan and Trust may not be merged or consolidated with, nor may any of its
assets or liabilities be transferred to, any other plan, unless the benefits
payable to each Participant if the Plan was terminated immediately after such
action would be equal to or greater than the benefits to which such Participant
would have been entitled if this Plan had been terminated immediately before
such action. If the Employer acquires another company in a "Section 410(b)(6)(c)
transaction, employees of the acquired company may be excluded from this Plan
regardless of the provisions of Section 2.1 of the Plan during the period
beginning on the date of the transaction and ending on the last day of the Plan
Year beginning after the date of the Transaction. A Section 410(b)(6)(c)
transaction is an asset or stock acquisition, merger, or similar transaction
involving a change in the employer of the employees of a business.










 
- 56 -

--------------------------------------------------------------------------------

 


                                         Article 12                      
Miscellaneous Provisions


12.1  
No Contract of Employment.

Except as otherwise provided by law, neither the establishment of this Plan, any
modification hereto, the creation of any fund or account, nor the payment of any
benefits, will be construed as giving any Participant or other person any legal
or equitable rights against the Employer, any officer or Employee thereof, or
the Trustee, except as herein provided. Further, under no circumstances will the
terms of employment of any Participant be modified or otherwise affected by this
Plan.


12.2  
Title to Assets.

No Participant or Beneficiary will have any right to, or any interest in, any
assets of the Trust upon separation from service with the Employer, Affiliated
Employer, or Adopting Employer, except as otherwise provided by the terms of the
Plan.


12.3  
Qualified Military Service.

Notwithstanding any other provision of the Plan, contributions, benefits and
service credit with respect to qualified military service will be provided in
accordance with Code §414(u).


12.4  
Fiduciaries and Bonding.

Plan Fiduciaries will have only those powers and duties specifically given to
them under the terms of the Plan. Each fiduciary other than a bank, an insurance
company, or a fiduciary of an Employer which has no common-law employees, will
be bonded in an amount not less than 10% of the amount of funds under such
fiduciary's supervision, but the bond will not be less than $1,000 or more than
$500,000 (or any other amount as required by law). The bond will provide
protection to the Plan against any loss for acts of fraud or dishonesty by a
fiduciary acting alone or in concert with others. The cost of such bond will be
an expense of either the Employer or the Trust, at the election of the
Sponsoring Employer. Effective as of the first day of the first plan year
beginning after August 17, 2006, each fiduciary who is required to be bonded and
any entity that has not registered as a broker or a dealer under §15(b) of the
Securities Exchange Act of 1934 and that is not subject to the fidelity bond
requirements of a self-regulatory organization as defined in ERISA §412(a) as
amended by PPA will secure a bond equal to 10% of the Plan's assets under such
fiduciary's direct or indirect control (but not less than $1,000 or more than
$500,000).


12.5  
Severability of Provisions.

If any Plan provision is held invalid or unenforceable, such invalidity or
unenforceability will not affect any other provision of this Plan, and this Plan
will be construed and enforced as if such provision had not been included.


12.6  
Interpretation of the Plan.

The following provisions apply to the interpretation of the Plan and Trust:


(a)  
Names. Names that are used in this Plan should be used consistently in any
appendixes, policies, procedures, and/or any other documents which are legally
binding upon the Plan. However, in documents that are not considered to be part
of this Plan, appendixes, policies or procedures that are not legally binding
upon the Plan; and that may be are distributed to individuals (such as the SPDs,
SMMs, notices, and election forms), names may use plain English terms.



(b)  
Gender. Words that are used in the masculine gender may be construed as though
they are also used in the feminine or neuter gender, where applicable (and vice
versa).



(c)  
Number. Words that are used in the singular form may be construed as though they
are also used in the plural form, where applicable (and vice versa).



(d)  
Headings and Subheadings. Headings and subheadings are inserted for convenience
of reference. Headings and subheadings constitute no part of this Plan and/or
Trust and are not to be considered in its construction or interpretation.



(e)  
Single Subparagraphs. This Plan may have Sections and/or paragraphs that contain
a single subparagraph; such document construction will not constitute a
Scrivener's error.

 
 
- 57 -

--------------------------------------------------------------------------------


 
(f)  
Effective Dates. This Plan contains various effective dates, which include, but
are not limited to: (1) the effective date of the Plan and, if applicable, the
effective date of the amended and restated Plan; and (2) the effective dates of
legally required or permitted provisions.



(g)  
Application of Law. This Plan will be construed and interpreted in accordance
with the Code and ERISA. However, if the Plan needs to be construed and
interpreted according to a State's or Commonwealth's laws (to the extent that
such laws are not preempted by the provisions of the Code and ERISA), then this
Plan will be construed and interpreted according to the laws of the State or
Commonwealth in which the Sponsoring Employer maintains its principal place of
business.



12.7  
Legal Action.

Unless otherwise prohibited by law, either the Sponsoring Employer or the Trust,
in the sole discretion of the Sponsoring Employer, will reimburse the Trustee
and/or the Administrator for all costs, attorneys fees and other expenses
associated with any such claim, suit or proceeding.


12.8  
Qualified Plan Status.

This Plan and Trust are intended to be a qualified retirement plan under the
provisions of Code §401(a) and §501(a).


12.9  
Mailing of Notices to Administrator, Employer or Trustee.

Notices, documents or forms required to be given to or filed with the
Administrator, Employer or Committee will be either hand delivered or mailed by
first class mail, postage prepaid, to the Committee or the Employer, at the
Employer's principal place of business. Any notices, documents or forms required
to be given to or filed with the Trustee will be either be hand delivered or
mailed by first class mail, postage prepaid, to the Trustee at its principal
place of business.


12.10  
Participant Notices and Waivers of Notices.

Whenever written notice is required to be given under the terms of this Plan, it
will be deemed to be given on the date such written notice is either hand
delivered to the recipient or deposited at a United States Postal Service
Station, first class mail, postage paid. Notice may be waived by any party
entitled to receive written notice concerning any matter under the terms of this
Plan.


12.11  
No Duplication of Benefits.

There will be no duplication of benefits under the Plan because of employment by
more than one participating Employer.


12.12  
Evidence Furnished Conclusive.

Anyone required to give evidence under the terms of the Plan may do so by
certificate, affidavit, document or other information that the person to act in
reliance may consider pertinent, reliable and genuine, and to have been signed,
made or presented by the proper party or parties. The Plan Fiduciaries will be
fully protected in acting and relying upon any evidence described under this
Section.


12.13  
Release of Claims.

A payment to a Participant or Beneficiary, his or her legal representative, or
to a guardian or committee appointed for such Participant or Beneficiary, will,
to the extent thereof, be in full satisfaction of all claims hereunder against
the Administrator and Trustee, either of whom may require such Participant,
legal representative, Beneficiary, guardian or committee, as a condition
precedent to such payment, to execute a receipt and release thereof in such form
as determined by the Administrator or Trustee.


12.14  
Multiple Copies of Plan And/or Trust.

This Plan, the related Trust Agreement and the related may be executed in any
number of counterparts, each of which will be deemed an original, but all of
which will constitute one and the same Agreement or Trust Agreement, as the case
may be, and will be binding on the respective successors and assigns of the
Employer and all other parties.


12.15  
Limitation of Liability and Indemnification.

In addition to and in furtherance of any other limitations provided in the Plan,
and to the extent permitted by applicable law, the Employer will indemnify and
hold harmless its board of directors (collectively and individually), if any,
the Administrative/Advisory Committee (collectively and individually), if any,
and its officers, Employees, and agents against and with respect to any and all
expenses, losses, liabilities, costs, and claims, including legal fees to defend
against such liabilities and claims, arising out of their good-faith discharge
of responsibilities under or incident to the Plan, excepting only expenses and
liabilities resulting from willful misconduct. This indemnity will not preclude
such further indemnities as may be available under insurance purchased by the
Employer or as may be provided by the Employer under any by-law, agreement, vote
of shareholders or disinterested directors, or
 
 
- 58 -

--------------------------------------------------------------------------------


 
otherwise, as such indemnities are permitted under state law. Payments with
respect to any indemnity and payment of expenses or fees under this Section will
be made only from assets of the Employer, and will not be made directly or
indirectly from assets of the Trust.
 
12.16  
Written Elections and Forms.

Whenever the word "written" or the words "in writing" are used, such words will
include any method of communication permitted by the DOL with respect to such
documentation. In a similar manner, the word "form" will include any other
method of election permitted under current law. Such alternative methods will
include, but not be limited to, electronic modes to the extent permitted by law.


12.17  
Assignment and Alienation of Benefits.

Except as may otherwise be permitted under Code §401(a)(13)(C), or as may
otherwise be permitted under a Qualified Domestic Relations Order as provided in
Section 8.10, or as may otherwise be permitted under Section 7.1 relating to
loans to Participants, no right or claim to, or interest in, any part of the
Trust Fund, or any payment therefrom, will be assignable, transferable, or
subject to sale, mortgage, pledge, hypothecation, commutation, anticipation,
garnishment, attachment, execution, or levy of any kind, and the Trustees will
not recognize any attempt to assign, transfer, sell, mortgage, pledge,
hypothecate, commute, or anticipate the same, except to the extent required by
law.


12.18  
Exclusive Benefit Rule.

All contributions made by the Employer or an Affiliated Employer to the Trust
Fund will be used for the exclusive benefit of the Participants who are
Employees of the Employer or Affiliated Employer and for their Beneficiaries and
will not be used for nor diverted to any other purpose except the payment of the
costs of maintaining the Plan. All contributions made by an Adopting Employer
who is not an Affiliated Employer will be used for the exclusive benefit of the
Participants who are Employees of the Adopting Employer and for their
Beneficiaries and will not be used for nor diverted to any other purpose except
the payment of the Adopting Employers' proportionate costs of maintaining the
Plan.


12.19  
Dual and Multiple Trusts.

Plan assets are may be held in two or more separate trusts, or in trust and by
an insurance company or by a trust and under a custodial agreement. Assets may
also be held in a common trust.






 
- 59 -

--------------------------------------------------------------------------------

 


This Plan and Trust have been executed by the Sponsoring Employer and the
Trustees as of the day, month and year set forth on page 1 of this Agreement.






                    Capitol Bancorp Ltd.







                                                    By         /s/ Cristin K.
Reid           
                                                                           
 
                    Name:    Cristin K. Reid
                    Title:      Corporate President




                    Trustees






/s/ Cristin K. Reid                           
                                                               
                    Cristin K. Reid






/s/ David O’Leary                         
                                                                
                    David O'Leary






/s/ Bruce A. Thomas                     
                    Bruce A. Thomas

 

 


 
- 60 -

--------------------------------------------------------------------------------

 


Appendix A


Adopting Employers


Name
Type of Entity
State of Organization
Date of Participation
       
Grand Haven Bank
Banking Corporation
Michigan
January 1, 1994
Paragon Bank & Trust
Banking Corporation
Michigan
January 1, 1996
Ann Arbor Commerce Bank
Banking Corporation
Michigan
January 1, 1997
Capitol National Bank
Banking Corporation
Michigan
January 1, 1997
Macomb Community Bank
Banking Corporation
Michigan
January 1, 1997
Oakland Commerce Bank
Banking Corporation
Michigan
January 1, 1997
Portage Commerce Bank
Banking Corporation
Michigan
January 1, 1997
Brighton Commerce Bank
Banking Corporation
Michigan
January 8, 1997
Kent Commerce Bank
Banking Corporation
Michigan
July 1, 1998
Muskegon Community Bank
Banking Corporation
Michigan
July 1, 1998
Detroit Commerce Bank
Banking Corporation
Michigan
January 1, 1999
Elkhart Community Bank
Banking Corporation
Indiana
January 1, 2000
Arrowhead Community Bank
Banking Corporation
Arizona
July 1, 2002
Bank of Tucson
Banking Corporation
Arizona
July 1, 2002
Camelback Community Bank
Banking Corporation
Arizona
July 1, 2002
East Valley Community Bank
Banking Corporation
Arizona
July 1, 2002
Mesa Bank
Banking Corporation
Arizona
July 1, 2002
Southern Arizona Community Bank
Banking Corporation
Arizona
July 1, 2002
Valley First Community Bank
Banking Corporation
Arizona
July 1, 2002
Sunrise Bank of Albuquerque
Banking Corporation
New Mexico
January 1, 2003
Sunrise Bank of Arizona
Banking Corporation
Arizona
January 1, 2003
Black Mountain Community Bank
Banking Corporation
Nevada
January 1, 2004
Desert Community Bank
Banking Corporation
Nevada
January 1, 2004
Goshen Community Bank
Banking Corporation
Indiana
January 1, 2004
Red Rock Community Bank
Banking Corporation
Nevada
January 1, 2004
Yuma Community Bank
Banking Corporation
Arizona
January 1, 2004
First Carolina State Bank
Banking Corporation
North Carolina
July 1, 2004
Sunrise Bank of San Diego
Banking Corporation
California
July 1, 2004
Napa Community Bank
Banking Corporation
California
July 1, 2005
Bank of Las Vegas
Banking Corporation
Nevada
January 1, 2006
Capitol Wealth, Inc.
Corporation
Michigan
January 1, 2006
Bank of Escondido
Banking Corporation
California
January 1, 2007
Peoples State Bank
Banking Corporation
Georgia
January 1, 2007





 
 

--------------------------------------------------------------------------------

 


















Amendment No. 1 to


Capitol Bancorp Limited


Amended and Restated


Employee Stock Ownership Plan


Effective January 1, 2008







 
 

--------------------------------------------------------------------------------

 

Comprehensive Amendment for
The Regulations under Code §415 and Normal Retirement Age, the Heinz Decision,
Etc.


Se    Section 1 . General Information and General Provisions

--------------------------------------------------------------------------------



  1.1
Plan Name:  Capitol Bancorp Ltd. Employee Stock Ownership Plan (the "Plan").



  1.2
Plan Sponsor:  Capitol Bancorp Ltd. (the "Sponsoring Employer").



    1.3  
Enactment Date. This Amendment is entered into as of January 1, 2008, by the
Sponsoring Employer.



    1.4  
Supersedure. This Amendment supersedes any conflicting provisions of the Plan.



    1.5  
Good Faith Compliance. This Amendment is intended as good faith compliance with
the final Regulations under Code §415; the final Regulations relating to Normal
Retirement Age under final Regulation §1.401(a)-1; the final Regulations
relating to the methodology of an ESOP to determine the amount of S corporation
stock held by a disqualified person for purposes of determining a nonallocation
year; the Heinz Decision; the modification to the applicable mortality table and
applicable interest rate under Code §417(e); and/or the elimination of gap
period income on excess contributions and excess aggregate contributions that
are permissive or are required for plan years beginning in 2007 and/or 2008,
and/or Limitation Years beginning on or after July 1, 2007 (except as otherwise
provided).

 

Se    Section 2 . Code §415 Limitations

--------------------------------------------------------------------------------



    2.1  
 o
Not Applicable. The Plan terminated prior to the first day of the first
Limitation Year beginning on or after July 1, 2007.



    2.2  
 x
Effective Date. This Section is effective as of the first day of the first
Limitation Year beginning on or after July 1, 2007 (except as otherwise
provided).



    2.3  
Maximum Annual Benefit.




     
 x
Not Applicable. The Plan is not a defined benefit plan.  (Skip to Section 2.4)


In the case of a defined benefit plan, this Section applies regardless of
whether any participant is or has ever been a participant in another qualified
plan maintained by the Employer.
 
(a)  
Maximum Benefit. The Annual Benefit otherwise payable to a participant at any
time will not exceed the Maximum Permissible Amount. If the benefit the
participant would otherwise accrue in a Limitation Year would produce an Annual
Benefit in excess of the Maximum Permissible Amount, the rate of accrual will be
reduced so that the Annual Benefit is equal to the Maximum Permissible Amount.
The Maximum Permissible Amount for a participant who has not attained normal
retirement age shall be applied to the actuarial equivalent of:

 

 
o
Not Applicable. The Plan is not a defined benefit plan.




 
o
Participant’s Accrued Benefit. The participant's accrued benefit otherwise
payable under the Plan at normal retirement age (or current age, if later),
based on the participant’s applicable completed years of benefit service to
date.

 

 
o
Participant’s Projected Benefit. The participant's Projected Annual Benefit to
which the participant would be entitled at normal retirement age (or current
age, if later).

 
  (b)  
Treatment of Voluntary Employee Contributions, Mandatory Employee Contributions,
and Rollover Contributions. If a participant makes voluntary employee
contributions under the terms of this Plan, then the amount of such voluntary
employee contributions are treated as Annual Additions to a qualified Defined
Contribution Plan pursuant to Code §414(k) for purposes of Section 2.4 and are
not taken into account in determining the Annual Benefit under the portion of
the Plan that is a defined benefit Plan. Furthermore, if a

 
 
1

--------------------------------------------------------------------------------


 
 
participant is required to make mandatory employee contributions as defined in
Code §411(c)(2)(C) and Regulation §1.411(c)-1(c)(4) as a condition of
employment, as a condition of participation in the Plan, or as a condition of
obtaining benefits (or additional benefits) under the Plan attributable to
employer contributions, then the Annual Benefit for Code §415(b) purposes does
not include the Annual Benefit attributable to mandatory employee contributions.
The Annual Benefit attributable to mandatory employee contributions is
determined by applying the factors applicable to mandatory employee
contributions as described in Code §411(c)(2)(B) and (C) and the Regulations
promulgated thereunder to those mandatory employee contributions to determine
the amount of a straight life annuity commencing at the annuity starting date,
regardless of whether the requirements of Code §411 and §417 apply to the Plan.
Lastly, if the Plan permits an employee to make rollover contributions (as
described in Code §401(a)(31), §402(c)(1), §403(a)(4), §403(b)(8), §408(d)(3),
and §457(e)(16)) to the Plan, then rollover contributions are not taken into
account in determining the Annual Benefit for Code §415(b) purposes.

 
(c)  
Treatment of Transfer Accrued Benefits. Effective as of the first day of the
first Limitation Year beginning on or after July 1, 2007, the treatment of
accrued benefits that are transferred to this Plan (and that do not constitute
rollover contributions (as described in Code §401(a)(31), §402(c)(1),
§403(a)(4), §403(b)(8), §408(d)(3)) is determined pursuant to the rules of
Regulation 1.415(b)-1(b)(3).

 
(d)  
Code §415 Limits Increased By EGTRRA. Notwithstanding anything in the Plan to
the contrary, benefit increases resulting from the increase in the limitations
of Code §415 pursuant to §611 of EGTRRA (including, but not limited to, the
Defined Benefit Dollar Limitation, the Maximum Permissible Amount, and the age
at which the actuarial equivalent of the Defined Benefit Dollar Limitation is
actuarially reduced or increased) shall be provided to:

 


o
Not Applicable. The Plan is not a defined plan.

 
 
o
New Plan and All Participants. The Plan’s Effective Date is after the first day
of the first Limitation Year ending after December 31, 2001. The provisions of
the paragraph apply to all participants.



 
o
Existing Plan and Participants with Accrued Benefits. All current participants
and all former participants (with benefits limited by Code §415(b)) who have
accrued benefits under the Plan immediately prior to the first day of the first
Limitation Year ending after December 31, 2001 (other than an accrued benefit
resulting from a benefit increase solely as a result of the increases in
limitations under Code §415(b)).



 
o
Existing Plan and Participants with One Hour of Service. All employees
participating in the Plan who have one hour of service on or after the first day
of the first Limitation Year ending after December 31, 2001.

 
(e)  
Multi-Employer Plan Not Aggregated With Non-Multi-Employer Plan. For Limitation
Years beginning after December 31, 2001, a multi-Employer plan (as defined in
Code §414(f)) in which the Employer participates shall not be combined or
aggregated with a non-multi-Employer plan that is sponsored by the Employer for
purposes of applying the Defined Benefit Compensation Limitation of Code
§415(b)(1)(B) to the non-multi-Employer plan. If this Plan is a multi-Employer
plan, then this Plan shall not be combined or aggregated with any other
multi-Employer plan for purposes of apply the limitations of Code §415 and this
Section. Furthermore, effective as of the first day of the first Limitation Year
beginning on or after July 1, 2007, if this Plan is a multi-Employer Plan, then
only the benefits under this multi-Employer Plan that are provided by an
Employer are aggregated with benefits under plans maintained by that Employer
that are not multi-Employer plans.  Where the Employer maintains both a plan
which is not a multi-Employer plan and a multi-Employer plan, only the benefits
under the multi-Employer plan that are provided by the Employer are aggregated
with benefits under the Employer’s plans other than multi-Employer plans (in
lieu of including benefits provided by all employers under the multi-Employer
plan pursuant to the Regulation §1.415(a)-1(e)).

 
(f)  
Grandfather Rule for Preexisting Benefits. Notwithstanding anything in the Plan
to the contrary, the Plan satisfies the limitations of this Section and Code
§415(b) for a participant with respect to benefits accrued or payable under the
Plan as of the last day of the Limitation Year that is immediately prior to the
first day of the first Limitation Year beginning on or after July 1, 2007
pursuant to the Plan’s provisions (including Plan provisions relating to the
Plan’s limitation year) that were both adopted and in effect before April 5,
2007, but only if such Plan provisions meet the applicable requirements of
statutory provisions, Regulations, and other

 
 
2

--------------------------------------------------------------------------------


 
 
published guidance relating to Code §415 in effect immediately before the first
day of the first Limitation Year beginning on or after July 1, 2007. The rule of
the preceding sentence applies even if the Plan had not been amended to reflect
changes to Code §415(b) made by the Pension Funding Equity Act of 2004 and the
Pension Protection Act of 2006. Furthermore, the rule of the first sentence
applies even if Code §415(c)(3) Compensation for a Limitation Year that is used
for purposes of applying the limitations of Code §415(b)(1)(B) reflects Code
§415(c)(3) Compensation for a plan year that is in excess of the limitation
under Code §401(a)(17) that applies to that plan year. If benefits under the
Plan are accrued after the first day of the first Limitation Year beginning on
or after July 1, 2007, then the sum of the benefits grandfathered under the
first sentence of this paragraph and benefits accrued after the first day of the
first Limitation Year beginning on or after July 1, 2007 must satisfy the
requirements of Code §415, taking into account the requirements of Final
Regulation §1.415(a)-1, §1.415(b)-1, §1.415(c)-1, §1.415(c)-2, §1.415(d)-1,
§1.415(f)-1, §1.415(g)-1, and §1.415(j)-1.

 
(g)  
Safe Harbor for Annual Adjustments to Distributions. Effective as of the first
day of the first Limitation Year beginning on or after July 1, 2007, if an
amendment to the Plan incorporates the adjustments to the Code §415(b) limits by
increasing a distribution that has previously commenced, then the amendment
complies with the provisions of Code §415(b) if:

 
 
(1)
The employee has received one or more distributions that satisfy the
requirements of Code §415(b) before the date the adjustment to the applicable
limits is effective (as determined under Regulation §1.415(d)-1(a)(3));

 
 
(2)
The increased distribution is solely as a result of the amendment of the Plan to
reflect the adjustment to the applicable limits pursuant to Code §415(d); and

 
 
(3)
The amounts payable to the employee on and after the effective date of the
adjustment (as determined under Regulation §1.415(d)-1(a)(3)) are not greater
than the amounts that would otherwise be payable without regard to the
adjustment, multiplied by a fraction determined for the Limitation Year, the
numerator of which is the limitation under Code §415(b) (which is the lesser of
the Code §415(b)(1)(A) Defined Benefit Dollar Limitation, as adjusted for age at
commencement, and the Code §415(b)(1)(B) Defined Benefit Compensation
Limitation) in effect with respect to the distribution taking into account the
Code §415(d) adjustment, and the denominator of which is the limitation under
Code §415(b) in effect for the distribution immediately before the adjustment.

 
(h)  
Safe Harbor for Periodic Adjustments to Distributions. Effective as of the first
day of the first Limitation Year beginning on or after July 1, 2007, if an
amendment to the Plan increases a distribution that has previously commenced,
then the amendment complies with the provisions of Code §415(b) and is made
using the safe harbor methodology if:

 
 
(1)
The employee has received one or more distributions that satisfy the
requirements of Code §415(b) before the date on which the increase is effective;
and

 
 
(2)
The amounts payable to the employee on and after the effective date of the
increase are not greater than the amounts that would otherwise be payable
without regard to the increase, multiplied by the Cumulative Adjustment
Fraction. For purposes of this paragraph, the term “Cumulative Adjustment
Fraction” means the product of all of the fractions described in paragraph
(g)(3) above that would have applied after benefits commence if the Plan had
been amended each year to incorporate the Code §415(d) adjustments to the
applicable Code §415(b) limits and had otherwise satisfied the safe harbor
methodology described in paragraph (g). For purposes of the preceding sentence,
if for the Limitation Year for which the increase to the Code §415(b)(1)(A)
Defined Benefit Dollar Limitation pursuant to EGTRRA §611(a)(1)(A) is first
effective (generally, the first Limitation Year beginning after December 31,
2001) and the Code §415(b)(1)(A) Defined Benefit Dollar Limitation applicable to
a participant is less than the Code §415(b)(1)(B) Defined Benefit Compensation
Limitation for the participant, then the fraction described in paragraph (g)(3)
above for that Limitation Year is 1.0.

 
 
3

--------------------------------------------------------------------------------


 
2.4  
Maximum Annual Addition.



 
o
Not Applicable. The Plan is not a defined contribution plan, or is a defined
benefit plan that does not permit mandatory or voluntary employee contributions.
(Skip to Section 2.5)



In the case of a defined contribution plan, the maximum Annual Addition made to
a participant's various accounts (including, if applicable, a voluntary employee
contribution account and/or a mandatory employee contribution account)
maintained under the Plan for any Limitation Year will not exceed the lesser of
the Dollar Limitation set forth in Section 2.4(a) or the Compensation Limitation
set forth in Section 2.4(b), as adjusted in the remainder of this Section, as
follows:
 
(a)  
Dollar Limitation. The Dollar Limitation is $40,000, as adjusted by the Treasury
in accordance with Code §415(d).

 
(b)  
Compensation Limitation. The Compensation Limitation is an amount equal to 100%
of the participant's Code §415(c)(3) Compensation for the Limitation Year.
However, this limitation will not apply to any contribution made for medical
benefits within the meaning of Code §401(h) or Code §419A(f)(2) after separation
from service which is otherwise treated as an Annual Addition under Code
§415(l)(1) or Code §419A(d)(2).

 
(c)  
Adjustments to Maximum Annual Addition. In applying the limitation on Annual
Additions set forth herein, the following adjustments must be made:

 
 
(1)
Short Limitation Year. In a Limitation Year of less than 12 months, the Defined
Contribution Dollar Limitation in (a) will be adjusted by multiplying it by the
ratio that the number of months in the short Limitation Year bears to 12.

 
 
(2)
Plans with Different Limitation Years. If a participant participates in multiple
Defined Contribution Plans sponsored by the Employer with different Limitation
Years, the maximum Annual Addition in this Plan for the Limitation Year will be
reduced by the Annual Addition credited to the participant's accounts in the
other plans for such Limitation Year.

 
 
(3)
Plans with the Same Limitation Year. If a participant participates in multiple
Defined Contribution Plans sponsored by the Employer which have the same
Limitation Year, then (A) if only one of the plans is subject to Code §412,
Annual Additions will first be credited to the participant's accounts in the
plan so subject; and (B) if none of the plans are subject to Code §412, the
maximum Annual Addition in this Plan for a given Limitation Year will either (i)
equal the product of the maximum Annual Addition for such Limitation Year minus
any other Annual Additions previously credited to the participant's account,
multiplied by the ratio that the Annual Additions which would be credited to a
participant's accounts hereunder without regard to the limitations in Section
2.5 bears to the Annual Additions for all plans described in this paragraph, or
(ii) be reduced by the Annual Additions credited to the participant's accounts
in the other plans for such Limitation Year.

 
 
(4)
Adjustment for Excessive Annual Additions. If for any Limitation Year the Annual
Additions allocated to a participant's account exceeds the maximum Annual
Addition permitted under this Section, then the Sponsoring Employer will follow
the rules of any Employee Plans Compliance Resolution System (EPCRS) that is
issued by the Internal Revenue Service.

 
2.5  
Aggregation of Plans. Effective as of the first day of the first Limitation Year
beginning on or after July 1, 2007, this Section aggregates plans for purposes
of applying the provisions of this Section and the rules of Regulation
§1.415(f)-1.

 
(a)  
General Rule. Except as provided in this Section and Regulation §1.415(f)-1, for
purposes of applying the limitations of this Section, Code §415(b), and Code
§415(c) applicable to a participant for a particular Limitation Year:

 
 
(1)
More Than One Defined Benefit Plan. All defined benefit plans (without regard to
whether a plan has been terminated) ever maintained by the Employer (or a
predecessor Employer) under which the participant has accrued a benefit are
treated as one defined benefit plan and the sum of the participant's Annual
Benefits from all such defined benefit plans may not exceed the Maximum
Permissible Amount.

 
 
4

--------------------------------------------------------------------------------


 
A participant's benefits in this Plan shall be limited to an amount whereby the
participant's Employer-provided benefits under all defined benefit plans ever
maintained by the Employer (determined as of the same age) do not exceed the
Maximum Permissible Amount applicable at that age;
 
 
(2)
More Than One Defined Contribution Plan. All Defined Contribution Plans (without
regard to whether a plan has been terminated) ever maintained by the Employer
(or a predecessor Employer) under which the participant receives Annual
Additions are treated as one Defined Contribution Plan; and

 
 
(3)
More Than One 403(b) Contract/Plan. All 403(b) annuity contracts purchased by an
Employer (including plans purchased through salary reduction contributions) for
the participant are treated as one 403(b) annuity contract.

 
(b)  
Affiliated Employers and Leased Employees. All employees of all affiliated
employers (a controlled group of corporations as defined in Code §414(b); a
trade or business (regardless of whether incorporated) under common control
under Code §414(c); any organization (regardless of whether incorporated) which
is a member of an affiliated service group under Code §414(m); and any other
entity required to be aggregated under Code §414(o)) are treated as employed by
a single Employer for purposes of Code §415. Any defined benefit plan or Defined
Contribution Plan maintained by any affiliated employer is deemed maintained by
all affiliated employers. Furthermore, pursuant to Code §414(n), with respect to
any recipient for whom a leased employee (within the meaning of Code §414(n)(2))
performs services, the leased employee is treated as an employee of the
recipient, but contributions or benefits provided by the leasing organization
that are attributable to services performed for the recipient are treated as
provided under the plan maintained by the recipient. However, pursuant to Code
§414(n)(5), the rule of the previous sentence does not apply to a leased
employee with respect to services performed for a recipient if:

 
 
(1)
Covered by Safe Harbor Plan. The leased employee is covered by a plan that is
maintained by the leasing organization and that meets the requirements of Code
§414(n)(5)(B); and

 
 
(2)
Not More than 20% of Non-Highly Workforce. Leased employees do not constitute
more than 20 percent of the recipient’s non-highly compensated workforce.

 
(c)  
Formerly Affiliated Plan of an Employer. A Formerly Affiliated Plan of an
Employer is taken into account for purposes of applying the aggregation rules of
this Section to the Employer, but the Formerly Affiliated Plan of an Employer is
treated as if it had terminated immediately prior to the cessation of
affiliation with sufficient assets to pay benefit liabilities under the plan,
and had purchased annuities to provide plan benefits.  Furthermore, the rules
for determining Annual Benefits under a terminated defined benefit plan under
which annuities are purchased to provide plan benefits shall be determined
pursuant to Regulation §1.415(b)-1(b)(5)(i).  For purposes of this paragraph,
the term “Formerly Affiliated Plan of an Employer” means a plan that,
immediately prior to the Cessation of Affiliation, was actually maintained by
one or more of the entities that constitute the Employer (as determined under
the employer affiliation rules described in Regulation §1.415(a)-1(f)(1) and
(2)), and immediately after the Cessation of Affiliation, is not actually
maintained by any of the entities that constitute the Employer (as determined
under the employer affiliation rules described in Regulation §1.415(a)-1(f)(1)
and (2)). For purposes of this paragraph, the term “Cessation of Affiliation”
means the event that causes an entity to no longer be aggregated with one or
more other entities as a single Employer under the employer affiliation rules
described in Regulation §1.415(a)-1(f)(1) and (2) (such as the sale of a
subsidiary outside a controlled group), or that causes a plan to not actually be
maintained by any of the entities that constitute the Employer under the
employer affiliation rules of Regulation §1.415(a)-1(f)(1) and (2) (such as a
transfer of plan sponsorship outside of a controlled group).

 
(d)  
Predecessor Employer. For purposes of Code §415 and Regulations promulgated
thereunder, a former employer is a predecessor employer with respect to a
participant in the Plan maintained by the Employer if the Employer maintains the
Plan under which the participant had accrued a benefit while performing services
for the former employer (for example, the Employer assumed sponsorship of the
former employer’s plan, or the Plan received a transfer of benefits from the
former employer’s plan), but only if that benefit is provided under the Plan
maintained by the Employer. In applying the limitations of Code §415  to a
participant in the Plan maintained by the Employer, the Plan must take into
account benefits provided to the participant under plans that are maintained by
the predecessor employer and that are not maintained by the Employer; the
Employer

 
 
5

--------------------------------------------------------------------------------


 
 
and predecessor employer constituted a single Employer under the rules described
in Regulation §1.415(a)-1(f)(1) and (2) immediately prior to the cessation of
affiliation (as if they constituted two, unrelated employers under the rules
described in Regulation §1.415(a)-1(f)(1) and (2) immediately after the
cessation of affiliation) and cessation of affiliation was the event that gives
rise to the predecessor employer relationship, such as a transfer of benefits or
plan sponsorship. However, with respect to the Employer of the participant, a
former entity that antedates the Employer is a predecessor employer with respect
to the participant if, under the facts and circumstances, the Employer
constitutes a continuation of all or a portion of the trade or business of the
former entity. This occurs where formation of the Employer constitutes a mere
formal or technical change in the employment relationship and continuity
otherwise exists in the substance and administration of the business operations
of the former entity and the Employer.

 
(e)  
Nonduplication. In applying the limitations of Code §415 to the Plan maintained
by an Employer, if the Plan is aggregated with another plan pursuant to the
aggregation rules of this Section, then a participant’s benefits are not counted
more than once in determining the participant’s aggregate Annual Benefit or
Annual Additions, pursuant to the rules of Regulation §1.415(f)-1(d)(1).

 
(f)  
Determination of Years of Participation for Multiple Plans. If two or more
defined benefit plans are aggregated under Code §415(f) for a particular
Limitation Year, in applying the reduction for participation of less than ten
years (as described in Code §415(b)(5)(A)) to the Code §415(b)(1)(A) Defined
Benefit Dollar Limitation, time periods that are counted as Years of
Participation under any of the plans are counted in computing the limitation of
the aggregated plans under this Section.

 
(g)  
Determination of Years of Service for Multiple Plans. If two or more defined
benefit plans are aggregated under Code §415(f) for a particular Limitation
Year, in applying the reduction for service of less than ten years (as described
in Code §415(b)(5)(B)) to the Code §415(b)(1)(B) Defined Benefit Compensation
Limitation, time periods that are counted as years of service under any of the
plans are counted in computing the limitation of the aggregated plans under this
Section.

 
(h)  
Previously Unaggregated Plans. The following rules apply to situations in which
two or more existing plans, which previously were not required to be aggregated
pursuant to Code §415(f), are aggregated during a particular Limitation Year
and, as a result, the limitations of Code §415(b) or (c) are exceeded for that
Limitation Year:

 
 
(1)
Defined Contribution Plans. Two or more Defined Contribution Plans that are not
required to be aggregated pursuant to Code §415(f) as of the first day of a
Limitation Year satisfy the requirements of Code §415 with respect to a
participant for the Limitation Year if they are aggregated later in that
Limitation Year, provided that no Annual Additions are credited to the
participant’s account after the date on which the plans are required to be
aggregated.

 
 
(2)
Defined Benefit Plans. Two or more defined benefit plans that are not required
to be aggregated pursuant to Code §415(f) as of the first day of a Limitation
Year satisfy the requirements of Code §415 with respect to a participant for the
Limitation Year if they are aggregated later in that Limitation Year, provided
that no plan amendments increasing benefits with respect to the participant
under either plan are made during the Limitation Year of the occurrence of the
event causing the Plan to be aggregated.

 
 
(3)
All Years of Aggregation in which Accrued Benefits Are Frozen. Two or more
defined benefit plans that are required to be aggregated pursuant to Code
§415(f) during a Limitation Year subsequent to the Limitation Year during which
the plans were first aggregated satisfy the requirements of Code §415 with
respect to a participant for the Limitation Year if they are aggregated,
provided there have been no increases in the participant's accrued benefit
derived from Employer contributions (including increases as a result of
increased compensation or years of benefit service) under any of the plans
within the period during which the plans have been aggregated.

 
 
6

--------------------------------------------------------------------------------


 
(i)  
Multiple Plan Fraction. The provisions of Code §415(e) shall not apply to this
Plan for Limitation Years beginning on or after January 1, 2000 (or, if later,
the first day of the Limitation Year in which Code §415(e) is not applicable to
the Plan in whole or in part, pursuant to the provisions of the prior Plan
document or separate Plan amendment).

 
2.6  
Definitions. As used in this Section 2, and for all other purposes of the Plan,
the following words and phrases will have the following meanings:

 
(a)  
Annual Additions. The term "Annual Additions" means the sum of the following
amounts credited to a participant's Account for the Limitation Year:

 
 
(1)
Employer contributions, even if such Employer contributions are excess
contributions (as described in Code §401(k)(8)(B)) or excess aggregate
contributions (as described in Code §401(m)(6)(B)), or such excess contributions
or excess aggregate contributions are corrected through distribution;

 
 
(2)
Employee contributions, which includes mandatory employee contributions (as
defined in Code §411(c)(2)(C) and the Regulations promulgated thereunder) and
voluntary employee contributions;

 
 
(3)
Forfeitures;

 
 
(4)
Contributions allocated to any individual medical account, as defined in Code
§415(l)(2), which is part of a pension or annuity plan established pursuant to
Code §401(h) and maintained by the Employer;

 
 
(5)
Amounts attributable to post-retirement medical benefits allocated to a separate
account for a key employee (any employee who, at any time during the plan year
or any preceding plan year, is or was a key employee pursuant to Code §419A(d)),
maintained by the Employer; and

 
 
(6)
Effective as of the first day of the first Limitation Year beginning on or after
July 1, 2007, the difference between the value of any assets transferred to the
Plan and the consideration, where an employee or the Employer transfers assets
to the Plan in exchange for consideration that is less than the fair market
value of the assets transferred to the Plan;

 
Notwithstanding the foregoing, a participant's Annual Additions do not include
the following:


 
(1)
The restoration of an employee's accrued benefit by the Employer in accordance
with Code §411(a)(3)(D) or Code §411(a)(7)(C) or resulting from the repayment of
cashouts (as described in Code §415(k)(3)) under a governmental plan (as defined
in Code §414(d)) for the Limitation Year in which the restoration occurs.,
regardless of whether the Plan restricts the timing of repayments to the maximum
extent allowed by Code §411(a);

 
 
(2)
Catch-up contributions made in accordance with Code §414(v) and Regulation
§1.414(v)-1;

 
 
(3)
Effective as of the first day of the first Limitation Year beginning on or after
July 1, 2007, a Restorative Payment that is allocated to a participant’s
account. For purposes of this paragraph, the term “Restorative Payment” is a
payment made to restore some or all of the Plan’s losses resulting from an
action (or a failure to act) by a fiduciary for which there is reasonable risk
of liability for breach of a fiduciary duty (other than a breach of fiduciary
duty arising from failure to remit contributions to the Plan) under ERISA or
under other applicable federal or state law, where Plan participants who are
similarly situated are treated similarly with respect to the payments. This
includes payments to the Plan made pursuant to a Department of Labor order, the
Department of Labor’s Voluntary Fiduciary Correction Program, or a
court-approved settlement, to restore losses to a qualified Defined Contribution
Plan. Payments made to the Plan to make up for losses due merely to market
fluctuations and other payments that are not made on account of a reasonable
risk of liability for breach of a fiduciary duty under Title I of ERISA are not
Restorative Payments and generally constitute contributions that give rise to
Annual Additions;

 
 
(4)
Excess deferrals that are distributed in accordance with Regulation
§1.402(g)-1(e)(2) or (3);

 
 
(5)
Rollover contributions (as described in Code §401(a)(31), §402(c)(1),
§403(a)(4), §403(b)(8), §408(d)(3), and §457(e)(16));

 
 
7

--------------------------------------------------------------------------------


 
 
(6)
Repayments of loans made to a participant from the Plan;

 
 
(7)
Repayments of prior Plan distributions described in Code §411(a)(7)(B) (in
accordance with Code §411(a)(7)(C)) and Code §411(a)(3)(D) or repayment of
contributions to a governmental plan (as defined in Code §414(d)) as described
in Code §415(k)(3);

 
 
(8)
The direct transfer of benefits or employee contributions from a qualified plan
to a Defined Contribution Plan;

 
 
(9)
The reinvestment of dividends on Employer securities under an employee stock
ownership plan pursuant to Code §404(k)(2)(A)(iii)(II);

 
 
(10)
Employee contributions to a qualified cost of living arrangement within the
meaning of Code §415(k)(2)(B);

 
(b)  
Annual Benefit. The term "Annual Benefit" means a retirement benefit under the
Plan that is payable annually in the form of a straight life annuity. The Annual
Benefit does not include the benefit attributable to either voluntary employee
contributions, mandatory employee contributions, or rollover contributions (as
described in Code §401(a)(31), §402(c)(1), §403(a)(4), §403(b)(8), §408(d)(3),
and §457(e)(16)), determined pursuant to the rules of Regulation
1.415(b)-1(b)(2). Effective as of the first day of the first Limitation Year
beginning on or after July 1, 2007, the treatment of accrued benefits that are
transferred to this Plan (and that do not constitute rollover contributions (as
described in Code §401(a)(31), §402(c)(1), §403(a)(4), §403(b)(8), §408(d)(3))
is determined pursuant to the rules of Regulation 1.415(b)-1(b)(3).

 
 
(1)
Actuarial Adjustments To Annual Benefit. Except as otherwise provided in
subparagraph (2) below, a benefit payable in a form other than a straight life
annuity must be adjusted to be the actuarial equivalent of a straight life
annuity before applying the limitations of this Section as follows:

 
(A)  
Effective as of the first day of the first Limitation Year beginning on or after
July 1, 2007, for any benefit paid in a form to which Code §417(e)(3) does not
apply, the actuarially equivalent straight life annuity benefit is the greater
of:

 
 
(i)
The annual amount of the straight life annuity (if any) payable to the
participant under the Plan commencing at the same annuity starting date as the
form of benefit payable to the participant; or




 
(ii)  
The annual amount of the straight life annuity commencing at the same annuity
starting date that has the same actuarial present value as the form of benefit
payable to the participant, computed using a 5% interest assumption and the
applicable mortality table for that annuity starting date.



(B)  
For a distribution to which Code §417(e)(3) applies and which has an annuity
starting date occurring in plan years beginning in 2004 or 2005, the Actuarially
Equivalent straight life annuity benefit is the greater of:

 

 
(i)  
The annual amount of the straight life annuity commencing at the annuity
starting date that has the same actuarial present value as the particular form
of benefit payable, computed using the Plan’s interest rate and mortality
tabulation factors; or




 
(ii)  
The annual amount of the straight life annuity commencing at the annuity
starting date that has the same actuarial present value as the particular form
of benefit payable, computed using a 5.5% interest assumption and the applicable
mortality table.



 
o 
PFEA Transition Rule. Notwithstanding the previous provisions of this paragraph
(b)(1)(B), with respect to a distribution to which Code §417(e)(3) applies and
which has an annuity starting date after December 31, 2003 and before January 1,
2005, the Actuarially Equivalent straight life annuity benefit shall not be less
than the greater of:

 
 
8

--------------------------------------------------------------------------------


 
 
(i)
The annual amount of the straight life annuity commencing at the annuity
starting date that has the same actuarial present value as the particular form
of benefit payable, computed using the Plan’s interest rate and mortality
tabulation factors; or



 
(ii)
The annual amount of the straight life annuity commencing at the annuity
starting date that has the same actuarial present value as the particular form
of benefit payable, computed using the applicable interest rate in effect as of
the last day of the last plan year beginning before January 1, 2004 and the
applicable mortality table.



(C)  
For a distribution to which Code §417(e)(3) applies and which has an annuity
starting date occurring in plan years beginning after 2005, the Actuarially
Equivalent straight life annuity benefit is the greatest of:

 
 
(i)
The annual amount of the straight life annuity commencing at the annuity
starting date that has the same actuarial present value as the particular form
of benefit payable, computed using the Plan’s interest rate and mortality
tabulation factors;



 
(ii)
The annual amount of the straight life annuity commencing at the annuity
starting date that has the same actuarial present value as the particular form
of benefit payable, computed using a 5.5% interest assumption and the applicable
mortality table; or



 
(iii)
The annual amount of the straight life annuity commencing at the annuity
starting date that has the same actuarial present value as the particular form
of benefit payable (computed using the applicable interest rate and the
applicable mortality table), divided by 1.05.



 
(2)
Certain Benefit Forms for which No Adjustment Is Required. Effective as of the
first day of the first Limitation Year beginning on or after July 1, 2007, for
purposes of the adjustments described in paragraph (1) above, the following
benefits are not taken into account for which no actuarial adjustment to the
Annual Benefit is required:

 
 
 (A)
Survivor benefits payable to a surviving spouse under a qualified joint and
survivor annuity to the extent that such benefits would not be payable if the
participant’s benefit were not paid in the form of a qualified joint and
survivor annuity. However, if benefits are paid partly in the form of a
qualified joint and survivor annuity and partly in some other form (such as a
single-sum distribution), the rule under which survivor benefits are not
included in determining the Annual Benefit applies to the survivor annuity
payments under the portion of the benefit that is paid in the form of a
qualified joint and survivor annuity.



 
(B)
Ancillary benefits that are not directly related to retirement benefits, such as
preretirement disability benefits not in excess of the qualified disability
benefit, preretirement incidental death benefits (including a qualified
preretirement survivor annuity), and post-retirement medical benefits. However,
even though a Social Security supplement described in Code §411(a)(9) and
Regulation §1.411(a)-7(c)(4) may be an ancillary benefit, the Social Security
supplement is included in determining the Annual Benefit because the Social
Security supplement is payable upon retirement and therefore is directly related
to retirement income benefits.



 
 (C)
A benefit that is paid in a form that is not a straight life annuity that takes
into account the inclusion in that form of an Automatic Benefit Increase
Feature, if:




 
(i)  
The benefit is paid in a form to which Code §417(e)(3) does not apply; and




 
(ii)  
The Plan satisfies the following requirements: The form of benefit without
regard to the Automatic Benefit Increase Feature satisfies the requirements of
Code §415(b) and the Regulations, and in no event will the amount payable to the
participant under the form of benefit in any Limitation Year be greater than the
Code §415(b) limit applicable at the annuity starting date (which is the lesser
of the age-adjusted Code §415(b)(1)(A) Defined Benefit Dollar Limit or the Code
§415(b)(1)(B) Defined Benefit Compensation Limitation), as increased in
subsequent years pursuant to Code §415(d) and Regulation §1.415(d)-1. If the
form of benefit without regard to the Automatic Benefit Increase Feature is not
a straight life annuity, then the preceding sentence is applied by reducing

 
 
9

--------------------------------------------------------------------------------


 
 
the Code §415(b) limit applicable at the annuity starting date to an Actuarially
Equivalent amount (determined using the assumptions specified in paragraph
(b)(1)(A)(ii)) that takes into account the death benefits under the form of
benefit (other than the survivor portion of a qualified joint and survivor
annuity).

 
For purposes of this paragraph (C), the term “Automatic Benefit Increase
Feature” means a form of benefit that provides for automatic, periodic increases
to the benefits paid in that form, such as a form of benefit that automatically
increases the benefit paid under that form annually according to a specified
percentage or objective index, or a form of benefit that automatically increases
the benefit paid in that form to share favorable investment returns on plan
assets.


 
(3)
Determination of Annual Benefit in the case of Multiple Annuity Starting Dates.
Effective as of the first day of the first Limitation Year beginning on or after
July 1, 2007, if a participant has or will have distributions commencing at more
than one annuity starting date, then the limitations of Code §415 must be
satisfied as of each of the annuity starting dates, taking into account the
benefits that have been or will be provided at all of the annuity starting
dates. In determining the Annual Benefit for such a participant as of a
particular annuity starting date, the Plan must actuarially adjust the past and
future distributions with respect to the benefits that commenced at the other
annuity starting dates. The determination of whether a new annuity starting date
has occurred is made without regard to the rule of Regulation §1.401(a)-20,
Q&A-10(d) (under which the commencement of certain distributions may not give
rise to a new annuity starting date). The rules provided in this paragraph apply
for purposes of determining the Annual Benefit of a participant where a new
distribution election is effective during the current Limitation Year with
respect to a distribution that previously commenced. The rules of this paragraph
also apply for determining the Annual Benefit of a participant for purposes of
applying the limitations of Code §415(b) where benefit payments are increased as
a result of the Plan’s terms or a Plan amendment applying a cost-of-living
adjustment or similar benefit increase, unless such increase to benefit payments
that is a result of the Plan’s terms or a Plan amendment applying a
cost-of-living adjustment or similar benefit increase:

 
 
(A)
Has previously been accounted for as part of the Annual Benefit under the rules
of this paragraph (b)(3);



 
(B)
Is not required to be accounted for as part of the annual benefit, pursuant to
the exception for certain automatic benefit increase features under Regulation
§1.415(b)-1(c)(5);



 
(C)
Is pursuant to a plan provision that automatically incorporates Code §415(d)
cost-of-living adjustments under Regulation §1.415(a)-1(d)(3)(v); or



 
(D)
Complies with one of the safe harbors described in Regulation §1.415(d)-1(a)(5)
or (6) (providing safe harbors for annual and other periodic adjustments to
distributions).

 
(c)  
Code §401(a)(17) Compensation Limit. The term "Code §401(a)(17) Compensation
Limit" means, for any Limitation Year beginning on or after July 1, 2007, the
statutory limit that applies to each participant’s Code §415(c)(3) Compensation
for a specific Limitation Year which is taken into account under the Plan; such
Code §415(c)(3) Compensation shall not exceed $200,000. However, the $200,000
statutory limit on Code §415(c)(3) Compensation shall be adjusted for
cost-of-living increases in accordance with Code §401(a)(17)(B). The
cost-of-living adjustment in effect for a calendar year applies to Code
§415(c)(3) Compensation for the Limitation Year that begins with or within such
calendar year. If a Limitation Year is less than 12 consecutive months, then the
Code §401(a)(17) Compensation Limit will be multiplied by a fraction, the
numerator of which is the number of months in the Limitation Year, and the
denominator of which is 12. If Code §415(c)(3) Compensation for any prior
Limitation Year is used in determining a participant’s Annual Benefit for the
current Limitation Year, then Code §415(c)(3) Compensation for such prior
Limitation Year is subject to the applicable Code §401(a)(17) Compensation Limit
as in effect for that prior Limitation Year.

 
 
(d)  
Code §415(c)(3) Compensation. The term "Code §415(c)(3) Compensation" means the
compensation during the entire Limitation Year (or such other compensation
determination period that statutorily applies) used to determine an employee's
Annual Addition limitation and/or Annual Benefit limitation and is based on the
selection below:

 

 
  x
Form W-2 Compensation.

 


10

--------------------------------------------------------------------------------


 

 
o 
Code §3401 Compensation.

 

 
o 
Safe Harbor Code §415 Compensation.

 
Code §415(c)(3) Compensation is subject to the following rules:
 
 
(1)
Exclusions to Compensation Do Not Apply. Code §415(c)(3) Compensation includes
any amounts that may be excluded from compensation for purposes of a
participant’s allocations or the calculation of the participant’s accrued
benefit.

 
 
(2)
Inclusion of Certain Amounts. Code §415(c)(3) Compensation includes any elective
deferral as defined in Code §402(g)(3) and any amount which is contributed or
deferred by the Employer at the election of the employee which are not
includible in gross income by reason of Code §125 (and deemed Code §125
compensation), Code §132(f)(4), or Code §457.

 
 
(3)
Treatment of Post-Severance Compensation. Effective January 1, 2005, Code
§415(c)(3) Compensation includes Post-Severance Compensation.

 
 
(4)
Code §401(a)(17) Annual Compensation Limit. Effective as of the first day of the
first Limitation Year beginning on or after July 1, 2007, Code §415(c)(3)
Compensation for any Limitation Year shall not exceed the Code §401(a)(17)
Compensation Limit that applies to that Limitation Year. If the Limitation Year
is not the calendar year, then the Code §401(a)(17) Compensation Limit that
applies to such Limitation Year is the Code §401(a)(17) Compensation Limit in
effect for the respective calendar year in which such Limitation Year begins.

 
 
(5)
Compensation Earned in Limitation Year but Paid in Next Limitation
Year. Effective as of the first day of the first Limitation Year beginning on or
after July 1, 2007, at the discretion of the Sponsoring Employer and applied in
a uniform manner, Code §415(c)(3) Compensation for a Limitation Year may include
amounts earned during that Limitation Year but not paid during that Limitation
Year solely because of the timing of pay periods and pay dates if:

 
 
(A)
These amounts are paid during the first few weeks of the next Limitation Year;



 
(B)
The amounts are included on a uniform and consistent basis with respect to all
similarly situated employees; and



 
(C)
No Code §415(c)(3) Compensation is included in more than one Limitation Year.

 
(e)  
Defined Benefit Compensation Limitation. The term "Defined Benefit Compensation
Limitation" means 100% of a participant's Highest Average Compensation, payable
in the form of a straight life annuity. Effective as of the first day of the
first Limitation Year beginning on or after July 1, 2007, if, after having a
severance from employment with the Employer maintaining the Plan, an employee is
rehired by the Employer, then the employee’s Defined Benefit Compensation Limit
under Code §415(b)(1)(B) is the greater of:

 
 
(1)
100 percent of the participant’s Highest Average Compensation for the period of
the participant’s three consecutive years of service or 1-year periods of
service, as applicable, as determined prior to the employee’s severance from
employment with the Employer maintaining the Plan (and if the provisions of
paragraph (g)(6) apply to the Plan, as adjusted pursuant to paragraph (f)(3)
below); or

 
 
(2)
100 percent of the participant’s Highest Average Compensation for the period of
the participant’s three consecutive years of service or 1-year periods of
service, as applicable, with the period of the participant’s three consecutive
years of service or 1-year periods of service, as applicable, determined
pursuant to Regulation §1.415(b)-1(a)(5)(iii).

 
(f)  
Defined Benefit Dollar Limitation. Effective for Limitation Years ending after
December 31, 2001, the term "Defined Benefit Dollar Limitation" means $160,000
payable in the form of a straight life annuity. Effective January 1st of each
year, the $160,000 Defined Benefit Dollar Limitation will be automatically
adjusted under Code §415(d) in such manner as the Treasury may prescribe. The
limitation as adjusted under Code §415(d)

 
 
11

--------------------------------------------------------------------------------


will apply to Limitation Years ending with or within the calendar year of the
date of the adjustment. The Defined Benefit Dollar Limitation of this paragraph
applies to:
 

x 
Not Applicable. The Plan is not a defined benefit plan.

 

 
o 
New Plan and All Participants. The Plan’s Effective Date is after the first day
of the first Limitation Year ending after December 31, 2001. The provisions of
the paragraph apply to all participants.



 
o 
Existing Plan and Participants with Accrued Benefits. All current participants
and all former participants (with benefits limited by Code §415(b)) who have
accrued benefits under the Plan immediately prior to the first day of the first
Limitation Year ending after December 31, 2001 (other than an accrued benefit
resulting from a benefit increase solely as a result of the increases in
limitations under Code §415(b)).



 
o 
Existing Plan and Participants with One Hour of Service. All employees
participating in the Plan who have one Hour of Service on or after the first day
of the first Limitation Year ending after December 31, 2001.

 
(g)  
Defined Contribution Plan. The term “Defined Contribution Plan” means a defined
contribution plan within the meaning of Code §414(i) (including the portion of a
plan treated as a defined contribution plan under the rules of Code §414(k))
that is:

 
 
(1)
A plan described in Code §401(a) which includes a trust which is exempt from tax
under Code §501(a);

 
 
(2)
An annuity plan described in Code §403(a);

 
 
(3)
A simplified employee pension described in Code §408(k);

 
 
(4)
An arrangement which is treated as a Defined Contribution Plan for purposes of
this Section, Code §415 and the Regulations promulgated thereunder, according to
the following rules:

 
 
(A)
Mandatory employee contributions (as defined in Code §411(c)(2)(C) and
Regulation §1.411(c)-1(c)(4), regardless of whether the Plan is subject to the
requirements of Code §411) to this Plan (a defined benefit plan) are treated as
contributions to a Defined Contribution Plan. For this purpose, contributions
that are picked up by the Employer as described in Code §414(h)(2) are not
considered employee contributions.



 
(B)
Contributions allocated to any individual medical benefit account which is part
of a pension or annuity plan established pursuant to Code §401(h) are treated as
contributions to a Defined Contribution Plan pursuant to Code §415(l)(1).



 
(C)
Amounts attributable to post-retirement medical benefits allocated to an account
established for a key employee (any employee who, at any time during the plan
year or any preceding plan year, is or was a key employee pursuant to Code
§419A(d)(1)) are treated as contributions to a Defined Contribution Plan
pursuant to Code §419A(d)(2).



 
(D)
Annual Additions under an annuity contract described in Code §403(b) are treated
as Annual Additions under a Defined Contribution Plan.

 
(h)  
Employer. The term “Employer” shall mean the Sponsoring Employer as set forth in
Section 1.2, and any other entity that adopts the Plan.

 
(i)  
Highest Average Compensation. The term "Highest Average Compensation" means the
following:

 
 
(1)
Definition prior to 2006. For Limitation Years beginning prior to January 1,
2006, the term "Highest Average Compensation" means a participant's average Code
§415(c)(3) Compensation for the three consecutive years of service or 1-year
periods of service with the Employer that produces the highest average. If a
participant has separated from service, the participant's Highest Average
Compensation will be automatically adjusted by multiplying such Code §415(c)(3)
Compensation by the cost of living

 
 
12

--------------------------------------------------------------------------------


 
adjustment factor prescribed by the Treasury under Code §415(d) in such manner
as the Treasury may prescribe. The adjusted Code §415(c)(3) Compensation will
apply to Limitation Years ending with or within the calendar year of the date of
the adjustment.
 
 
(2)
Definition after 2005. For Limitation Years beginning after December 31, 2005,
the term "Highest Average Compensation" means an employee’s average Code
§415(c)(3) Compensation for the three consecutive years of service or 1-year
periods of service with the Employer that produces the highest average. If an
employee has separated from service, the employee’s Highest Average Compensation
will be automatically adjusted by multiplying such Code §415(c)(3) Compensation
by the cost of living adjustment factor prescribed by the Treasury under Code
§415(d) in such manner as the Treasury may prescribe. The adjusted Code
§415(c)(3) Compensation will apply to Limitation Years ending with or within the
calendar year of the date of the adjustment. In no event shall an employee’s
Highest Average Compensation be limited to the period during which the employee
was a participant in the Plan. Highest Average Compensation of this paragraph
applies to:

 
 
x 
Not Applicable. The Plan is not a defined benefit plan.



 
o 
New Plan and All Participants. The Plan’s Effective Date is after the first day
of the first Limitation Year ending after December 31, 2005. The provisions of
the paragraph apply to all participants.



 
o 
Existing Plan and Participants with Accrued Benefits. All current participants
and all former participants (with benefits limited by Code §415(b)) who have
accrued benefits under the Plan immediately prior to the first day of the first
Limitation Year ending after December 31, 2005 (other than an accrued benefit
resulting from a benefit increase solely as a result of the increases in
limitations under Code §415(b)).



 
o 
Existing Plan and Participants with One Hour of Service. All employees
participating in the Plan who have one Hour of Service on or after the first day
of the first Limitation Year ending after December 31, 2005.



 
(3)
Highest Average Compensation for a Participant who incurs Severance of
Employment.  Effective as of the first day of the first Limitation Year
beginning on or after July 1, 2007 and pursuant to Code §415(d)(1)(B), if the
provisions of paragraph (g)(6) apply to the Plan, then with regard to
participants who have had a severance from employment with the Employer
maintaining the Plan, the Defined Benefit Compensation Limit described in Code
§415(b)(1)(B) is adjusted annually to take into account increases in the cost of
living. For any Limitation Year beginning after the severance occurs, the
adjustment of the Defined Benefit Compensation Limit is made by multiplying the
Annual Adjustment Factor (as defined below) by the Defined Benefit Compensation
Limit applicable to the participant in the prior Limitation Year; the Annual
Adjustment Factor is prescribed by the Commissioner. For purposes of this
paragraph, the term “Annual Adjustment Factor” for a calendar year means a
fraction, the numerator of which is the value of the applicable index for the
calendar quarter ending September 30 of the preceding calendar year, and the
denominator of which is the value of such index for the calendar quarter ending
September 30 of the calendar year prior to that preceding calendar year. The
applicable index is determined consistent with the procedures used to adjust
benefit amounts under Social Security Act §215(i)(2)(A). If the value of the
fraction described in the previous sentence of this paragraph is less than one
for a calendar year, then the adjustment factor for the calendar year is equal
to one. In such a case, the Annual Adjustment Factor for future calendar years
will be determined in accordance with revenue rulings, notices, or other
published guidance prescribed by the Commissioner.

 
 
(4)
Highest Average Compensation for a Rehired Participant. Notwithstanding anything
in the Plan to the contrary, effective as of the first day of the first
Limitation Year beginning on or after July 1, 2007, if a participant has had a
severance from employment with the Employer maintaining the plan and is
subsequently rehired by the Employer, then the three consecutive years of
service or 1-year periods of service is calculated by excluding all years for
which the participant performs no services for and receives no compensation from
the Employer maintaining the plan (hereafter referred to as the “Break Period”).
This calculation will be made by treating the year of service or 1-year period
of service, as applicable, immediately prior to the Break Period and the year of
service or 1-year period of service, as applicable, immediately after the Break
Period as if such years of service or 1-year periods of service, as applicable,
were consecutive.

 
13

--------------------------------------------------------------------------------


 
(j)  
Limitation Year. The term "Limitation Year" means the 12-consecutive month
period as defined in the Plan. If the Limitation Year is amended to a different
12-consecutive month period, then the new Limitation Year must begin on a date
within the Limitation Year in which the amendment is made.

 
(k)  
Maximum Permissible Amount. The term "Maximum Permissible Amount" means,
effective for Limitation Years ending after December 31, 2001 (except, if
applicable, as provided in subsection (4) below), the lesser of the Defined
Benefit Dollar Limitation or the Defined Benefit Compensation Limitation (both
adjusted where required, as provided in (1) and, if applicable, in (2) or (3)
below, and limited, if applicable, as provided in (4) below).  Maximum
Permissible Amount of this paragraph (g) applies to:

 
 
x 
Not Applicable. The Plan is not a defined benefit plan.



 
o 
New Plan and All Participants. The Plan’s Effective Date is after the first day
of the first Limitation Year ending after December 31, 2001. The provisions of
the paragraph apply to all participants.



 
o 
Existing Plan and Participants with Accrued Benefits. All current participants
and all former participants (with benefits limited by Code §415(b)) who have
accrued benefits under the Plan immediately prior to the first day of the first
Limitation Year ending after December 31, 2001 (other than an accrued benefit
resulting from a benefit increase solely as a result of the increases in
limitations under Code §415(b)).



 
o 
Existing Plan and Participants with One Hour of Service. All employees
participating in the Plan who have one Hour of Service on or after the first day
of the first Limitation Year ending after December 31, 2001.



 
(1)
Service Adjustment. If the participant has fewer than ten (10) Years of
Participation in the Plan, the Defined Benefit Dollar Limitation shall be
multiplied by a fraction, (A) the numerator of which is the number of Years of
Participation (or part thereof) in the Plan and (B) the denominator of which is
ten (10). If the Plan is not a multi-Employer Plan and the participant has fewer
than ten (10) years of service or 1-year periods of service with the Employer,
the Defined Benefit Compensation Limitation shall be multiplied by a fraction,
(A) the numerator of which is the number of years of service or 1-year periods
of service (or part thereof) with the Employer and (B) the denominator of which
is ten (10).

 
 
(2)
Adjustment For Benefits Commencing Before Age 62. Effective as of the first day
of the first Limitation Year beginning on or after July 1, 2007, for a
distribution with an annuity starting date that occurs before the participant
attains the age of 62, the age-adjusted Code §415(b)(1)(A) Defined Benefit
Dollar Limit is determined as the actuarial equivalent of the annual amount of a
straight life annuity commencing at the annuity starting date that has the same
actuarial present value as a deferred straight life annuity commencing at age
62, where annual payments under the straight life annuity commencing at age 62
are equal to the Code §415(b)(1)(A) Defined Benefit Dollar Limit (as adjusted
pursuant to Code §415(d) and Regulation §1.415(d)-1 for the Limitation Year,
pursuant to paragraph (1) above, if required), and where the Actuarially
Equivalent straight life annuity is computed using a 5% interest rate and the
applicable mortality table that is effective for that annuity starting date (and
expressing the participant’s age based on completed calendar months as of the
annuity starting date). However, if the Plan has an immediately commencing
straight life annuity payable both at age 62 and the age of benefit
commencement, then the age-adjusted Code §415(b)(1)(A) Defined Benefit Dollar
Limit is equal to the lesser of:

 
 
(A)
The limit as otherwise determined under this paragraph (g)(2); and



 
(B)
The amount that is equal to the Code §415(b)(1)(A) Defined Benefit Dollar Limit
(as adjusted pursuant to Code §415(d) and Regulation §1.415(d)-1 for the
Limitation Year, pursuant to paragraph (1) above, if required) multiplied by the
ratio of the annual amount of the immediately commencing straight life annuity
under the Plan to the annual amount of the straight life annuity under the plan
commencing at age 62, with both annual amounts determined without applying the
rules of Code §415.



For purposes of determining the Actuarially Equivalent amount described in this
paragraph (g)(2), to the extent that a forfeiture does not occur upon the
participant’s death before the annuity starting date:
 
 
14

--------------------------------------------------------------------------------


 
 
(A)
If a mortality decrement applies upon death, then an adjustment shall be made to
reflect the probability of the participant’s death between the annuity starting
date and the participant’s attainment of age 62. To the extent that a forfeiture
occurs upon the participant’s death before the annuity starting date, an
adjustment must be made to reflect the probability of the participant’s death
between the annuity starting date and the participant’s attainment of age 62.



 
(B)
If a mortality decrement does not apply upon death, then no adjustment shall be
made to reflect the probability of the participant’s death between the annuity
starting date and the participant’s attainment of age 62. To the extent that a
forfeiture occurs upon the participant’s death before the annuity starting date,
an adjustment must be made to reflect the probability of the participant’s death
between the annuity starting date and the participant’s attainment of age 62.
Furthermore, the Plan treats no forfeiture as occurring upon a participant’s
death if the Plan does not charge participants for providing a qualified
pre-retirement survivor annuity (QPSA) on the participant’s death, but only if
the Plan applies this treatment both for adjustments before age 62 and
adjustments after age 65. Thus, in computing the age-adjusted Code §415(b)(1)(A)
Defined Benefit Dollar Limit, no adjustment is made to reflect the probability
of a participant’s death after the annuity starting date and before age 62 or
after age 65 and before the annuity starting date.



Notwithstanding any other provision of this paragraph (g)(2), the age-adjusted
Code §415(b)(1)(A) Defined Benefit Dollar Limit applicable to a participant does
not decrease on account of an increase in age or the performance of additional
service.


 
(3)
Adjustment For Benefits Commencing After Age 65. Effective as of the first day
of the first Limitation Year beginning on or after July 1, 2007, for a
distribution with an annuity starting date that occurs after the participant
attains the age of 65, the age-adjusted Code §415(b)(1)(A) Defined Benefit
Dollar Limit is determined as the actuarial equivalent of the annual amount of a
straight life annuity commencing at the annuity starting date that has the same
actuarial present value as a straight life annuity commencing at age 65, where
annual payments under the straight life annuity commencing at age 65 are equal
to the Code §415(b)(1)(A) Defined Benefit Dollar Limit (as adjusted pursuant to
Code §415(d) and Regulation §1.415(d)-1 for the Limitation Year, pursuant to
paragraph (1) above, if required), and where the Actuarially Equivalent straight
life annuity is computed using a 5% interest rate and the applicable mortality
table that is effective for that annuity starting date (and expressing the
participant’s age based on completed calendar months as of the annuity starting
date). However, if the Plan has an immediately commencing straight life annuity
payable as of the annuity starting date and an immediately commencing straight
life annuity payable at age 65, then the age-adjusted Code §415(b)(1)(A) Defined
Benefit Dollar Limit is equal to the lesser of:



 
(A)
The limit as otherwise determined under this paragraph (g)(3); and



 
(B)
The amount that is equal to the Code §415(b)(1)(A) Defined Benefit Dollar Limit
(as adjusted pursuant to Code §415(d) and Regulation §1.415(d)-1 for the
Limitation Year, pursuant to paragraph (1) above, if required) multiplied by the
ratio of the annual amount of the Adjusted Immediately Commencing Straight Life
Annuity (as defined below) under the Plan to the Adjusted Age 65 Straight Life
Annuity (as defined below).



For purpose of paragraph (g)(3)(B), the term “Adjusted Immediately Commencing
Straight Life Annuity” means the annual amount of the immediately commencing
straight life annuity payable to the participant, computed disregarding the
participant’s accruals after age 65 but including actuarial adjustments even if
those actuarial adjustments are applied to offset accruals, and determined
without applying the rules of Code §415. The term “Adjusted Age 65 Straight Life
Annuity” means the annual amount of the straight life annuity that would be
payable under the Plan to a hypothetical participant who is 65 years old and has
the same accrued benefit (with no actuarial increases for commencement after age
65) as the participant receiving the distribution (determined disregarding the
participant’s accruals after age 65 and without applying the rules of Code
§415).


For purposes of determining the Actuarially Equivalent amount described in this
paragraph (g)(3), to the extent that a forfeiture does not occur upon the
participant’s death before the annuity starting date, no adjustment is made to
reflect the probability of the participant’s death between the participant’s
attainment of age 65 and the annuity starting date. To the extent that a
forfeiture occurs upon the participant’s death before the annuity starting date,
an adjustment must be made to reflect the probability
 
 
15

--------------------------------------------------------------------------------



of the participant’s death between the participant’s attainment of age 65 and
the annuity starting date. Furthermore, if a mortality decrement does not apply
upon death, then the Plan treats no forfeiture as occurring upon a participant’s
death if the Plan does not charge participants for providing a qualified
pre-retirement survivor annuity (QPSA) on the participant’s death, but only if
the Plan applies this treatment both for adjustments before age 62 and
adjustments after age 65. Thus, in computing the age-adjusted Code §415(b)(1)(A)
Defined Benefit Dollar Limit, no adjustment is made to reflect the probability
of a participant’s death after the annuity starting date and before age 62 or
after age 65 and before the annuity starting date.
 
 
 (4)
Adjustment For Multi-Employer Plan. Notwithstanding the above, if the Plan is a
multi-Employer Plan, then for Limitation Years beginning before January 1, 2002,
the Maximum Permissible Amount will not exceed the Defined Benefit Compensation
Limitation. In the case of a participant who has fewer than 10 years of service
or 1-year periods of service with the Employer, the Defined Benefit Compensation
Limitation shall be multiplied by a fraction, (A) the numerator of which is the
number of years of service or 1-year periods of service (or part thereof) with
the Employer and (B) the denominator of which is 10.



 
(5)
Minimum Benefit Permitted. Notwithstanding anything else in this Section to the
contrary, effective as of the first day of the first Limitation Year beginning
on or after July 1, 2007, the Annual Benefit (without regard to the age at which
benefits commence) payable with respect to a participant under this Plan is not
considered to exceed the Defined Benefit Compensation Limitation if:



 
(A)
The benefits (other than benefits not taken into account in the computation of
the Annual Benefit under the rules of Regulation §1.415(b)-1(b) or (c)) payable
under with respect to such participant under this Plan and all other defined
benefit plans (regardless of whether terminated) ever maintained by the Employer
do not in the aggregate exceed $1,000 multiplied by the participant's number of
years of service or 1-year periods of service or parts thereof (not to exceed
10) for the Limitation Year, or for any prior Limitation Year; and



 
(B)
The Employer (or a predecessor Employer) has not at any time maintained a
Defined Contribution Plan in which the participant participated.



For purposes of paragraph (A), the benefits payable with respect to the
participant under the Plan for a Limitation Year reflect all amounts payable
under the Plan for the Limitation Year (other than benefits not taken into
account in the computation of the Annual Benefit under the rules of Regulation
§1.415(b)-1(b) or (c)), and are not adjusted for form of benefit or commencement
date.


If this Plan is a multiemployer Plan described in Code §414(f), then this
special $10,000 exception to the Defined Benefit Compensation Limitation applies
to a participant in the multiemployer Plan described in Code §414(f) without
regard to whether that participant ever participated in one or more other plans
maintained by an Employer who also maintains the multiemployer Plan, provided
that none of such other plans were maintained as a result of collective
bargaining involving the same employee representative as the multiemployer Plan.


If a participant is required to make mandatory employee contributions as defined
in Code §411(c)(2)(C) and Regulation §1.411(c)-1(c)(4) as a condition of
employment, as a condition of participation in the Plan, or as a condition of
obtaining benefits (or additional benefits) under the Plan attributable to
Employer contributions, then mandatory employee contributions under the Plan are
not considered a separate Defined Contribution Plan maintained by the Employer
and  the special $10,000 exception to the Defined Benefit Compensation
Limitation applies to this contributory Plan. Similarly, an individual medical
account under Code §401(h) or an account for postretirement medical benefits
established pursuant to Code §419A(d)(1) is not considered a separate Defined
Contribution Plan maintained by the Employer.


 
(6)
Cost of Living Adjustment. If the Annual Benefit payable to a terminated
participant who has not received a complete distribution of the participant’s
nonforfeitable accrued benefit is limited by either the Defined Benefit Dollar
Limitation or the Defined Benefit Compensation Limitation, such benefit may, at
the discretion of the Sponsoring Employer and applied in a uniform manner, be
increased in accordance with cost of living adjustments under Code §415(d).

 
 
16

--------------------------------------------------------------------------------


 
(l)  
Projected Annual Benefit. The term "Projected Annual Benefit" means the Annual
Benefit to which the participant would be entitled assuming (1) the participant
will continue employment with an Employer until normal retirement age (or
current age, if later), and (2) the participant's compensation for the current
Limitation Year and all other relevant factors used to determine benefits will
remain constant for all future Limitation Years.

 
(m)  
Post-Severance Compensation. For Limitation Years beginning on or after July 1,
2007, the term "Post-Severance Compensation" means the amount (or, if paragraph
(2), (3), and/or (4)  is checked, then the following amounts) that would have
been included in the definition of compensation if the amounts were paid prior
to the employee’s severance from employment with the Employer and that are paid
to the employee by the later of 2½ months after termination of employment with
the Employer or the end of the Limitation Year that includes the employee’s date
of severance from employment with the Employer:

 
 
(1)
Regular Pay after Severance from Employment. Regular pay after severance from
employment will be considered Post-Severance Compensation if:



 
(A)
The payment is regular compensation for services during the employee’s regular
working hours, or compensation for services outside the employee’s regular
working hours (such as overtime or shift differential), commissions, bonuses, or
other similar payments; and



 
(B)
The payment would have been paid to the employee prior to a severance from
employment if the employee had continued in employment with the Employer.



 x

(2)
Leave Cashouts and Deferred Compensation. If this paragraph (2) is checked,
then leave cash outs and deferred compensation will be considered Post-Severance
Compensation if the amount is either:



 
(A)
Payment for unused accrued bona fide sick, vacation, or other leave, but only if
the employee would have been able to use the leave if employment had continued;
or



 
(B)
Received by an employee pursuant to a nonqualified unfunded deferred
compensation plan, but only if the payment would have been paid to the employee
at the same time if the employee had continued in employment with the Employer
and only to the extent that the payment is includible in the employee’s gross
income.



  o


(3)
Imputed Compensation when Participant Becomes Disabled in DC Plan. If this
paragraph (3) is checked and a participant in a Defined Contribution Plan
becomes permanently and totally disabled (as defined in Code §22(e)(3)), then
notwithstanding anything in this Section to the contrary, Code §415(c)(3)
Compensation will be imputed during the time that the participant is permanently
and totally disabled. The rate that Code §415(c)(3) Compensation will be imputed
to such participant is equal to the rate of Code §415(c)(3) Compensation that
was paid to the participant immediately before becoming permanently and totally
disabled. The total period in which Code §415(c)(3) Compensation will be imputed
to a participant in the Defined Contribution Plan who becomes permanently and
totally disabled will be determined pursuant to a nondiscriminatory policy
established by the Administrator; however, if Code §415(c)(3) Compensation is
imputed to a participant who is a highly compensated employee (as defined in
Code §414(q) and any elections made in the Plan) pursuant to this paragraph,
then the continuation of any non-safe harbor non-elective contributions to such
participant will be for a fixed or determinable period pursuant to Code
§415(c)(3)(C).



   o
(4)
Continuation of Compensation while in Qualified Military Service. If this
paragraph (4) is checked, then notwithstanding anything in this Section to the
contrary, Code §415(c)(3) Compensation includes payments to an individual who
does not currently perform services for the Employer by reason of qualified
military service (as that term is used in Code §414(u)(1)), to the extent those
payments do not exceed the amounts the individual would have received if the
individual had continued to perform services for the Employer rather than
entering qualified military service.

 
(n)  
Year of Participation. The term "Year of Participation" means a 12-month accrual
computation period (computed to fractional parts of a year) in which the
following conditions are met: (1) the participant is credited with at least the
number of Hours of Service (or Period of Service if the elapsed time method is
used) for benefit accrual purposes, required under the Plan to accrue a benefit
for the accrual computation period, and (2) the participant is included as a
participant under the eligibility provisions of the Plan for at least one day of
the

 


17

--------------------------------------------------------------------------------


 
accrual computation period. If these two conditions are met, the portion of a
Year of Participation credited to the participant will equal the amount of
benefit accrual service credited to the participant for such accrual computation
period. A participant who is permanently and totally disabled within the meaning
of Code §415(c)(3)(C)(i) for an accrual computation period will receive a Year
of Participation with respect to that period. In addition, for a participant to
receive a Year of Participation (or part thereof) for an accrual computation
period, the Plan must be established no later that the last day of such
computation period. In no event will more than one Year of Participation be
credited for any 12-month period.

 
Se    Section 3 .  Retroactive Revocation of Prior Amendment on account of the
Heinz Decision

--------------------------------------------------------------------------------




3.1  
x 
Not Applicable. The Plan was not amended impermissibly to restrict the form or
timing of distributions from the Plan.



3.2  
o 
Effective Date. This Section is effective as of
_______________________________________.



3.3  
Retroactive Revocation. If Section 3.2 is checked, then the Original Amendment
is hereby revoked retroactively with respect to:



 
o 
All Accrued Benefits. Benefits that had accrued as the Applicable Amendment Date
and benefits that have accrued after the Applicable Amendment Date.



 
o 
Only Accrued Benefits as the Applicable Amendment Date. Benefits that had
accrued as the Applicable Amendment Date. Benefits that have accrued after the
Applicable Amendment Date will continue to be subject to the restrictions with
respect to the form or timing of distributions from the Plan as enumerated in
the Original Amendment.



3.4  
Effect of Revocation. If Section 3.2 is checked, then the following provisions
apply:

 
(a)  
Benefits to Affected Participants. Benefit payments (including any appropriate
interest or actuarial increase) will resume to Affected Participants on the
execution date of this amendment in the applicable optional form of benefit.
Furthermore, if the Plan is a defined benefit plan, then the Plan will comply
with the requirements of Regulation §1.417(e)-1 (rules relating to retroactive
annuity starting dates), including a makeup payment to each Affected Participant
equal to the amount of the monthly payments due since Applicable Amendment Date,
with appropriate interest.

 
(b)  
Opportunity for Eligible Participants. An Eligible Participant must be given an
opportunity to elect retroactively the commencement of payment of benefits as of
the first date on which (a) this Section 3 is effective and (b) the participant
was eligible to commence receipt of benefits. Furthermore, if the Plan is a
defined benefit plan, then the Plan will comply with the requirements of
Regulation §1.417(e)-1 (rules relating to retroactive annuity starting dates).
The following provisions apply to Eligible Participants:

 
 
 (1)
Election Period. The election period begins within a reasonable time period
after Eligible Participants have received notification of the option in
accordance with paragraph (2) below and ends no sooner than six months after
notification. Reasonable efforts must be taken to notify all Eligible
Participants, including the use of the Internal Revenue Service Letter
Forwarding Program.



 
(2)
Notification Requirement. The Plan must provide notice of the option set forth
in this paragraph (b) to each Eligible Participants. In addition to satisfying
any generally applicable notice requirements, the notice of the option to
commence payment of benefits must be designed to be readily understandable by
the average Plan participant. The notice must explain the option to commence
retroactive payment of benefits and the period for making the election as
described in paragraph (1).



3.5  
Definitions. If Section 3.2 is checked, then the following definitions apply to
this Section:

 
(a)  
Affected Participant. The term “Affected Participant” means either (1) a
participant who commenced receipt of benefits and whose benefit payments had
ceased as a result of the Original Amendment, or (2) a participant who had
applied for benefits (including election of the optional form of benefit) and
whose application for

 
 
18

--------------------------------------------------------------------------------


 
benefits (including the form of payment) either was approved but benefits were
suspended before payments commenced as a result of the Original Amendment, or
was denied as a result of the Original Amendment.
 
(b)  
Applicable Amendment Date. The term “Applicable Amendment Date” means the later
of the effective date of the Original Amendment or the date that the Original
Amendment was adopted.

 
(c)  
Eligible Participant. The term “Eligible Participant” is a participant who:

 
 
(1)
At any time after the Applicable Amendment Date, was eligible to commence the
receipt of benefits under the Plan, determined without regard to the suspension
of benefit provisions of the Original Amendment;



 
(2)
At the same time, engaged in service for which benefits were not permitted to
commence, as determined taking into account the Original Amendment; and



 
(3)
Is not an Affected Participant (e.g., is a participant who did not apply for
benefits).

 
(d)  
Original Amendment. The term “Original Amendment” means a previously-executed
amendment that impermissibly restricted the form or timing of distributions from
the Plan.

 
 
Section 4.   Modification to Applicable Mortality Table and Applicable Interest
Rate under Code §417(e)

--------------------------------------------------------------------------------

 


4.1  
 x
Not Applicable. The Plan is not a defined benefit plan.



4.2  
 o
Change to Applicable Mortality Table and Applicable Interest Rate under Code
§417(e). The following provisions apply to a participant’s annuity starting date
that occur on or after the first day of the first plan year beginning in 2008:



(a)  
Code §417(e)(3) GATT Applicable Mortality Table. Notwithstanding any other Plan
provisions to the contrary, the applicable mortality table used for purposes of
adjusting any benefit under the limitations of Code §415(b)(2)(B), (C), or (D)
and the applicable mortality table used for purposes of satisfying the
requirements of Code §417(e)(3) is the applicable §417(e)(3) mortality table
that applies to distributions with annuity starting dates (other than a
retroactive annuity starting date) on that date. For a plan year that begins in
2008, the applicable mortality table is the “2008 Applicable Mortality Table” as
provided by Revenue Ruling 2007-67, which is based upon a fixed blend of 50
percent of the static male combined mortality rates and 50 percent of the static
female combined mortality rates published in proposed Regulation §1.430(h)(3)-1
for valuation dates occurring in 2008; such mortality table shows, for each age,
the number living based upon a starting population of one million lives at age 1
(lx), and the annual rate of mortality (qx). The applicable §417(e)(3) mortality
table for each subsequent year (the “Subsequent Applicable Mortality Table”)
will be provided by the Treasury; will generally be determined from the Code
§430(h)(3)(A) mortality tables on the same basis as the 2008 Applicable
Mortality Table; and will automatically apply to distributions with annuity
starting dates (other than a retroactive annuity starting date) to which the
specific Subsequent Applicable Mortality Table applies, without the necessity of
amending the Plan.



(b)  
Code §417(e)(3) GATT Applicable Interest Rate. Notwithstanding any other Plan
provisions to the contrary, the applicable interest rate is the adjusted first,
second, and third segment rates applied under rules similar to the rules of Code
§430(h)(2)(C) for the month before the date of distribution or such other time
as the Treasury may by Regulations prescribe. For purposes of the prior
sentence, the adjusted first, second, and third segment rates are the first,
second, and third segment rates which would be determined under Code
§430(h)(2)(C) if:



 
 (1)
Code §430(h)(2)(D) were applied by substituting the average yields for the month
described in clause (2) for the average yields for the 24-month period described
in such section;



 
 (2)
Code §430(h)(2)(G)(i)(II) were applied by substituting “Code
§417(e)(3)(A)(ii)(II)” for “Code §412(b)(5)(B)(ii)(II)”; and

 
 
19

--------------------------------------------------------------------------------


 
 
 (3)
The applicable percentage under Code §430(h)(2)(G) were determined according to
the following table:



In the case of plan
years beginning:
The applicable
percentage is:
2008
20%
2009
40%
2010
60%
2011
80%



 
 
Section 5.   Modification to Normal Retirement Age



--------------------------------------------------------------------------------


 
5.1  
 o
Not Applicable. The Plan’s definition of Normal Retirement Age complies
Regulation §1.401(a)-1 that was issued June 11, 2007.



5.2  
x 
Not Applicable. The Plan is not subject to Code §412. Even though the Plan’s
Normal Retirement Age may not comply with Regulation §1.401(a)-1 that was issued
June 11, 2007, the Sponsoring Employer elects not to amend the Plan’s definition
of Normal Retirement Age.



5.3  
o 
Effective Date. This Section is effective as of
_______________________________________. (Note: This date is generally May 22,
2007, but may be a later date based upon the guidance of Notice 2007-69. In the
case of a governmental plan (as defined in Code §414(d)), this date is the first
day of the first plan year beginning on or after January 1, 2009. In the case of
a plan maintained pursuant to one or more collective bargaining agreements that
have been ratified and are in effect on May 22, 2007, this date is the first day
of the first plan year that begins after the last of the agreements terminates
determined without regard to any extension thereof (or, if earlier, May 22,
2010).



5.4  
Modification of the Definition of Normal Retirement Age. If Section 5.3 is
checked, then the Plan’s definition of Normal Retirement Age is amended as
follows: (Choose one)



 
o 
Age Only. The term “Normal Retirement Age” means the time that a participant
attains the age of ___________.



 
o 
Age and Participation. The term “Normal Retirement Age” means the later of (a)
the time that a participant attains the age of ___________, or (b) the
___________ anniversary of the time that a participant commenced participation
in the Plan. (Note: The blank of clause (b) cannot exceed 5th)



 
o 
Other. The term “Normal Retirement Age” means
________________________________________________.



5.5  
Limited Exemption from Code §411(d)(6). If Section 5.3 is checked, then although
this Section amends the Normal Retirement Age under the Plan to a later Normal
Retirement Age pursuant to Regulation §1.401(a)-1(b)(2) which may eliminate a
right to an in-service distribution prior to the amended Normal Retirement Age,
this Section does not violate Code §411(d)(6) pursuant to Regulation
§1.411(d)-4, Q&A-12.



5.6  
No Exemption from Other Code Provisions. If (a) Section 5.3 is checked and (b)
this Section 5.6 is applicable, then since the Plan and this Section are not
exempt from the requirements of Code §411(a)(9) (if the Plan is a defined
benefit plan, then requiring that the Plan’s normal retirement benefit not be
less than the greater of any early retirement benefit payable under the Plan or
the benefit under the Plan commencing at Normal Retirement Age), Code
§411(a)(10) (if this Section changes the Plan’s vesting rules), Code §411(d)(6)
(other than elimination of the right to an in-service distribution prior to the
amended Normal Retirement Age), and/or Code §4980F (if the Plan is a defined
benefit plan, then relating to a reduction in the rate of future benefit
accruals), the following provision(s) are amended and/or added to the Plan:



 
o 
Not Applicable. The provisions of this Section 5.6 have been satisfied and/or
are not applicable, and provisions are not required to be amended and/or added
to the Plan.

 
 
20

--------------------------------------------------------------------------------


 
 
o 
Plan Provision(s):
_________________________________________________________________________.
(Note: Describe Plan provision(s) that will cure any violation of the Code
provisions of this Section 5.6. For example, if the pre-amended Normal
Retirement Age was age 40, then the Plan may need a provision that  provides
that all participants who are participating in the Plan and who attain age 40
will become 100% vested in their accounts/accrued benefits.)



 
Section 6.    Elimination of Gap Period Income on Excess Contributions and
Excess Aggregate Contributions



--------------------------------------------------------------------------------


 
6.1  
x 
Not Applicable. The Plan is not a 401(k) plan as described in Code §401(k)(2) or
a 401(m) plan as described in Code §401(m).



6.2  
o 
Not Applicable. Even though the Plan is a 401(k) plan as described in Code
§401(k)(2) and/or a 401(m) plan as described in Code §401(m), the Sponsoring
Employer elects that the Plan will retain the calculation of gap period income
on excess contributions and/or excess aggregate contributions.



6.3  
o 
Effective Date. This Section is effective as of
_______________________________________. (Note: This date cannot be earlier than
the first day of the first plan year beginning on or after January 1, 2008)



6.4  
Elimination of Gap Period Income. If Section 6.3 is checked, then the following
provisions apply: (check all that apply)



 
o 
Elimination of Gap Period Income for Excess Contributions. If this paragraph is
checked, then excess contributions as defined in Regulation §1.401(k)-6 will be
adjusted for any income or loss up to the last day of the plan year, without
considering the gap period (the period between the end of the plan year and the
date of distribution) or any adjustment for income or loss during the gap
period.



 
o 
Elimination of Gap Period Income for Excess Aggregate Contributions. If this
paragraph is checked, then excess aggregate contributions as defined in
Regulation §1.401(m)-5 will be adjusted for any income or loss up to the last
day of the plan year, without considering the gap period (the period between the
end of the plan year and the date of distribution) or any adjustment for income
or loss during the gap period.

 

Section 7.   Modification in Methodology to Determine the Amount of S-Corp Stock
for an ESOP

--------------------------------------------------------------------------------

 



7.1  
o 
Not Applicable. The Plan is not an ESOP.



7.2  
x 
Not Applicable. Even though the Plan is an ESOP, the Sponsoring Employer elects
not to adopt this discretionary amendment of Section 7.



7.3  
o 
Effective Date. This Section is effective as of
_______________________________________. (Note: This date cannot be earlier than
the first day of the first plan year beginning on or after January 1, 2007)



7.4  
Prohibited Allocation of Company Stock of an S Corporation. If Section 7.3 is
checked, then notwithstanding any provision of this Plan to the contrary, no
portion of the assets of the Plan attributable to (or allocable in lieu of)
company stock issued by an S corporation may, during a nonallocation year, be
allocated directly or indirectly for the benefit of any disqualified person
under this Plan or under any other qualified plan of the Employer, subject to
the following provisions:



(a)  
Nonallocation Year. The term "nonallocation year" means any plan year in which
(1) the Plan holds company stock of an S corporation, and (2) "disqualified
persons" own at least 50% of such company stock. In determining ownership under
clause (2), the rules of Code §318(a) will apply, except that in applying Code
§318(a)(1), the members of an individual's family will include members of the
family described in subparagraph (4) below, and Code §318(a)(4) will not apply.
In addition, notwithstanding the employee trust exception in Code
§318(a)(2)(B)(i), an individual will be treated as owning deemed-owned shares of
the individual, and solely for purposes of applying subparagraph (e) below, this
subparagraph will be applied after the attribution rules of subparagraph (e)
have been applied.

 
 
21

--------------------------------------------------------------------------------


 
(b)  
Disqualified Person. The term "disqualified person" means any person whose
number of deemed-owned shares in the S corporation is at least 10% of the
deemed-owned shares in such corporation, or whose number of shares of
deemed-owned shares in the S corporation, when aggregated with the deemed-owned
shares of his or her family members, is at least 20% of the number of
deemed-owned shares of stock in the S corporation. Any member of a disqualified
person's family with deemed-owned shares will be treated as a disqualified
person if not otherwise treated as a disqualified person under this
subparagraph.



(c)  
Deemed-Owned Shares. The term "deemed-owned shares" means, with respect to any
person, (1) company stock of the S corporation which is allocated to such person
under the Plan, and (2) the person's share of such company stock which is held
by the Plan but is not allocated to participants. A person's share of
unallocated S corporation company stock held by the Plan is the amount of such
unallocated company stock which would be allocated to him or her if such
unallocated company stock were allocated to all participants in the same
proportion as the most recent company stock allocation under the Plan.



(d)  
Member of the Family. The term "member of the family" means, with respect to any
individual, (1) the spouse of the individual; (2) an ancestor or lineal
descendant of the individual or the individual's spouse; (3) a brother or sister
of the individual or his or her spouse and any lineal descendant of the brother
or sister; and (4) the spouse of any individual described in clause (2) or (3).
However, a spouse who is legally separated from such individual under a decree
of divorce or separate maintenance will not be treated as such individual's
spouse.



(e)  
Treatment of Synthetic Equity. For purposes of subparagraphs (a) and (b), in the
case of a person who owns synthetic equity in the S corporation, except to the
extent provided in regulations, the shares of stock in the corporation on which
the synthetic equity is based will be treated as outstanding stock in the
corporation and deemed-owned shares of such person if the treatment of synthetic
equity of one or more such persons results in (1) the treatment of any person as
a disqualified person, or (2) the treatment of any year as a nonallocation year.
For purposes hereof, synthetic equity is treated as owned by a person in the
same manner as stock is treated as owned by a person under Code §318(a)(2) and
(3). If, without regard to this subparagraph, a person is treated as a
disqualified person or a year is treated as a nonallocation year, this
subparagraph will not be construed to result in the person or year not being so
treated.



(f)  
Synthetic Equity. The term "synthetic equity" means any stock option, warrant,
restricted stock, deferred issuance stock right, or similar interest or right
that gives the holder the right to acquire or receive stock of the S corporation
in the future. Except to the extent provided in Regulations, synthetic equity
also includes a stock appreciation right, phantom stock unit, or similar right
to a future cash payment based on the value of such stock or appreciation in
such value.








 










22

--------------------------------------------------------------------------------




 
Se    Section 8 .  Signature Provisions

--------------------------------------------------------------------------------

 


8.1  
Signature of the Authorized Representative of the Sponsoring Employer:





By    /s/ Cristin K. Reid                 
                                                                            Date:  January
1, 2008




Print Name:  Cristin K.
Reid                                                                                        Title:  Corporate
President


 

 
23

--------------------------------------------------------------------------------

 
